Exhibit 10.1

Execution Version

AMENDMENT NO. 13

This Amendment No. 13, dated as of September 23, 2016 (this “Amendment”), to
that certain Credit Agreement, dated as of August 7, 2007 (as amended by
Amendment No. 1, dated as of November 21, 2008, Amendment No. 2 and Consent,
dated as of May 13, 2011, Amendment No. 3, dated as of March 9, 2012, Amendment
No. 4, dated as of August 23, 2012, Amendment No. 5, dated as of October 4,
2012, Amendment No. 6, dated as of February 6, 2013, Amendment No. 7, dated as
of February 6, 2013, Amendment No. 8, dated as of August 26, 2013, Amendment No.
9, dated as of December 31, 2013, Amendment No. 10, dated as of April 14, 2014
(and any Consents related thereto), Amendment No. 11, dated as of April 7, 2015,
and Amendment No. 12, dated as of November 30, 2015, the “Credit Agreement”),
among ALLISON TRANSMISSION HOLDINGS, INC., a Delaware corporation (“Holdings”),
ALLISON TRANSMISSION, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), CITICORP NORTH AMERICA, INC., as Administrative Agent,
and the other agents and arrangers parties thereto, is entered into by and among
Holdings, the Borrower, the Agents, the New Extension Term Lenders (as defined
below), the Extension Revolving Lenders, the Issuing Lender and the Swingline
Lender. Capitalized terms used herein but not defined herein are used as defined
in the Amended & Restated Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each
Lender that it intends to (i) extend the Term Loan Maturity Date with respect to
the existing Term B-3 Loans (the “Existing Term Loans”) outstanding under the
Credit Agreement immediately prior to the Extension Amendment Effective Date (as
defined below) and to refinance such Existing Term Loans and (ii) extend the
Revolving Termination Date with respect to the existing Revolving Commitments
(the “Existing Revolving Commitments”) outstanding under the Credit Agreement
immediately prior to the Extension Amendment Effective Date (as defined below);

WHEREAS, pursuant to Section 2.26(c) of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with Term
Lenders agreeing to provide such Specified Refinancing Debt;

WHEREAS, the Borrower has requested that (i) the new term Lenders party hereto
(each, a “New Extension Term Lender”) and (ii) the Lenders holding Existing Term
Loans that have executed and delivered a consent to this Amendment substantially
in the form of Exhibit A hereto (a “Lender Consent”) indicating the Rollover
Settlement Option (each, a “Rollover Extension Term Lender” and together with
the New Extension Term Lenders, collectively, the “Extension Term Lenders”)
extend credit to the Borrower in the form of Term Loans in an aggregate
principal amount of $1,190,563,359.93 (the “Extension Term Loans”), the proceeds
of which shall repay the Existing Term Loans;

WHEREAS, each New Extension Term Lender has indicated its willingness to lend
such Extension Term Loans in the aggregate amount specified on its signature
page to this Amendment on the terms and subject to the conditions herein;

WHEREAS, each Rollover Extension Term Lender has agreed to make Extension Term
Loans on the Extension Amendment Effective Date, in an aggregate amount equal to
such Rollover Extension Term Lender’s Existing Term Loans (or such lesser amount
as may be allocated to such Rollover Extension Term Lender by the Administrative
Agent), the proceeds of which shall be used to repay such Lender’s Existing Term
Loans, and has authorized the Administrative Agent to execute this Amendment on
its behalf;



--------------------------------------------------------------------------------

WHEREAS, each Lender holding an Existing Term Loan that shall have executed and
delivered a Lender Consent indicating the “Assignment Settlement Option” (each,
an “Assignment Extension Term Lender”) has indicated its willingness to accept
an Assignment and Assumption of Extension Term Loans from Citibank, N.A., as a
New Extension Term Lender, in an aggregate amount equal to such Assignment
Extension Term Lender’s Existing Term Loans (or such lesser amount as may be
allocated to such Assignment Extension Term Lender by the Administrative Agent),
and has authorized the Administrative Agent to execute this Amendment on its
behalf;

WHEREAS, the Borrower has requested that the Required Lenders, the Revolving
Lenders, the Issuing Lender and the Swingline Lender amend the Credit Agreement
to extend the Revolving Termination Date;

WHEREAS, in the event this Amendment is approved by the Required Lenders but not
all of the Revolving Lenders, the Borrower desires to replace those Revolving
Lenders that have not approved this Amendment (“Non-Consenting Revolving
Lenders”) by causing such Non-Consenting Revolving Lenders to assign their
Revolving Commitments to certain Assignees (each, a “New Extension Revolving
Lender”) in accordance with Sections 2.24 and 10.6 of the Credit Agreement;

WHEREAS, (i) each New Extension Revolving Lender has indicated its willingness
to purchase the Revolving Commitments of the Non-Consenting Revolving Lenders
and (ii) each Revolving Lender (including such New Extension Revolving Lender)
party hereto (each, an “Extension Revolving Lender” and together with the
Extension Term Lenders, collectively, the “Extension Lenders”) has indicated its
willingness to provide Revolving Commitments in the aggregate amount set forth
next to such Extension Revolving Lender’s name on Schedule I hereto (the
“Extension Revolving Commitments” and together with the Extension Term Loans,
collectively, the “Extension Loans”) on the terms and subject to the conditions
herein; and

WHEREAS, each New Extension Term Lender, each Rollover Extension Term Lender,
each Revolving Lender (including each New Extension Revolving Lender), the
Issuing Lender, the Swingline Lender and each Term Lender that shall have
executed and delivered a Lender Consent indicating its “Consent Only” (which
Lenders collectively constitute the Required Lenders) have agreed subject to the
terms and conditions set forth herein to amend the Credit Agreement as set forth
in Exhibit B attached hereto (the “Amended & Restated Credit Agreement”) and
have authorized the Administrative Agent to execute this Amendment on its
behalf.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. EXTENSION TERM LOANS

1.1 Extension Term Loans. On the terms and subject to the conditions herein,
each Rollover Extension Term Lender hereby agrees to make Extension Term Loans
up to the aggregate principal amount of such Lender’s Existing Term Loans (or
such lesser amount as may be allocated to such Rollover Extension Term Lender by
the Administrative Agent) on the Extension Amendment Effective Date. On the
terms and subject to the conditions herein, each New Extension Term Lender
hereby agrees to make Extension Term Loans in the aggregate principal amount
indicated on such Lender’s signature page to this Amendment on the Extension
Amendment Effective Date. On the terms and subject to the conditions herein,
each Assignment Extension Term Lender agrees to accept an

 

2



--------------------------------------------------------------------------------

Assignment and Assumption of Extension Term Loans from Citibank, N.A., in an
aggregate amount equal to such Assignment Extension Term Lender’s Existing Term
Loans (or such lesser amount as may be allocated to such Assignment Extension
Term Lender by the Administrative Agent) on the Extension Amendment Effective
Date. Pursuant to Section 2.26 of the Credit Agreement, the Extension Term Loans
shall have the terms set forth in this Amendment and in the Credit Agreement (as
amended by this Amendment).

1.2 Use of Proceeds. The proceeds of the Extension Term Loans shall be applied
toward the payment of (a) the aggregate outstanding principal amount of the
Existing Term Loans and (b) fees, expenses and original issue discount payable
in connection with the Extension Term Loans.

1.3 Interest Period. The Borrower shall make an Interest Period election with
respect to the Term Loans (including the Extension Term Loans) at least two
Business Days prior to the Extension Amendment Effective Date in accordance with
Section 2.13(b) of the Credit Agreement.

1.4 Amended & Restated Credit Agreement Governs. Effective as of the Extension
Amendment Effective Date, except as set forth in this Amendment, the Extension
Term Loans shall be “Term Loans” under the Amended & Restated Credit Agreement
and shall be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Loan Parties or any provisions
regarding the rights of the Term Lenders, of the Amended & Restated Credit
Agreement and the other Loan Documents.

SECTION 2. EXTENSION REVOLVING COMMITMENTS

Effective as of the Extension Amendment Effective Date upon satisfaction of the
conditions precedent set forth in Section 4:

2.1 Extension Revolving Commitments. Subject to the terms and conditions of the
Amended & Restated Credit Agreement, each Extension Revolving Lender severally
agrees to make Revolving Loans in Dollars to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (x) the L/C Obligations then outstanding and (y) the aggregate
principal amount of the Swingline Loans then outstanding, does not exceed the
amount of such Lender’s Extension Revolving Commitment.

2.2 Credit Agreement Governs. (a) The Extension Revolving Commitments of each
Extension Revolving Lender shall have the terms and shall otherwise be subject
to the provisions, including any provisions restricting the rights, or regarding
the obligations, of the Loan Parties or any provisions regarding the rights of
the Revolving Lenders, of the Amended & Restated Credit Agreement and the other
Loan Documents and (b) each Extension Revolving Lender agrees that it shall be
bound by the provisions of the Amended & Restated Credit Agreement as a Lender
thereunder and, to the extent of its Revolving Commitment, shall have the
obligations of a Lender thereunder. To the extent not already a Lender, each
Extension Revolving Lender shall become a Lender under the Amended & Restated
Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3. AMENDMENTS AND WAIVER TO THE CREDIT AGREEMENT

Effective as of the Extension Amendment Effective Date (as defined in Section 4
below) and subject to the satisfaction (or waiver) of the conditions set forth
in Section 4 below, the Credit Agreement is hereby amended as follows:

3.1 The Credit Agreement is hereby amended and restated in entirety to be in the
form of the Amended & Restated Credit Agreement.

3.2 Schedule I to the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Schedule I attached hereto.

3.3 Schedule 4.4, Schedule 4.8, Schedule 4.14, Schedule 4.17, Schedule 4.19,
Schedule 4.20A, Schedule 4.20B, Schedule 7.2(d), Schedule 7.3(f), Schedule 7.7
and Schedule 7.12 to the Credit Agreement are hereby amended and restated in
their entirety to be in the form of the schedules attached hereto as Schedule
II.

3.4 Each Rollover Extension Term Lender and each Assignment Extension Term
Lender party hereto hereby waives its right to receive its pro rata share of any
prepayment under Section 2.18 of the Credit Agreement solely with respect to
amounts necessary to prepay all Existing Term Loans of Term Lenders that are not
Rollover Extension Term Lenders or Assignment Extension Term Lenders.

SECTION 4. CONDITIONS PRECEDENT

The effectiveness of this Amendment on the date hereof (the “Extension Amendment
Effective Date”) shall be subject to the following conditions precedent having
been satisfied or duly waived:

4.1 Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(a) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, each New Extension Term Lender, each Extension Revolving
Lender (including each New Extension Revolving Lender), the Swingline Lender and
the Issuing Lender;

(b) Lender Consents to this Amendment executed by the Rollover Extension Term
Lenders, the Assignment Extension Term Lenders and other Term Lenders indicating
“Consent Only” that, collectively, with the Revolving Lenders (other than the
New Extension Revolving Lenders) that have duly executed this Amendment,
constitute the Required Lenders;

(c) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(d) a closing certificate of each Loan Party, substantially in the form of
Exhibit C hereto, with appropriate insertions and attachments; and

(e) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

4.2 Prepayment of Existing Term Loans.

(a) The Borrower shall have, pursuant to Section 2.18 of the Credit Agreement,
prepaid (a) at least $1,000,000,000 of Existing Term Loans under the Credit
Agreement with the proceeds of the Senior Unsecured Notes and (b) up to
$200,000,000 of Existing Term Loans under the Credit Agreement from cash on hand
of the Borrower.

(b) All Existing Term Loans shall have been repaid in full in cash (whether
pursuant to Section 1.2 of this Amendment or Section 2.18 of the Credit
Agreement).

 

4



--------------------------------------------------------------------------------

4.3 Termination of Existing Revolving Commitments. The Borrower shall have
terminated at least $15,000,000 of existing Revolving Commitments under the
Credit Agreement, without giving regard to any prior notice periods required
therein.

4.4 Fees and Other Amounts. The Borrower have paid in full in immediately
available funds on the Extension Amendment Effective Date:

(a) all fees and reimbursable expenses that have been invoiced as of the
Extension Amendment Effective Date that are due and payable to any Person under
any fee letter entered into in connection with this Amendment;

(b) all unpaid interest in respect of the Existing Term Loans accrued until the
Extension Amendment Effective Date, payable to the Administrative Agent for the
benefit of the applicable Term Lender; and

(c) all unpaid interest and fees in respect of the Existing Revolving
Commitments and any outstanding Letters of Credit accrued until the Extension
Amendment Effective Date, payable to the Administrative Agent for the benefit of
the applicable Revolving Lender.

4.5 Representations and Warranties. Each of the representations and warranties
contained in Section 5 below shall be true and correct.

4.6 USA Patriot Act. The Extension Lenders shall have received from each of the
Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five (5) Business Days prior to the Extension Amendment Effective Date.

SECTION 5. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

5.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Amended & Restated Credit Agreement and in the other Loan Documents are true
and correct in all material respects (except to the extent that such
representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date;

5.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and

5.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

5



--------------------------------------------------------------------------------

SECTION 6. LENDER ASSIGNMENT AND ASSUMPTION, CONSENTS AND WAIVERS

6.1 Rollover of Existing Term Loans. Each Rollover Extension Term Lender agrees
that, upon the Extension Amendment Effective Date, all (or such lesser amount as
the Administrative Agent may allocate to such Lender) of its Existing Term Loans
shall be converted to Extension Term Loans under the Credit Agreement, and such
Existing Term Loans shall be deemed repaid in full on the Extension Amendment
Effective Date, including for all accrued and unpaid interest, fees, expenses
and other compensation owed to such Rollover Extension Term Lender and due and
payable by the Borrower pursuant to this Amendment and the Amended & Restated
Credit Agreement.

6.2 Assignment of Existing Term Loans. The Existing Term Loans of each
Assignment Extension Term Lender shall be repaid in full on the Extension
Amendment Effective Date, including for all accrued and unpaid interest, fees,
expenses and other compensation owed to such Lender and due and payable by the
Borrower pursuant to this Amendment and the Amended & Restated Credit
Agreement. Each Assignment Extension Term Lender agrees to purchase pursuant to
an Assignment and Assumption in accordance with Section 10.6 of the Credit
Agreement on or immediately after the Extension Amendment Effective Date and
assume from a Lender designated by the Administrative Agent Term Loans in an
amount equal to the principal amount of such repayment (or such lesser amount as
the Administrative Agent may allocate to such Lender).

6.3 Omnibus Assignment and Assumption. On the Extension Amendment Effective Date
upon satisfaction of the conditions precedent in Section 4, each New Extension
Revolving Lender (each, an “Assignee”) hereby purchases and assumes from each
existing Revolving Lender having Revolving Commitments outstanding immediately
prior to the Extension Amendment Effective Date (including each Non-Consenting
Revolving Lender) (each an “Assignor”), and each Assignor hereby sells and
assigns, or is deemed to sell and assign pursuant to Section 2.24 of the Credit
Agreement, to each Assignee, without recourse or warranty, all of such
Assignor’s rights and obligations under the Credit Agreement with respect to
Revolving Commitments, any Revolving Loans and participations in Letters of
Credit and any Swingline Loans, to be allocated among Assignees as set forth on
Schedule I hereto, to the extent that such Assignor’s Revolving Commitments will
be reduced by giving effect to this Amendment and such Assignee’s Revolving
Commitments will be increased by giving effect to this Amendment.

6.4 New Extension Revolving Lenders. Each Assignee, (a) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (b) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Credit Agreement, are required to be performed by it as a Lender, (d) represents
and warrants that it (i) is an Assignee (as defined in the Credit Agreement),
(ii) has full power and authority, and has taken all actions necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and (iii) is sophisticated with respect to decisions to
acquire assets of the type represented by the Commitments and either it or the
Person exercising discretion in making the decision to acquire the Commitments
of such New Extension Revolving Lender is experienced in acquiring assets of
such type, (e) confirms it has received or has been given the opportunity to
receive such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and become a party

 

6



--------------------------------------------------------------------------------

to the Credit Agreement and to assume its Commitments independently and without
reliance upon the Administrative Agent or any Lender, (f) has specified its
domestic lending office (and address for notices) and Eurodollar lending office
in writing to the Administrative Agent and (g) if applicable, has delivered to
the Administrative Agent two properly completed Forms W-8BEN, W-8ECI or
successor or form prescribed by the Internal Revenue Service of the United
States, certifying that such New Revolving Lender is entitled to receive all
payments under the Credit Agreement and the Notes payable to it without
deduction or withholding of any United States federal income taxes.

6.5 Existing Revolving Lenders. Each Assignor party hereto (a) represents and
warrants that (i) it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim and (ii) it has full power and authority, and has taken all actions
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other Loan Document, any other instrument
or document furnished pursuant thereto or any collateral thereunder, and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower and any other Loan Party or
the performance or observance by the Borrower and any other Loan Party of any of
its obligations under the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto.

6.6 Waivers. The Administrative agent, each Assignor party hereto and each
Assignee hereby waive the requirements and benefits of Section 10.6(b)(ii)(A)
and (B) of the Credit Agreement solely with respect to the assignments made
pursuant to this Section 6. Notwithstanding anything herein to the contrary,
each Assignor, Rollover Extension Term Lender and Assignment Extension Term
Lender hereby waives the payment of any breakage loss or expense under Section
2.21 of the Credit Agreement in connection with the repayment of Existing Term
Loans or the assignments made pursuant to this Section 6 on the Extension
Amendment Effective Date. The Administrative Agent, each Rollover Extension Term
Lender and Assignment Extension Term Lender hereby waive the notice provisions
of Section 2.11(a) of the Credit Agreement with respect to the repayment of its
Existing Term Loans contemplated by Sections 6.1 and 6.2, as applicable.

6.7 Consent. The Borrower, Administrative Agent, the Issuing Lender and the
Swingline Lender hereby consent to the assignments made pursuant to this Section
6.

SECTION 7. MISCELLANEOUS

7.1 Reference to and Effect on the Loan Documents.

(a) As of the Extension Amendment Effective Date, the Credit Agreement shall be
replaced and superseded in its entirety by the Amended & Restated Credit
Agreement, and each reference in the Loan Documents to the “Credit Agreement”
“thereunder,” “thereof,” “therein,” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended & Restated Credit
Agreement.

(b) Except as expressly amended hereby, the Loan Documents are and shall remain
in full force and effect and are hereby ratified and confirmed.

 

7



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Amended & Restated Credit Agreement or any Loan Document, or constitute a waiver
or amendment of any other provision of the Amended & Restated Credit Agreement
or any Loan Document (as amended hereby) except as and to the extent expressly
set forth herein.

7.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in Section
10.5 of the Amended & Restated Credit Agreement.

7.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

7.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

7.5 Governing Law. THIS AMENDMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
IN ANY WAY TO THIS AMENDMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

7.6 Loan Document and Integration. Each of this this Amendment and the Amended &
Restated Credit Agreement shall constitute a Loan Document, and together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

7.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

7.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC.

By:

 

/s/ David S. Graziosi

Name:

 

David S. Graziosi

Title:

 

President, Chief Financial Officer,

 

Treasurer and Assistant Secretary

ALLISON TRANSMISSION, INC.

By:

 

/s/ David S. Graziosi

Name:

 

David S. Graziosi

Title:

 

President, Chief Financial Officer,

 

Treasurer and Assistant Secretary

 

[Signature Page to Amendment No. 13 to Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent, Collateral Agent,
Revolving Lender and Swingline Lender By:  

/s/ Thomas Cole

Name:   Thomas Cole Title:   Managing Director CITIBANK, N.A., as Issuing Lender
By:  

/s/ Thomas Cole

Name:   Thomas Cole Title:   Managing Director

 

[Signature Page to Amendment No. 13 to Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: CITIBANK, N.A.

 

Executing as a New Extension Term Lender:

by

 

 

Name:

 

Title:

 

 

Credit Agreement Reference

  

Aggregate Principal Amount

Term Loan    $            

 

 

[Signature Page to Amendment No. 13 to Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: [●]

 

Executing as a Revolving Lender: by  

 

Name:   Title:  

 

For any Institution requiring a second signature line: by  

 

Name:   Title:  

 

[Signature Page to Amendment No. 13 to Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Revolving Commitments

 

Lender

   Revolving Commitment  

Citicorp North America, Inc.

   $ 60,000,000   

Bank of America, N.A.

   $ 50,000,000   

JPMorgan Chase Bank, N.A.

   $ 50,000,000   

BMO Harris Bank, N.A.

   $ 50,000,000   

Barclays Bank PLC

   $ 50,000,000   

Fifth Third Bank

   $ 50,000,000   

Sumitomo Mitsui Banking Corporation

   $ 50,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 30,000,000   

Deutsche Bank AG New York Branch

   $ 30,000,000   

Goldman Sachs Bank USA

   $ 30,000,000   

Total:

   $ 450,000,000   



--------------------------------------------------------------------------------

Schedule II

Restated Schedules to Credit Agreement

[See attached].



--------------------------------------------------------------------------------

Exhibit A

Lender Consent to Amendment No. 13

This Lender Consent to Amendment No. 13 (the “Amendment”) to that certain Credit
Agreement, dated as of August 7, 2007 (as amended by Amendment No. 1, dated as
of November 21, 2008, Amendment No. 2 and Consent, dated as of May 13, 2011,
Amendment No. 3, dated as of March 9, 2012, Amendment No. 4, dated as of August
23, 2012, Amendment No. 5, dated as of October 4, 2012, Amendment No. 6, dated
as of February 6, 2013, Amendment No. 7, dated as of February 6, 2013 and
Amendment No. 8, dated as of August 26, 2013, Amendment No. 9, dated as of
December 31, 2013, Amendment No. 10, dated as of April 14, 2014 (and any
Consents related thereto), Amendment No. 11, dated as of April 7, 2015 and
Amendment No. 12, dated as of November 30, 2015, the “Credit Agreement”), among
Allison Transmission Holdings, Inc., a Delaware corporation, Allison
Transmission, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto,
Citicorp North America, Inc., as Administrative Agent, and the other agents and
arrangers parties thereto. Capitalized terms used but not defined in this Lender
Consent have the meanings assigned to such terms in the Credit Agreement (as
amended by the Amendment).

The undersigned hereby irrevocably and unconditionally agrees to approve the
amendments to the Credit Agreement contained in the Amendment and to the
following (check only ONE option):

Rollover Settlement Option

¨ to deem prepaid 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with proceeds of a new Extension Term Loan in a like
principal amount.

Assignment Settlement Option

¨ to have 100% of the outstanding principal amount of the Existing Term Loans
held by such Lender prepaid on the Extension Amendment Effective Date and to
purchase by assignment new Extension Term Loans in a like principal amount (or
such lesser amount allocated to such Lender by the Administrative Agent).

Consent Only

¨ solely to approve the amendments to the Credit Agreement contained in the
Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the      of
September, 2016.

 

 

(insert name of the legal entity above) by  

 

Name:   Title:   For any Institution requiring a second signature line: by  

 

Name:   Title:  

Name of Fund Manager (if applicable):             



--------------------------------------------------------------------------------

Exhibit B

Amended & Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

 

 

AMENDED & RESTATED CREDIT AGREEMENT

among

ALLISON TRANSMISSION HOLDINGS, INC.,

ALLISON TRANSMISSION, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

Dated as of September 23, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

        DEFINITIONS

     1   

1.1  

 

Defined Terms

     1   

1.2  

 

Other Definitional Provisions

     33   

SECTION 2.

 

        AMOUNT AND TERMS OF COMMITMENTS

     34   

2.1  

 

[Intentionally Omitted]

     34   

2.2  

 

Procedure for Term Loan Borrowing

     34   

2.3  

 

Repayment of Term Loans

     34   

2.4  

 

Revolving Commitments

     34   

2.5  

 

Procedure for Revolving Loan Borrowing

     35   

2.6  

 

Swingline Commitment

     35   

2.7  

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     36   

2.8  

 

Repayment of Loans

     37   

2.9  

 

Commitment Fee, etc

     38   

2.10

 

Termination or Reduction of Revolving Commitments

     38   

2.11

 

Optional Prepayments

     38   

2.12

 

Mandatory Prepayments

     40   

2.13

 

Conversion and Continuation Options

     42   

2.14

 

Minimum Amounts and Maximum Number of LIBO Rate Tranches

     42   

2.15

 

Interest Rates and Payment Dates

     42   

2.16

 

Computation of Interest and Fees

     43   

2.17

 

Inability to Determine Interest Rate

     43   

2.18

 

Pro Rata Treatment and Payments

     44   

2.19

 

Requirements of Law

     45   

2.20

 

Taxes

     46   

2.21

 

Indemnity

     48   

2.22

 

Illegality

     49   

2.23

 

Change of Lending Office

     49   

2.24

 

Replacement of Lenders

     49   

2.25

 

Incremental Loans

     50   

2.26

 

Specified Refinancing Debt

     51   

2.27

 

Defaulting Lender

     54   

2.28

 

Term Loan Repricing Transaction

     56   

 

i



--------------------------------------------------------------------------------

2.29

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     56   

SECTION 3.

 

        LETTERS OF CREDIT

     56   

3.1  

 

L/C Commitment

     56   

3.2  

 

Procedure for Issuance of Letter of Credit

     57   

3.3  

 

Fees and Other Charges

     57   

3.4  

 

L/C Participations

     57   

3.5  

 

Reimbursement Obligation of the Borrower

     58   

3.6  

 

Obligations Absolute

     59   

3.7  

 

Letter of Credit Payments

     59   

3.8  

 

Applications

     59   

SECTION 4.

 

        REPRESENTATIONS AND WARRANTIES

     59   

4.1  

 

Financial Condition

     59   

4.2  

 

No Change

     59   

4.3  

 

Existence; Compliance with Law

     59   

4.4  

 

Corporate Power; Authorization; Enforceable Obligations

     60   

4.5  

 

No Legal Bar

     60   

4.6  

 

No Material Litigation

     60   

4.7  

 

No Default

     60   

4.8  

 

Ownership of Property; Liens

     61   

4.9  

 

Intellectual Property

     61   

4.10

 

Taxes

     61   

4.11

 

Federal Regulations

     61   

4.12

 

ERISA

     62   

4.13

 

Investment Company Act

     62   

4.14

 

Subsidiaries

     62   

4.15

 

Environmental Matters

     62   

4.16

 

Accuracy of Information, etc

     63   

4.17

 

Security Documents

     63   

4.18

 

Solvency

     63   

4.19

 

Labor Matters

     63   

4.20

 

Real Property

     64   

SECTION 5.

 

        CONDITIONS PRECEDENT

     65   

5.1  

 

[Intentionally Omitted]

     65   

5.2  

 

Conditions to Each Revolving Loan Extension of Credit After Closing Date

     65   

 

ii



--------------------------------------------------------------------------------

SECTION 6.

 

        AFFIRMATIVE COVENANTS

     65   

6.1  

 

Financial Statements

     65   

6.2  

 

Certificates; Other Information

     66   

6.3  

 

Payment of Taxes

     67   

6.4  

 

Conduct of Business and Maintenance of Existence, etc.; Compliance

     67   

6.5  

 

Maintenance of Property; Insurance

     67   

6.6  

 

Inspection of Property; Books and Records; Discussions

     68   

6.7  

 

Notices

     68   

6.8  

 

Additional Collateral, etc

     69   

6.9  

 

Further Assurances

     71   

6.10

 

Use of Proceeds

     72   

6.11

 

[Intentionally Omitted]

     72   

6.12

 

Unrestricted Subsidiaries

     72   

SECTION 7.

 

        NEGATIVE COVENANTS

     72   

7.1  

 

Total Senior Secured Leverage Ratio

     72   

7.2  

 

Indebtedness

     73   

7.3  

 

Liens

     76   

7.4  

 

Fundamental Changes

     79   

7.5  

 

Dispositions of Property

     80   

7.6  

 

Restricted Payments

     81   

7.7  

 

Investments

     83   

7.8  

 

[Intentionally Omitted]

     86   

7.9  

 

Transactions with Affiliates

     86   

7.10

 

[Intentionally Omitted]

     86   

7.11

 

Changes in Fiscal Periods

     86   

7.12

 

Negative Pledge Clauses

     86   

7.13

 

Clauses Restricting Subsidiary Distributions

     87   

7.14

 

Lines of Business

     88   

7.15

 

Limitation on Hedge Agreements

     88   

7.16

 

Changes in Jurisdictions of Organization; Name

     88   

7.17

 

Limitation on Activities of Holdings and Foreign Holdings

     88   

SECTION 8.

 

        EVENTS OF DEFAULT

     89   

SECTION 9.

 

        THE AGENTS

     92   

9.1  

 

Authorization and Action

     92   

 

iii



--------------------------------------------------------------------------------

  9.2        

Agents’ Reliance, Etc

     94      9.3        

Posting of Approved Electronic Communications

     94      9.4        

The Agents as Lenders

     95      9.5        

Lender Credit Decision

     95      9.6        

Indemnification

     96      9.7        

Successor Agents

     96      9.8        

Concerning the Collateral and the Security Documents

     96      9.9        

Collateral Matters Relating to Related Obligations

     97      SECTION 10.      

        MISCELLANEOUS

     97      10.1        

Amendments and Waivers

     97      10.2        

Notices

     99      10.3        

No Waiver; Cumulative Remedies

     101      10.4        

Survival of Representations and Warranties

     101      10.5        

Payment of Expenses; Indemnification

     101      10.6        

Successors and Assigns; Participations and Assignments

     102      10.7        

Adjustments; Set-off

     105      10.8        

Counterparts

     106      10.9        

Severability

     106      10.10      

Integration

     106      10.11      

Governing Law

     106      10.12      

Submission to Jurisdiction; Waivers

     106      10.13      

Acknowledgments

     107      10.14      

Confidentiality

     107      10.15      

Release of Collateral and Guarantee Obligations; Subordination of Liens

     108      10.16      

Accounting Changes

     108      10.17      

WAIVERS OF JURY TRIAL

     109      10.18      

USA PATRIOT ACT

     109      10.19      

Limitation on Liability

     109   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         Page  

SCHEDULES:

    

I             

 

Commitments

  

4.4          

 

Consents, Authorizations, Filings and Notices

  

4.8          

 

Title and Sufficiency of Assets

  

4.14        

 

Subsidiaries

  

4.17        

 

UCC Filing Jurisdictions

  

4.19        

 

Labor Agreements

  

4.20A     

 

Owned Real Property

  

4.20B     

 

Leased Real Property

  

7.2(d)     

 

Existing Indebtedness

  

7.3(f)     

 

Existing Liens

  

7.7         

 

Existing Investments

  

7.12       

 

Existing Negative Pledge Clauses

  

EXHIBITS:

    

A        

 

Form of Guarantee and Collateral Agreement

  

B        

 

Form of Compliance Certificate

  

C        

 

Form of Closing Certificate

  

D        

 

Form of Assignment and Assumption

  

E        

 

Form of Legal Opinion of Latham & Watkins LLP

  

F        

 

Form of Exemption Certificate

  

G        

 

Form of Solvency Certificate

  

H        

 

Form of Joinder Agreement

  

I         

 

Form of Note

  

J         

 

Form of Prepayment Option Notice

  

 

i



--------------------------------------------------------------------------------

AMENDED & RESTATED CREDIT AGREEMENT, dated as of September 23, 2016, among
ALLISON TRANSMISSION HOLDINGS, INC. (formerly known as Clutch Holdings, Inc.), a
Delaware corporation (“Holdings”), ALLISON TRANSMISSION, INC. (formerly known as
Clutch Operating Company, Inc.), a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), CITICORP NORTH AMERICA, INC., as
Administrative Agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Discount”: as defined in Section 2.11(b)(ii).

“Acceptance Date”: as defined in Section 2.11(b)(i).

“Accounting Changes”: as defined in Section 10.16.

“Acquisition”: as defined in the definition of “Permitted Acquisition”.

“Administrative Agent”: Citicorp North America, Inc., as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors and permitted assigns.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of, without duplication, (i) the aggregate then unpaid principal amount
of such Lender’s Term Loans, (ii) the aggregate amount of such Lender’s
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding, (iii) the aggregate amount of such Lender’s New Loan Commitments
then in effect, or if such New Loan Commitments have been terminated, the amount
of such Lender’s New Loans and (iv) the aggregate amount of such Lender’s
Specified Refinancing Debt.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

“All-In Yield: as to any Indebtedness, the yield thereon, whether in the form of
interest rate, margin (after giving effect to any floors), OID, up-front fees
(with such increased amount being equated to interest margins for purposes of
determining any increase to the applicable rate under any



--------------------------------------------------------------------------------

Facility), or otherwise; provided, that OID and up-front fees shall be equated
to interest rate assuming a 4-year life to maturity; and provided, further, that
“All-In Yield” shall not include arrangement fees or underwriting or similar
fees paid to arrangers for such Indebtedness.

“Annual Operating Budget”: as defined in Section 6.2(c).

“Applicable Discount”: as defined in Section 2.11(b)(ii).

“Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, with
respect to (a) the Term Loans, the applicable rate per annum shall be 1.50% with
respect to Base Rate Loans and 2.50% with respect to LIBO Rate Loans, (b) the
Revolving Loans (including any Swingline Loans), the applicable rate per annum
determined pursuant to the Pricing Grid and (c) the commitment fee payable
hereunder, the applicable rate per annum determined pursuant to the Pricing
Grid.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Electronic Communications”: means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guarantee and Collateral Agreement and any other written Contractual
Obligation delivered or required to be delivered in respect of any Loan Document
or the transactions contemplated therein and (b) any financial statement,
financial and other report, notice, request, certificate and other information
material; provided, that, “Approved Electronic Communication” shall exclude (i)
any notice of borrowing, Letter of Credit request, Swingline Loan request,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for new, or a conversion of an existing, Loans, (ii) any notice pursuant to
Section 2.11 and Section 2.12 (and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, and (iii) all notices of any Default or Event of Default.

“Approved Electronic Platform”: as defined in Section 9.10.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property under Section 7.5(e), 7.5(f), 7.5(m), 7.5(n) or not otherwise permitted
by Section 7.5 which yields Net Cash Proceeds to the Borrower or any of its
Domestic Subsidiaries that are Restricted Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $15,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Amount”: as at any date, the sum of, without duplication:

(a) the aggregate cumulative amount, not less than zero, of the greater of:
(i) (A) Excess Cash Flow for each fiscal year ending on or after the Closing
Date and on or prior

 

2



--------------------------------------------------------------------------------

to such date multiplied by (B) 100% minus the Excess Cash Flow Percentage for
the relevant fiscal year and (ii) either (A) 50% of Consolidated Net Income on a
cumulative basis for the period commencing on the Closing Date and ending on the
last day of the most recently ended fiscal quarter for which financial
statements were delivered pursuant to Section 6.1 or (B) if the Total Senior
Secured Leverage Ratio is less than or equal to 3.0 to 1.0, 75% of Consolidated
Net Income for each such fiscal year; provided that for the fiscal year ending
December 31, 2007, the results obtained for clauses (i) and (ii) above shall be
increased only by the proportionate share of the amounts referred to in clauses
(i) and (ii) based on the number of days elapsed since the Closing Date and a
fiscal year of 365 days;;

(b) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by Holdings which, in the case of any such
Equity Issuance, have been contributed in cash as common equity to the Borrower;
provided that the Available Amount shall not include any Specified Equity
Contribution or any Equity Issuance the proceeds of which are used to make a
Discounted Voluntary Prepayment;

(c) the aggregate amount of proceeds received after the Closing Date and on or
prior to such date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition thereof except for the operation of the proviso
thereof, (ii) constitutes Net Cash Proceeds and would have been applied to
mandatory prepayments under Section 2.12(e) except for the operation of
Section 2.12(f) and (iii) constitutes Excess Sale Proceeds;

(d) the aggregate principal amount of any Indebtedness of the Borrower or any
Restricted Subsidiary issued after the Closing Date (other than Indebtedness
issued to a Restricted Subsidiary), which has been converted into or exchanged
for Capital Stock in Holdings or any Parent Company;

(e) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary and becomes a Subsidiary Guarantor or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Subsidiary Guarantor, the lesser of
the fair market value at the time of such redesignation, combination or transfer
of such Unrestricted Subsidiary (or of the assets transferred or conveyed, as
applicable) and the aggregate amount of the Investments made with respect to
such Unrestricted Subsidiary pursuant to Section 7.7(h) since the designation of
such Subsidiary as an Unrestricted Subsidiary; and

(f) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash or Cash Equivalents by the Borrower
or any Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.7(f)(ii), (h) or (y);

in each case, that has not been previously applied pursuant to Section 7.6(b)(x)
or (i), Section 7.7(f)(ii)(B), (h) (B) or (y)(B) or Section 7.8(a)(A).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Loan Commitments which are Revolving
Commitments) over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that in calculating any Revolving Lender’s Revolving
Extensions of Credit for the purpose of determining such Revolving Lender’s
Available Revolving Commitments pursuant to Section 2.9(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

3



--------------------------------------------------------------------------------

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate as published by the Federal
Reserve Bank of New York plus  1⁄2 of 1%; provided, that with respect to the
Term Loans, the Base Rate shall at no time be less than 1.75%.

“Base Rate Loans”: Loans denominated in Dollars the rate of interest applicable
to which is based upon the Base Rate.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: the business activities and operations of Holdings and its
Subsidiaries and/or their respective Affiliates.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets, computer software or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person; provided that in any event the term “Capital Expenditures” shall
exclude: (i) any Permitted Acquisition and any other Investment expressly
permitted pursuant to Section 7.7; (ii) any expenditures to the extent financed
with any Reinvestment Deferred Amount; (iii) expenditures for leasehold
improvements for which such Person is reimbursed in cash and (iv) capital
expenditures to the extent they are made with the proceeds of equity
contributions (other than in respect of Disqualified Capital Stock) made to the
Borrower after the Closing Date.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

4



--------------------------------------------------------------------------------

capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP
as in effect on the Effective Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“Cash-Capped Incremental Facility”: as defined in Section 2.25(a).

“Cash Equivalents”: (a) United States dollars or, in the case of a Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business, (b) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition, (c) certificates
of deposit, time deposits and eurodollar time deposits with maturities of 24
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 24 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$250,000,000, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) commercial paper having a rating of at least A-1 from
S&P or P-1 from Moody’s and, in each case, maturing within 24 months after the
date of acquisition and Indebtedness and Preferred Stock issued by Persons with
a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition, (f) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition, (g) marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and in each case
maturing within 24 months after the date of creation or acquisition thereof, (h)
Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s, (i)
instruments equivalent to those referred to in clauses (a) to (h) above
denominated in euro or pound sterling or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction and (j)
investment in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (i) of this
definition.

“Cash Management Obligation”: as applied to the Borrower or any Restricted
Subsidiary, any direct or indirect liability, contingent or otherwise, of such
Person in respect of cash management services (including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements) provided after the Closing Date (regardless of whether
these or similar services were provided prior to the Closing Date by the
Administrative Agent, any Lender or any Affiliate of any of them) by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

 

5



--------------------------------------------------------------------------------

“Change of Control”: as defined in Section 8(j).

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: means the original closing date of August 7, 2007.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Collateral Agent”: Citicorp North America, Inc., in its capacity as collateral
agent for the Secured Parties under the Security Documents and any of its
successors and permitted assigns.

“Commitment”: as to any Lender, the sum of the Term Commitments, the Revolving
Commitments, the New Loan Commitments (if any) and the Specified Refinancing
Revolving Commitments (if any) of such Lender.

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“Commonly Controlled Plan”: as defined in Section 4.12(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conditional Offer”: means any offer for optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntary or optional
defeasance of, any Senior Unsecured Notes in connection with (i) an Equity
Issuance of the Capital Stock of Holdings or any Parent Company, (ii) a Change
in Control, or (iii) a sale of all of substantially all of the assets of the
Borrower and its Restricted Subsidiaries (taken as a whole).

“Consolidated Current Assets”: of any Person, at any date, all amounts (other
than (a) cash and Cash Equivalents and Foreign Cash Equivalents, (b) deferred
financing fees and (c) payments for deferred taxes so long as such items
described in clauses (b) and (c) are not cash items) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date.

“Consolidated Current Liabilities”: of any Person, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of such Person, (b) without duplication, all
Indebtedness consisting of Revolving Loans or Swingline Loans, to the extent
otherwise included therein and (c) payments for deferred taxes so long as such
items described in this clause (c) are not cash items.

 

6



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense”: of any Person for any
period, the total amount of depreciation and amortization expense, including the
amortization of deferred financing fees, and other noncash charges (excluding
any noncash item that represents an accrual or reserve for a cash expenditure
for a future period) of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA”: Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for such period plus, without duplication, the following
(in each case, on a consolidated basis, determined in accordance with GAAP, and
, other than with respect to clauses (k), (l), (m), and (n) below to the extent
deducted in computing Consolidated Net Income):

(a) the provision for taxes based on income or profits, plus franchise or
similar taxes, of the Borrower and its Restricted Subsidiaries for such period,
plus

(b) Consolidated Net Interest Expense of the Borrower and its Restricted
Subsidiaries for such period, plus

(c) Consolidated Depreciation and Amortization Expense of the Borrower and its
Restricted Subsidiaries for such period, plus

(d) the after-tax effect of any extraordinary, non-recurring or unusual losses
(less all fees and expenses relating thereto), charges or expenses of the
Borrower and its Restricted Subsidiaries, plus

(e) the amount of any restructuring charges or reserves of the Borrower and its
Restricted Subsidiaries (which, for the avoidance of doubt, shall include
retention, severance, systems establishment cost, excess pension charges,
contract termination costs, including future lease commitments, and costs to
consolidate facilities and relocate employees, stock option or other
equity-based compensation expenses, transaction fees and expenses and management
fees and expenses), plus

(f) other non-cash charges, expenses or losses of the Borrower and its
Restricted Subsidiaries (excluding any such non-cash charge, expense or loss to
the extent that it represents an accrual of or reserve for cash expenses in any
future period or an amortization of a prepaid cash expense that was paid in a
prior period (but including the revaluation of inventory (including the impact
of changes to inventory valuation policy methods including changes in
capitalization of variances))), plus

(g) any gain to the extent it represents a reversal of an accrual of or reserve
for a potential cash payment in any future period; plus

(h) [Intentionally Omitted];

(i) without duplication of amounts added back in item (j) below, last twelve
month pro forma results for acquisitions (including the commencement of
activities constituting such business) and dispositions of the Borrower or any
of its Restricted Subsidiaries of business entities or properties or assets
(including the termination or discontinuance of activities constituting such
business), constituting a division or line of business of any business entity
that is the subject of any such acquisition or disposition, including any
synergies and cost savings as certified by the Borrower as having been
determined in good faith to be reasonably anticipated to be realized within 18
months following any such acquisition or disposition, plus

 

7



--------------------------------------------------------------------------------

(j) without duplication of amounts added back in item (i) above other operating
improvements and synergies of the Borrower and its Restricted Subsidiaries
reasonably expected to result from any acquisition, merger, disposition or
operational change, less

(k) extraordinary, non-recurring or unusual gains of the Borrower and its
Restricted Subsidiaries (excluding any such gain to the extent that it
represents a reversal of an accrual of or reserve for a potential cash payment
in any future period (but including any gains resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances))), less

(l) other non-cash income or gains of the Borrower and its Restricted
Subsidiaries (excluding any such non-cash gain to the extent that it represents
a reversal of an accrual of or reserve for a potential cash payment in any
future period (including, whether or not otherwise includable as a separate item
in the statement of such Consolidated Net Income for such period, including any
non-cash gains resulting from the revaluation of inventory (including any impact
of changes to inventory valuation policy methods including changes in
capitalization of variances)), less

(m) interest income of the Borrower and its Restricted Subsidiaries (except to
the extent deducted in determining Consolidated Net Interest Expense), less

(n) any other non-cash income of the Borrower and its Restricted Subsidiaries.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (i) any
after-tax effect of extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto), charges or expenses, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, (ii) the cumulative effect of a change
in accounting principles during such period, (iii) any after-tax effect of
income or loss from disposed of or discontinued operations and any net after-tax
gains or losses on disposed of, abandoned or discontinued operations, (iv) any
after-tax effect of gains or losses (less all fees and expenses relating
thereto) charges or expenses attributable to asset dispositions or abandonments
or the sale or other disposition of any Capital Stock of any Person other than
in the ordinary course of business, (v) the net income for such period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period, (vi) the effect of any non-cash items resulting from
any amortization, write-up, write-down or write-off of assets (including
intangible assets, goodwill and deferred financing costs), or a write down of
liabilities in connection with any acquisition, merger, consolidation or similar
transaction (excluding any such non-cash item to the extent that it represents
an accrual of or reserve for cash expenditures in any future period except to
the extent such item is subsequently reversed), (vii) any after-tax effect of
income or loss from the early extinguishment of (A) Indebtedness (including as
the result of any Discounted Voluntary Prepayment), (B) obligations with respect
to Hedge Agreements or (C) other derivative instruments, (viii) any impairment
charge or asset write-off or write-down, including impairment charges or asset
write-offs or write downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of

 

8



--------------------------------------------------------------------------------

intangibles arising pursuant to GAAP, (ix) any non-cash compensation charge or
expense recorded from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights, (x) any fees and expenses incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition, Investment, Asset Sale, issuance or repayment of
Indebtedness, issuance of Capital Stock (other than any Specified Equity
Contribution), refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, (xi) [Intentionally Omitted], (xii) any net unrealized
gain or loss (after any offset) resulting in such period from obligations with
respect to Hedge Agreements and the application of Statement of Financial
Accounting Standards No. 133, and (xiii) any net unrealized gain or loss (after
any offset) resulting in such period from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedge agreements for currency exchange risk and intercompany
financing transactions). Unless otherwise qualified, all references to
“Consolidated Net Income” in this Agreement shall refer to Consolidated Net
Income of the Borrower.

“Consolidated Net Interest Expense”: of any Person for any period, the sum,
without duplication, of (a) consolidated interest expense of such Person and its
Restricted Subsidiaries for such period (including amortization of original
issue discount, noncash interest payments (other than imputed interest as a
result of purchase accounting), the interest component of Capital Lease
Obligations, net payments (if any) pursuant to interest rate obligations with
respect to Hedge Agreements (other than in connection with the early termination
thereof), but excluding any non-cash interest expense attributable to the
movement in the mark-to-market valuation of Indebtedness, Hedge Agreement or
other derivative instruments, all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, discounts, fees and expenses
and expensing of any bridge, commitment or other financing fees, costs of surety
bonds, charges owed with respect to letters of credit, bankers’ acceptances or
similar facilities and (b) consolidated capitalized interest of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued, less (c)
interest income actually received in cash for such period. Unless otherwise
qualified, all references to “Consolidated Net Interest Expense” in this
Agreement shall refer to Consolidated Net Interest Expense of the Borrower.

“Consolidated Total Assets”: the total assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower that has been delivered
pursuant to Section 6.1(a) or (b) or such other Person as may be expressly
stated.

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including,
without limitation, any changes in Consolidated Current Assets or Consolidated
Current Liabilities as a result of (i) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent and
(ii) the effects of purchase accounting.

“Continuing Directors”: the directors of Holdings on the Closing Date and each
other director of Holdings, if, in each case, such other director’s nomination
for election to the board of directors of Holdings is recommended by at least
51% of the then Continuing Directors.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: at any time, subject to Section 2.27(d), (i) any Revolving
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to an Issuing
Lender in respect of a Letter of Credit, make a payment to the Swingline Lender
in respect of a Swingline Loan or make any other payment due hereunder except,
in each case, where such obligations are subject to satisfaction of the
conditions in Section 5.2 and there is a good faith dispute over whether such
conditions have been satisfied (each, a “funding obligation”), (ii) any
Revolving Lender that has notified the Administrative Agent, the Borrower, any
Issuing Lender or the Swingline Lender in writing, or has stated publicly, that
it does not intend to comply with its funding obligations hereunder, (iii) any
Revolving Lender that has, for three or more Business Days after written request
of the Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation) or (iv) any Revolving
Lender (A) with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Lender Parent Company or (B) which
has become the subject of a Bail-In Action with respect to such Lender or its
Lender Parent Company (provided, in each case, that neither the reallocation of
funding obligations provided for in Section 2.27(a) as a result of a Lender’s
being a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section
2.27(d)) upon notification of such determination by the Administrative Agent to
the Borrower, the Issuing Lenders, the Swingline Lender and the Lenders;
provided that, as of any date of determination, the determination of whether any
Lender is a Defaulting Lender hereunder shall not take into account, and shall
not otherwise impair, any amounts funded by such Lender which have been assigned
by such Lender to a Special Purpose Vehicle pursuant to Section 10.6(e).

“Derivatives Counterparty”: as defined in Section 7.6.

“Differential Amount”: as defined in Section 7.5(j).

“Discount Range”: as defined in Section 2.11(b)(i).

“Discounted Prepayment Option Notice”: as defined in Section 2.11(b)(i).

“Discounted Voluntary Prepayment”: as defined in Section 2.11(b)(i).

“Discounted Voluntary Prepayment Notice”: as defined in Section 2.11(b)(iii).

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

10



--------------------------------------------------------------------------------

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards) or (c) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness, Capital Stock or other
assets other than Qualified Capital Stock, in the case of clauses (a), (b) and
(c), prior to the date that is 91 days after the final scheduled maturity date
of any Loans (other than (i) upon payment in full of the Obligations (other than
indemnification and other contingent obligations not yet due and owing) or (ii)
upon a “change in control”; provided that any payment required pursuant to this
clause (ii) is subject the prior repayment in full of the Obligations (other
than indemnification and other contingent obligations not yet due and owing)
that are accrued and payable and the termination of the Commitments); provided
further, however, that if such Capital Stock is issued to any employee or to any
plan for the benefit of employees of the Borrower or the Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because they may be required to be repurchased
by the Borrower in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Subsidiary organized under the
laws of any jurisdiction within the United States (other than Excluded
Subsidiaries).

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: as defined in the Extension Amendment.

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees or other legal requirements (including,
without limitation, common law) of any international authority, foreign
government, the United States, or any state, provincial, local, municipal or
other governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, natural resources
or human health and safety as it relates to Releases of Materials of
Environmental Concern, as has been, is now, or at any time hereafter is, in
effect.

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether

 

11



--------------------------------------------------------------------------------

contingent or otherwise, including those arising from or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Materials of Environmental Concern, (c) exposure to any Materials of
Environmental Concern, (d) the Release of any Materials of Environmental Concern
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Issuance”: as to any Person, any issuance of its Capital Stock in a
public or private offering.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Amount”: the amount that any consideration received in connection with
Dispositions permitted by Section 7.4(c) or Section 7.5(j)(ii)(A) exceeds the
fair market value on the date of such Disposition of the assets or Property
subject to such Disposition.

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year and (iv) the aggregate net amount of non-cash loss
on the Disposition of Property by the Borrower and its Restricted Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
and minus (b) the sum, without duplication (including, in the case of clauses
(ii) and (viii) below, duplication across periods; provided that all or any
portion of the amounts referred to in clauses (ii) and (viii) below with respect
to a period may be applied in the determination of Excess Cash Flow for any
subsequent period to the extent such amounts did not previously result in a
reduction of Excess Cash Flow in any prior period), of (i) the amount of all
non-cash credits included in arriving at such Consolidated Net Income
(including, without limitation, credits included in the calculation of deferred
tax assets and liabilities), (ii) the aggregate amount (A) actually paid by the
Borrower and its Restricted Subsidiaries in cash during such fiscal year on
account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such fiscal year to be used to make Capital Expenditures or Permitted
Acquisitions which in either case have been actually made or consummated as of
the time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made with the proceeds of new long-term Indebtedness or
an Equity Issuance (by the Borrower or any Subsidiary Guarantor) or with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
regularly scheduled principal payments or prepayments of Indebtedness
(including, without limitation, the Term Loans, the New Term Loans and the
Specified Refinancing Term Loans) of the Borrower and its Restricted
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder and other than to the extent any such
prepayments are the result of the incurrence of additional Indebtedness and
other than optional prepayments of the Term Loans (including any Discounted
Voluntary Prepayments), the New Term Loans, the Specified Refinancing Term Loans
and optional prepayments of Revolving Loans and Swingline Loans to the

 

12



--------------------------------------------------------------------------------

extent accompanied by permanent optional reductions of the Revolving
Commitments), (iv) the amount of the increase, if any, in Consolidated Working
Capital for such fiscal year, (v) the aggregate net amount of non-cash gain on
the Disposition of Property by the Borrower and its Restricted Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income,
(vi) the aggregate amount of expenditures for the payment of financing fees
actually made by the Borrower and its Restricted Subsidiaries in cash during
such period to the extent that such expenditures are not expensed during such
period, (vii) purchase price adjustments paid or received in connection with any
Permitted Acquisition, (viii) the amount of Investments (net of the proceeds of
any Indebtedness, Equity Issuance of Reinvestment Deferral Amount used for such
Investment) made during such period pursuant to paragraphs (d), (f), (h), (l),
(o), (v), but only to the extent not excluded by (xi) below, and (y) of
Section 7.7 or committed during such period to be used to make Investments
pursuant to Section 7.7 which have been actually made as of the time of
determination of Excess Cash Flow for such period (but excluding Investments
among the Borrower and its Restricted Subsidiaries), (ix) the amount (determined
by the Borrower) of such Consolidated Net Income which is mandatorily prepaid or
reinvested pursuant to Section 2.12(d) (or as to which a waiver of the
requirements of such Section applicable thereto has been granted under Section
10.1) prior to the date of determination of Excess Cash Flow for such fiscal
year as a result of any Asset Sale or Recovery Event, (x) the aggregate amount
of any premium or penalty actually paid in cash that is required to be made in
connection with any prepayment of Indebtedness, (xi) permitted Restricted
Payments made in cash by the Borrower during such period and permitted
Restricted Payments made by any Restricted Subsidiary to any person other than
the Borrower or any of the Restricted Subsidiaries during such period, in each
case, to the extent permitted by Section 7.6 (except to the extent made with
amounts available under Section 7.6(b)), (xii) cash expenditures in respect of
Hedge Agreements during such period to the extent not deducted in arriving at
such Consolidated Net Income, (xiii) [Intentionally Omitted], (xiv) the amount
of cash payments made in respect of pensions and other post-employment benefits
in such period to the extent not deducted in arriving at such Consolidated Net
Income and (xv) cash payments made pursuant to or amounts netted against
accounts receivable with respect to Contractual Obligations with any
Governmental Authority in connection with refunds or rebates related to overhead
charges or expenses, in each case, to the extent such charges or expenses are
not deducted in arriving at such Consolidated Net Income.

“Excess Cash Flow Application Date”: as defined in Section 2.12(d).

“Excess Cash Flow Percentage”: for any fiscal year, 50%; provided that the
Excess Cash Flow Percentage shall be reduced to 25% if the Total Senior Secured
Leverage Ratio as of the last day of such fiscal year is not greater than 4.50
to 1.0 and reduced further to 0% if the Total Senior Secured Leverage Ratio as
of the last day of such fiscal year is not greater than 4.00 to 1.0.

“Excess Sale Proceeds”: as defined in Section 2.12(c).

“Excluded Subsidiary”: Any indirect Subsidiary of the Borrower directly owned by
a Foreign Subsidiary but only to the extent that such Subsidiary becoming a
Subsidiary Guarantor would result in adverse tax consequences to the Borrower or
any of its Restricted Subsidiaries.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligations of
such Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal or unenforceable
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or

 

13



--------------------------------------------------------------------------------

the grant of such Lien becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or Lien is or becomes
illegal or unenforceable.

“Extension Amendment”: that certain Amendment No. 13 to the Credit Agreement,
dated as of September 23, 2016, among Holdings, the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the Effective Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing (together with any law implementing such
agreements).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided, that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Letter”: that certain Fee Letter dated as of September 7, 2016, by and
among Holdings, the Borrower and Citigroup Global Markets Inc.

“Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

“Financial Covenant”: the covenant contained in Section 7.1(a).

“Financial Covenant Event of Default”: as defined in Section 8(k).

“Fitch”: Fitch Ratings, Inc. or any successor to the rating agency business
thereof.

“Fixed Charges” with respect to any Person for any period, the sum of:

(1) Consolidated Net Interest Expense of such Person for such period, and

(2) the product of (a) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Capital Stock of
such Person and its Restricted Subsidiaries for such period and (b) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person and
its Restricted Subsidiaries, expressed as a decimal, in each case, on a
consolidated basis and in accordance with GAAP.

“Fixed Charge Coverage Ratio” means, with respect to any Person as of any date,
the ratio of (1) Consolidated EBITDA of such Person for the most recent period
of four consecutive fiscal

 

14



--------------------------------------------------------------------------------

quarters for which internal financial statements are available immediately
preceding the date on which such calculation of the Fixed Charge Coverage Ratio
is made, calculated on a Pro Forma Basis for such period, to (2) the Fixed
Charges of such Person for such period calculated on a Pro Forma Basis. In the
event that the Issuer or any of its Restricted Subsidiaries Incurs or redeems or
repays any Indebtedness (other than in the case of revolving credit borrowings
or revolving advances under any receivables financing unless the related
commitments have been terminated and such Indebtedness has been permanently
repaid and has not been replaced) or issues or redeems Preferred Stock or
Disqualified Stock subsequent to the commencement of the period for which the
Fixed Charge Coverage Ratio is being calculated but prior to, substantially
simultaneously with, or in connection with, the event for which the calculation
of the Fixed Charge Coverage Ratio is made, then the Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis with respect thereto.

“Foreign Cash Equivalents”: in each case, to the extent held by any Foreign
Subsidiary of the Borrower, (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than six months from the date
of acquisition, (b) commercial paper maturing not more than one year from the
date of creation thereof and, at the time of acquisition, having the highest
rating obtainable from either S&P’s or Moody’s and (c) shares of any money
market mutual fund that has its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b) and (e) of the definition of
“Indebtedness”.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any self
regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of August 7, 2007, by the Borrower, Holdings and each
Subsidiary Guarantor, in favor of the Administrative Agent, as the same may be
amended, supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary

 

15



--------------------------------------------------------------------------------

obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary.

“Holdings”: as defined in the preamble hereto.

“Holdings IPO”: the issuance by Holdings or any Parent Company of its common
Capital Stock in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act whether alone or in connection with a secondary public offering.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower that (i)
has, on a consolidated basis with its Subsidiaries, less than 5% of consolidated
assets and 5% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries as reflected on the most recent financial statements delivered
pursuant to Section 6.1 prior to such date and (ii) (other than with respect to
determining whether an Event of Default under Sections 8(f) or 8(h) has occurred
and is continuing) has been designated as such by the Borrower in a written
notice delivered to the Administrative Agent (other than any such Subsidiary as
to which the Borrower has revoked such designation by written notice to the
Administrative Agent); provided that at no time shall all Immaterial
Subsidiaries have in the aggregate consolidated assets Consolidated EBITDA (as
reflected on the most recent financial statements delivered pursuant to Section
6.1 prior to such time) in excess of 7.5% of consolidated assets or Consolidated
EBITDA, respectively, of the Borrower and its Restricted Subsidiaries.

“Increased Amount Date”: as defined in Section 2.25.

“Incremental Amount” as defined in Section 2.25.

 

16



--------------------------------------------------------------------------------

“Indebtedness”: of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person for the deferred purchase price of property or
services, (d) all Guarantees by such Person of Indebtedness of others, (e) all
Capital Lease Obligations of such Person, (f) all payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Hedge
Agreements (such payments in respect of any Hedge Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Hedge Agreement) and (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Credit Agreement) and (ii) in respect of bankers’
acceptances; provided that Indebtedness shall not include (A) trade payables,
accrued expenses and intercompany liabilities arising in the ordinary course of
business, (B) prepaid or deferred revenue arising in the ordinary course of
business, (C) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset or (D) earn-out obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such Person in respect thereof.

“Indebtedness for Borrowed Money”: to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with respect to (i)
borrowed money, evidenced by debt securities, debentures, acceptances, notes or
other similar instruments, (ii) Capital Lease Obligations and (iii)
reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations); provided that the Obligations shall not constitute
Indebtedness for Borrowed Money.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent
licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the third Business Day following the last day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any LIBO Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBO Rate Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any Revolving Loan that is a Base Rate Loan and any Swingline Loan),
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Loan is required to be repaid.

 

17



--------------------------------------------------------------------------------

“Interest Period”: as to any LIBO Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBO Rate Loan and ending one, two, three or six or (if available to all
Lenders under the relevant Facility) twelve months thereafter, as selected by
the Borrower in its notice of borrowing or notice of continuation or conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such LIBO Rate Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 1:00 P.M., New York City time, on the date that is two Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) no Interest Period shall extend beyond the scheduled Revolving Termination
Date or beyond the date final payment is due on the Term Loans, the New Term
Loans or the Specified Refinancing Term Loans, as applicable; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.7.

“Issuing Lenders”: (a) Citibank, N.A. and (b) any other Revolving Lender from
time to time designated by the Borrower as an Issuing Lender with the consent of
such other Revolving Lender in its sole discretion.

“Joinder Agreement”: an agreement substantially in the form of Exhibit H or an
agreement or amendment reasonably acceptable to the Borrower and the
Administrative Agent.

“Joint Lead Arrangers”: the collective reference to Citigroup Global Markets
Inc., Lehman Brothers Inc. and Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Joint Venture”: a corporation, limited liability company, joint venture or
similar limited liability legal entity formed in order to conduct a common
venture or enterprise between two or more Persons, which legal entity does not
constitute a Subsidiary.

“L/C Commitment”: $75,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed.

 

18



--------------------------------------------------------------------------------

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender.

“Leases”: as defined in Section 4.20(a).

“Lender Insolvency Event”: (i) a Lender or its Lender Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (ii) such Lender or its Lender
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor, or sequestrator or the like has been appointed for such Lender or
its Lender Parent Company, or such Lender or its Lender Parent Company has taken
any action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

“Lender Parent Company”: means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares, or other equity interests, of such Lender.

“Lender Participation Notice”: as defined in Section 2.11(b)(ii).

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBO Base Rate”: with respect to any LIBO Rate Advance, for any Interest
Period, the rate determined by the Administrative Agent to be the offered rate
for deposits in Dollars for the applicable Interest Period appearing on the
Reuters LIBOR01 Page as of 11:00 A.M., London time, on the second full Business
Day next preceding the first day of each Interest Period. In the event that such
rate does not appear on the Reuters LIBOR01 Page (or otherwise on the Reuters
screen), the LIBO Base Rate for the purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying London interbank offered rates as may be reasonably selected by the
Administrative Agent, or, in the absence of such availability, the LIBO Base
Rate shall be the rate of interest reasonably determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank, N.A. in London to major banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the LIBO Rate
Loan of Citibank, N.A. for a period equal to such Interest Period; provided that
(i) the LIBO Base Rate shall at no time be less than 0% and (ii) with respect to
the Term Loans, the LIBO Base Rate shall at no time be less than 0.75%.

“LIBO Rate”: with respect to each day during each Interest Period pertaining to
a LIBO Rate Loan, a rate per annum determined for such day in accordance with
the following formula (rounded upward to the nearest 1/100th of 1%):

 

  (i) LIBO Base Rate                                         
                      (ii) 1.00 – LIBO Rate Reserve Requirements

“LIBO Rate Loans”: Loans the rate of interest applicable to which is based upon
the LIBO Rate.

 

19



--------------------------------------------------------------------------------

“LIBO Rate Reserve Requirements”: for any day as applied to a LIBO Rate Loan,
the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“LIBO Rate Tranche”: the collective reference to LIBO Rate Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Notes (if any) and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments under such Facility, the holders of more than 50% of
the Revolving Commitments under such Facility).

“Majority Revolving Facility Lenders”: the Majority Facility Lenders in respect
of the Revolving Facility.

“Majority Term Facility Lenders”: the Majority Facility Lenders in respect of
the Term Facility.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole or (b) the validity or enforceability of the Loan
Documents or the material rights and remedies of the Administrative Agent and
the Lenders thereunder, in each case, taken as a whole.

“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern”: any material, substance or waste
classified, characterized or regulated as toxic, hazardous, radioactive or as a
contaminant, pollutant or words of similar meaning under Environmental Laws,
including gasoline or petroleum (including crude oil or any fraction thereof) or
petroleum products, polychlorinated biphenyls, urea-formaldehyde insulation,
asbestos or mold or other fungi.

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

 

20



--------------------------------------------------------------------------------

“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, supplemented or
otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by the Borrower or any Domestic Subsidiary that is a Restricted
Subsidiary, net of attorneys’ fees, accountants’ fees, investment banking fees,
consulting fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred by
the Borrower or any Domestic Subsidiary that is a Restricted Subsidiary in
connection therewith and net of taxes paid or reasonably estimated to be payable
by the Borrower or any Domestic Subsidiary that is a Restricted Subsidiary as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); provided that at any time during
the period following an Asset Sale and prior to the Reinvestment Prepayment
Date, if, on a pro forma basis after giving effect to such Asset Sale and the
application of the proceeds thereof, the Total Senior Secured Leverage Ratio is
less than 4.00 to 1.00, up to $200,000,000 of such proceeds in the aggregate
shall not constitute Net Cash Proceeds and (b) in connection with any Equity
Issuance (other than in connection with a Specified Equity Contribution) or
issuance or sale of debt securities or instruments or the incurrence of Funded
Debt (other than pursuant to the Loan Documents), the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, consulting fees, underwriting discounts and commissions
and other customary fees and expenses actually incurred in connection therewith.

“New Lender”: as defined in Section 2.25.

“New Loan Commitments”: as defined in Section 2.25.

“New Loans”: any loan made by any New Lender pursuant to this Agreement.

“New Revolving Loans”: as defined in Section 2.25.

“New Term Lender”: a Lender that has a New Term Loan.

“New Term Loans”: as defined in Section 2.25.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

 

21



--------------------------------------------------------------------------------

“Non-Recourse Debt”: Indebtedness (a) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Borrower or any of its Restricted Subsidiaries to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity and (b) as to which the lenders or holders
thereof will not have any recourse to the capital stock or assets of the
Borrower or any of its Restricted Subsidiaries.

“Non-US Lender”: as defined in Section 2.20(e).

“Note”: any promissory note evidencing any Loan, substantially in the Form of
Exhibit I.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Specified Hedge Agreements or Cash Management Obligations of the
Borrower or any of its Restricted Subsidiaries to the Administrative Agent, the
Collateral Agent, any Lender or any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, in each case, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Fee Letter, the
Letters of Credit, any Specified Hedge Agreement, any Cash Management
Obligations or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent or
any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (a) obligations of the Borrower or any of its
Restricted Subsidiaries under any Specified Hedge Agreement or Cash Management
Obligations shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed, (b) any release of Collateral or Guarantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of obligations under Specified Hedge Agreements or Cash Management Obligations
and (c) “Obligations” shall not include any Excluded Swap Obligations.

“Offered Loans”: as defined in Section 2.11(b)(ii).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, intangible taxes, mortgage recording, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Owned Property”: as defined in Section 4.20(a).

“Parent Company”: any direct or indirect parent of Holdings.

“Participant”: as defined in Section 10.6(c).

“Payment Amount”: as defined in Section 3.5.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

22



--------------------------------------------------------------------------------

“Permitted Acquisition”: (a) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders, (b) any acquisition made solely with the Net Cash Proceeds of any
Equity Issuance (other than Disqualified Capital Stock) or Net Cash Proceeds
which have increased the Available Amount or (c) any acquisition of a majority
controlling interest in the Capital Stock, or all or substantially all of the
assets, of any Person, or of all or substantially all of the assets constituting
a division, product line or business line of any Person (each, an
“Acquisition”), if such Acquisition described in this clause (c) complies with
the following criteria:

(i) No Event of Default shall be in effect immediately prior or after giving
effect to such Acquisition.

(ii) If the total consideration in respect of such acquisition exceeds
$50,000,000, the Borrower shall have delivered to the Administrative Agent at
least 5 Business Days prior to such Acquisition a certificate of the Borrower
signed by a Responsible Officer to such effect, together with all relevant
financial information for such Subsidiary or assets including current financial
projections in respect of the Person, division, product line or line of business
acquired in such Acquisition.

“Permitted Asset Swap”: the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person.

“Permitted Business”: the business and any services, activities or businesses
incidental or directly related or similar to, any line of business engaged in by
the Borrower and its Subsidiaries as of the Closing Date or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Permitted Joint Venture”: each Joint Venture:

(a) hereafter formed or entered into by the Borrower or any of its Restricted
Subsidiaries with another Person;

(b) that does not own any Stock in the Borrower or any Restricted Subsidiary nor
at any time itself have been a Restricted Subsidiary; and

(c) in respect of which all Indebtedness or other obligations (in each case
whether contingent or otherwise), including any contractually binding commitment
to make future capital contributions, assumed by any the Borrower or any
Restricted Subsidiary in respect thereof can be quantified.

“Permitted Refinancings”: with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (i) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (ii) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (A) the weighted average life to
maturity of the Indebtedness being refinanced and (B) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being refinanced that were due on or after the date that is one year following
the Term Loan Maturity Date were instead due one year following the Term Loan
Maturity Date, (iii) if the Indebtedness being refinanced, refunded, modified,
renewed or extended is subordinated in right of payment to the Obligations, such
refinancing, refunding, modification, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation

 

23



--------------------------------------------------------------------------------

governing the Indebtedness being refinanced, refunded, modified, renewed or
extended, (iv) the terms and conditions (including, if applicable, as to
collateral) of any such refinanced, refunded, modified, renewed or extended
Indebtedness are not materially less favorable to the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (v) no Event of Default shall have occurred and be continuing or no
Event of Default or Default would result from any such refinancing, refunding,
modification, renewal or extension and (vi) with respect to any such
Indebtedness that is secured, neither the Borrower nor any Restricted Subsidiary
shall be an obligor or guarantor of any such refinancings, replacements,
refundings, renewals or extensions except to the extent that such Person was
such an obligor or guarantor in respect of the applicable Indebtedness on the
Closing Date.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan as defined in Section
3(3) of ERISA and in respect of which Holdings, the Borrower or any of its
Restricted Subsidiaries is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in each of the Guarantee and Collateral Agreement.

“Prepay Incremental Facility” as defined in Section 2.25.

“Pricing Grid”: for the Revolving Facility (subject to any adjustment pursuant
to Section 7.1(a)), the table set forth below:

 

Total

Leverage Ratio

  Applicable
Interest Margin
for LIBO Rate
Loans     Applicable
Margin for
Base Rate Loans     Applicable
Commitment
Fee Rate  

>4.00:1.00

    2.25 %      1.25 %      0.375 % 

£4.00:1.00 and >3.50:1.00

    2.00 %      1.00 %      0.375 % 

£3.50:1.00

    1.75 %      0.75 %      0.25 % 

Changes in the Applicable Margin with respect to Revolving Loans or the
Applicable Commitment Fee Rate resulting from changes in the Total Leverage
Ratio shall become effective on the date on which financial statements are
delivered to the Administrative Agent pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, at the option of (and upon the delivery
of notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Total Leverage Ratio
as at the end of the fiscal period that would have been covered thereby shall
for the purposes of this definition be deemed to be greater than 4.00 to 1:00
for the Revolving Facility. In addition, at all times while an Event of Default
set forth in Section 8(a) or 8(f) shall have occurred and be continuing,
the Total Leverage Ratio shall for the purposes of the Pricing Grid be deemed to
be greater than 4:00 to 1:00 for the Revolving Facility.

 

24



--------------------------------------------------------------------------------

“Prime Rate”: for any day, the “U.S. Prime Lending Rate” as quoted by the
Administrative Agent for such day; each change in the Prime Rate shall be
effective on the date that such change is effective. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“Preferred Stock” means any equity interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Proposed Discounted Prepayment Amount”: as defined in Section 2.11(b)(i).

“Pro Rata Requirements”: as defined in Section 2.26(a).

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Qualifying Term Loans”: as defined in Section 2.11(b)(iii).

“Rate-Based Cure”: as defined in Section 7.1(a).

“Rating Agencies”: (i) each of Fitch, Moody’s and S&P; and (ii) if Fitch,
Moody’s or S&P ceases to provide a rating or fails to make a rating of the Term
Loans publicly available, a “nationally recognized statistical rating
organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F) of the Securities
Exchange Act of 1934, as amended, selected by the Borrower or Holdings as a
replacement agency for Fitch, Moody’s or S&P, as the case may be, that is
reasonably acceptable to the Administrative Agent.

“Ratings Decline Period”: the period that (i) begins on the earlier of (a) the
date of the first public announcement of the occurrence of a transaction that,
if consummated, would constitute a Change of Control and (b) the occurrence of
such Change of Control and (ii) ends 90 days following consummation of such
Change of Control; provided that such period shall be extended for so long as
the rating of the Term Loans, as noted by the applicable Rating Agency, is under
publicly announced consideration for downgrade by the applicable Rating Agency.

“Ratings Event”: any of the following:

(i) a downgrade by one or more gradations (including gradations within ratings
categories as well as between rating categories) or withdrawal of the ratings
with respect to the Term Loans within the Ratings Decline Period by one or more
Rating Agencies (unless the applicable Rating Agency shall have put forth a
written statement to the effect that such downgrade is not attributable in whole
or in part to the applicable Change of Control) ; or

(ii) the Term Loans do not have a rating from at least two Rating Agencies,
which ratings must be at least B1 from Moody’s or B+ (or the equivalent) from
Fitch or S&P (or the equivalent ratings in the case of any other Rating Agency),
in each case, with a stable or positive outlook, at the time of the applicable
Change of Control or at any time thereafter until the termination of the
applicable Ratings Decline Period; or

 

25



--------------------------------------------------------------------------------

(iii) the Term Loans do not have a rating from at least two Ratings Agencies at
the time of the applicable Change of Control or at any time thereafter until the
termination of the applicable Ratings Decline Period.

“Real Property”: as defined in Section 4.20(a).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation or eminent domain proceeding
relating to any asset of the Borrower or any Restricted Subsidiary, in an amount
for each such event exceeding $20,000,000.

“Refinanced Debt”: as defined in Section 2.26(a).

“Refinancing Amendment”: an amendment to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and the Lenders providing Specified Refinancing Debt,
effecting the incurrence of such Specified Refinancing Debt in accordance with
Section 2.26; provided that if such amendment provides for a Revolving Tranche
which is intended to participate in the Swingline Commitments and/or the L/C
Commitments on pro rata basis or otherwise, the consent of the Swingline Lenders
and Issuing Lenders, as applicable, shall be required.

“Refinancing Notes”: one or more series of senior unsecured notes, subordinated
unsecured notes, senior secured notes secured by the Collateral on a pari passu
basis with the Facilities, or second lien secured notes secured by the
Collateral on a junior basis, in each case issued in respect of a refinancing of
all or a portion of any one or more Tranches of term loans; provided that, (a)
if such Refinancing Notes shall be secured by a security interest in the
Collateral, then such Refinancing Notes shall be subject to then customary
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent; (b) no Refinancing Notes shall mature prior to the Term
Loan Maturity Date; (c) no Refinancing Notes shall be subject to any
amortization prior to the final maturity thereof, or be subject to any mandatory
redemption or prepayment provisions or rights (except customary assets sale or
change of control provisions); (d) the covenants, terms and conditions
(including, if applicable, as to Collateral), and events of default, are
customary for similar debt securities in light of then-prevailing market
conditions at the time of issuance (it being understood that such Indebtedness
shall not include any financial maintenance covenants and that any negative
covenants with respect to Indebtedness, Investments, Liens or Restricted
Payments shall be incurrence-based) and in any event are not more restrictive to
the Borrower and the Restricted Subsidiaries than those set forth in this
Agreement (other than interest rate, payment premiums and redemptions), except
for covenants or other provisions applicable only to periods after the latest
final maturity date of any of the Loans still in existence after giving effect
to such refinancing (provided, that a certificate of the chief financial officer
of the Borrower has been delivered to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set out in this clause (d)); (e) no Refinancing Notes shall have
a principal amount (or accrued value) greater than the Loans being refinanced
(excluding accrued interest, fees, discounts, premiums and expenses); (f) no
Default or Event of Default shall have occurred and be continuing or would
result from the issuance of such Refinancing Notes; (g) with respect to any
Refinancing Notes that are secured, neither the Borrower nor any Restricted
Subsidiary shall be an obligor or guarantor of any such Refinancing Notes except
to the extent that such Person was such an obligor or guarantor in respect of
the Loans being refinanced (or

 

26



--------------------------------------------------------------------------------

becomes an obligor or guarantor in respect of the Loans) and (h) the net
proceeds of such Refinancing Notes shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Loans
under the applicable Tranches being so refinanced.

“Refinancing Notes Indentures”: collectively, the indentures or other similar
agreements pursuant to which any Refinancing Notes are issued, together with all
instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or a Restricted Subsidiary
for its own account in connection therewith that are not applied to prepay the
Term Loans pursuant to Section 2.12 as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of the Borrower by a
Responsible Officer stating that no Event of Default has occurred and is
continuing and the Borrower and its Restricted Subsidiaries (directly or
indirectly through a Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
assets useful in the Business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed by the Borrower and its Restricted Subsidiaries (directly or
indirectly through a Subsidiary) to be expended prior to the relevant
Reinvestment Prepayment Date (a “Committed Reinvestment Amount”), or actually
expended prior to such date, in each case to acquire assets useful in the
Business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 15 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which the Borrower or the applicable Restricted Subsidiary shall have determined
not to acquire assets useful in the Business with such portion of such
Reinvestment Deferred Amount.

“Related Business Assets”: assets (other than cash or Cash Equivalents) used or
useful in a Permitted Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

 

27



--------------------------------------------------------------------------------

“Related Obligation”: as defined in Section 9.9.

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding.

“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans outstanding under the Term Facility.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), controller or treasurer (or similar title) of the
Borrower or (with respect to Section 6.7) any Restricted Subsidiary and, with
respect to financial matters, the chief financial officer (or similar title),
controller or treasurer (or similar title) of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Commitments”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” on Schedule I, or, as the case
may be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. As of the Effective Date, the aggregate amount of the Revolving
Commitments is $450,000,000.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the amount of the sum of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

 

28



--------------------------------------------------------------------------------

“Revolving Facility”: as defined in the definition of “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the amount of the aggregate principal amount
of such Lender’s Revolving Extensions of Credit then outstanding constitutes of
the aggregate principal amount of the Revolving Extensions of Credit then
outstanding.

“Revolving Termination Date”: September 23, 2021, the fifth anniversary of the
Effective Date.

“Revolving Tranche”: (a) the Revolving Facility, (b) (i) any New Loan
Commitments made on an Increased Amount Date to make New Revolving Loans and the
extensions of credit thereunder or (ii) any Specified Refinancing Revolving
Commitments and the extensions of credit made thereunder, in each case, that
have terms and provisions that differ from those of the Revolving Facility or
any other Revolving Tranches outstanding on the date of incurrence of such New
Loan Commitments or Specified Refinancing Revolving Commitments.

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by or pursuant to the PATRIOT Act, the Executive Order No. 13224 of September
23, 2001, entitled Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701
et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including but not
limited to 31 C.F.R., Subtitle B, Chapter V, as amended) or any other law or
executive order relating thereto administered by the U.S. Department of the
Treasury Office of Foreign Assets Control, and any similar law, regulation, or
executive order enacted in the United States after the Effective Date and (ii)
any sanctions or requirements imposed under similar laws or regulations enacted
by the European Union or the United Kingdom that apply to the Borrower or the
Restricted Subsidiaries.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) delivered
on or after the Closing Date to the Administrative Agent or the Collateral Agent
purporting to grant a Lien on any Property of any Loan Party to secure the
Obligations or provide a guarantee of the obligations hereunder.

 

29



--------------------------------------------------------------------------------

“Sellers”: General Motors Corporation, a Delaware corporation, and certain of
its subsidiaries.

“Senior Incurrence Incremental Facility”: as defined in Section 2.25(a).

“Senior Incurrence Test”: the incurrence of New Term Loans and/or New Revolving
Loans hereunder so long as, on a pro forma basis for such incurrence, the Total
Senior Secured Leverage Ratio does not exceed 4.0 to 1.00.

“Senior Unsecured Notes”: the Borrower’s 5.000% Senior Unsecured Notes due 2024
pursuant to the Senior Unsecured Notes Indenture.

“Senior Unsecured Notes Indenture”: that certain Indenture, dated as of the
Effective Date, among, inter alios, the Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time to the extent applicable to the extent not
prohibited by this Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Special Purpose Vehicle”: any special purpose funding vehicle identified as
such in writing by any Lender to the Administrative Agent.

“Specified Equity Contribution”: as defined in Section 7.1(b).

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Restricted Subsidiaries and (ii) any Lender or any
affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Lender and the Borrower,
by notice to the Administrative Agent, as a Specified Hedge Agreement. The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Lender or affiliate thereof that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement. For
the avoidance of doubt, all Hedge Agreements in existence on the Closing Date
between the Borrower or any of its Restricted Subsidiaries and any Lender shall
constitute Specified Hedge Agreements.

 

30



--------------------------------------------------------------------------------

“Specified Refinancing Debt”: as defined in Section 2.26.

“Specified Refinancing Revolving Commitments”: Specified Refinancing Debt
constituting commitments to make revolving loans.

“Specified Refinancing Term Loans”: Specified Refinancing Debt constituting term
loans.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors”: each (a) wholly owned Domestic Subsidiary other than
(i) any Immaterial Subsidiary or Unrestricted Subsidiary, (ii) any Domestic
Subsidiary substantially all of the assets of which consist of the Capital Stock
of one or more “controlled foreign corporations” (as defined in Section 957 of
the Code) and (iii) any Domestic Subsidiary owned directly or indirectly by a
Foreign Subsidiary and (b) any other Subsidiary of the Borrower that is a party
to the Guarantee and Collateral Agreement.

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6(a) in an aggregate principal amount at any one
time outstanding not to exceed $20,000,000.

“Swingline Lender”: (a) Citicorp North America, Inc., in its capacity as the
lender of Swingline Loans or (b) upon the resignation of Citicorp North America,
Inc. as a Swingline Lender, any Revolving Lender from time to time designated by
the Borrower as the Swingline Lender (with the consent of such other Revolving
Lender (in its sole discretion)).

“Swingline Loans”: as defined in Section 2.6(a).

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Syndication Agent”: as defined in the preamble hereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in the amounts and pursuant to the terms set
forth in the Extension Amendment. The aggregate amount of the Term Commitments
as of the Effective Date is $1,190,563,359.93.

 

31



--------------------------------------------------------------------------------

“Term Facility”: as defined in the definition of “Facility”.

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan Repricing Transaction”: (a) any prepayment or repayment of Term Loans
with the proceeds of, or any conversion of Term Loans into, any new or
replacement tranche of term loans or Indebtedness incurred for the primary
purpose of prepaying, repaying or replacing the Term Loans and bearing interest
with an All-In Yield less than the All-In Yield applicable to such Term Loans
and (b) any amendment to the Term Loans the primary purpose of which is to
reduce the All-In Yield applicable to such Term Loans; provided, that in no
event shall any prepayment, repayment or replacement of Term Loans in connection
with a Change of Control constitute a Term Loan Repricing Transaction.

“Term Loans”: means the Term Loans extended pursuant to the Extension Amendment
on the Effective Date.

“Term Loan Maturity Date”: September 23, 2022, the sixth anniversary of the
Effective Date.

“Term Loan Tranche”: (a) the Term Facility, (b) (i) any New Term Loans made on
an Increased Amount Date or (ii) any Specified Refinancing Term Loans, in each
case, that have terms and provisions that differ from those of the Term Facility
or any other Term Loan Tranches outstanding on the date of incurrence of such
New Term Loans or Specified Refinancing Term Loans.

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Total Leverage”: at any date, the aggregate principal amount of all Funded Debt
of the Borrower and its Restricted Subsidiaries at such date, minus cash, Cash
Equivalents and Foreign Cash Equivalents held by the Borrower and its Restricted
Subsidiaries on such date, in each case determined on a consolidated basis in
accordance with GAAP.

“Total Leverage Ratio”: as at the last day of any period of four consecutive
fiscal quarters of the Borrower, the ratio of (a) Total Leverage on such day to
(b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period.

“Total Senior Secured Leverage”: at any date shall mean Funded Debt outstanding
(a) under the Loan Documents on such date and (b) under any Refinancing Notes on
such date to the extent such Refinancing Notes are secured by the Collateral on
a pari passu basis with the Facilities, minus cash and Cash Equivalents held by
the Borrower and its Restricted Subsidiaries on such date, in each case
determined on a consolidated basis in accordance with GAAP.

“Total Senior Secured Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Total Senior
Secured Leverage on such day to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for such period.

“Tranche”: any Term Loan Tranche or any Revolving Tranche.

“Transferee”: any Assignee or Participant.

 

32



--------------------------------------------------------------------------------

“Type”: as to any Loan, its nature as a Base Rate Loan or LIBO Rate Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is designated by
a resolution of the board of directors of the Borrower as an Unrestricted
Subsidiary, but only to the extent that such Subsidiary: (a) has no Indebtedness
other than Non-Recourse Debt; (b) is not party to any agreement, contract,
arrangement or understanding with the Borrower or any Restricted Subsidiary
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to the Borrower or such Restricted Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of
Holdings or the Borrower; (c) is a Person with respect to which neither
Holdings, the Borrower nor any of the Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results; and (d) does not guarantee or otherwise
provide credit support after the time of such designation for any Indebtedness
of the Borrower or any of its Restricted Subsidiaries, in the case of clauses
(a), (b) and (c), except to the extent not otherwise prohibited by Section
7. If, at any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes hereof. Subject to the foregoing, the
Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary or any Restricted Subsidiary to be an Unrestricted
Subsidiary; provided that (i) such designation shall only be permitted if no
Default or Event of Default would be in existence following such designation,
(ii) any designation of an Unrestricted Subsidiary as a Restricted Subsidiary
shall be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary
of any outstanding Indebtedness of such Unrestricted Subsidiary and (iii) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary and shall reduce
amounts available for Investments in Unrestricted Subsidiaries permitted by
Section 7.7 in an amount equal to the fair market value of the Subsidiary so
designated; provided that the Borrower may subsequently redesignate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as the Borrower does
not subsequently re-designate such Restricted Subsidiary as an Unrestricted
Subsidiary for a period of the succeeding four fiscal quarters.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time.

 

33



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The term “license” shall include sub-license.

(e) With respect to each Subsidiary that is not a wholly-owned Subsidiary, for
purposes of calculating Excess Cash Flow, Consolidated EBITDA, any financial
covenant, any basket or threshold amount, any liability and/or any Capital
Expenditures, the amount attributable to such Subsidiary that shall be counted
for such purposes shall equal the product of (x) the Borrower’s direct and/or
indirect percentage ownership of such Subsidiary and (y) the aggregate amount of
the applicable item of such Subsidiary, except to the extent the application of
GAAP already takes into account the non-wholly owned subsidiary relationship.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 [Intentionally Omitted].

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, on the day of the
anticipated Effective Date) requesting that the Term Lenders make the Term Loans
on the Effective Date and specifying the amount to be borrowed. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 11:00 A.M., New York City time, on the Effective Date
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall credit the
account designated in writing by the Borrower to the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by the
Term Lenders in immediately available funds.

2.3 Repayment of Term Loans. (a) The Term Loan of each Term Lender shall be
payable in equal consecutive quarterly installments on the last Business Day of
each of December, March, June and September, commencing on the last Business Day
of December, 2016, in an amount equal to one quarter of one percent (0.25%) of
the Term Loans extended on the Effective Date (as adjusted to reflect any
prepayments thereof (other than any Discounted Voluntary Prepayment)), with the
remaining balance thereof payable on the Term Loan Maturity Date or the
applicable maturity date for the applicable Tranche of New Term Loans.

(b) Specified Refinancing Term Loans shall be payable in accordance with the
terms of the applicable Refinancing Amendment, in each case subject to Section
2.26.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) in Dollars to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which when added to such Lender’s Revolving Percentage of the sum of (x) the L/C
Obligations then outstanding and (y) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the

 

34



--------------------------------------------------------------------------------

Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be LIBO Rate Loans or Base Rate Loans as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.13.

(b) The Borrower shall repay all outstanding Revolving Loans made to it on the
Revolving Termination Date.

(c) The Borrower shall borrow under and repay Specified Refinancing Debt
constituting revolving facilities in accordance with the terms of the applicable
Refinancing Amendment, in each case subject to Section 2.26.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent (i) in the
case of LIBO Rate Loans, prior to 1:00 P.M., New York City time, two Business
Days prior to the requested Borrowing Date or (ii) in the case of Base Rate
Loans, prior to 12:00 Noon, New York City time, on the proposed Borrowing Date,
specifying (x) the amount and Type of Loans to be borrowed, (y) the requested
Borrowing Date, and (z) in the case of LIBO Rate Loans, the respective lengths
of the initial Interest Period therefor). Any Revolving Loans made on the
Effective Date shall initially be Base Rate Loans, and the aggregate principal
amount of all Revolving Loans made on the Effective Date shall not exceed
$15,000,000 (which amount, for the avoidance of doubt, shall not include the
face amount of any outstanding Letters of Credit). Each borrowing by the
Borrower under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $500,000 or a whole multiple of $50,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount) and (y) in the case of LIBO Rate Loans, $1,000,000
or a whole multiple of $250,000 in excess thereof; provided that the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section
2.7(a). Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. To the
extent that there exist one or more Revolving Tranches in addition to the
Revolving Facility, each borrowing under the Revolving Commitments (including
without limitation, any deemed borrowings made pursuant to Sections 2.7(b) and
3.5) shall be allocated pro rata among the initial Revolving Facility and each
additional Revolving Tranche. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of the Funding Office with the aggregate of the amounts made available
to the Administrative Agent by the Revolving Lenders and in like funds as
received by the Administrative Agent.

If no election as to the Type of a Revolving Loan is specified, then the
requested Loan shall be a Base Rate Loan. If no Interest Period is specified
with respect to any requested LIBO Rate Loan, the requested Loan shall be made
instead as a LIBO Rate Loan with an Interest Period of one month.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) in
Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in

 

35



--------------------------------------------------------------------------------

effect (provided that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be Base Rate Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Termination Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender and the Administrative Agent irrevocable written
notice (which notice must be received by the Swingline Lender and the
Administrative Agent not later than 2:00 P.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $100,000 or a whole multiple of $50,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such Borrowing Date by depositing
such proceeds in the account of the Borrower with the Administrative Agent or as
otherwise directed by the Borrower on such Borrowing Date in immediately
available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (A)
such Revolving Lender’s Revolving Percentage times (B) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount with respect to
any Swingline Loans,

 

36



--------------------------------------------------------------------------------

the Swingline Lender receives any payment on account of such Swingline Loans,
the Swingline Lender will distribute to such Lender its Swingline Participation
Amount with respect thereto (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all such
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Loan Party, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

2.8 Repayment of Loans. (a) The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of the appropriate Revolving Lender
or Term Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Loan of such Revolving Lender made to the Borrower outstanding on the
Revolving Termination Date (or on such earlier date on which the Loans become
due and payable pursuant to Section 8) and (ii) the principal amount of each
outstanding Term Loan of such Term Lender made to the Borrower in installments
according to the amortization schedule set forth in Section 2.3 (or on such
earlier date on which the Loans become due and payable pursuant to Section
8). The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans made to the Borrower from time to time outstanding from the
Closing Date until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
presumptively correct absent manifest error of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

37



--------------------------------------------------------------------------------

(e) The Borrower shall repay Specified Refinancing Debt on the scheduled
repayment and maturity dates applicable thereto in accordance with the terms of
the applicable Refinancing Amendment, in each case subject to Section 2.26.

2.9 Commitment Fee, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Effective Date to the last day of the Revolving
Commitment Period, computed at the Applicable Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date; provided that for purposes of calculating any fees owing in
accordance with this Section 2.9(a), the Swingline Lender shall not be entitled
to receive any commitment fee in respect of any outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements, including the Fee
Letter, with the Administrative Agent.

2.10 Termination or Reduction of Revolving Commitments. (a) The Borrower shall
have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate Revolving Commitments or, from time to time,
to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of such Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the total Revolving Extensions of Credit would
exceed the total Revolving Commitments. Any such partial reduction shall be in
an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.

(b) If any Specified Refinancing Revolving Commitments shall be incurred, the
other Revolving Tranches shall be automatically permanently reduced by an amount
equal to 100% of the aggregate amount of such Specified Refinancing Revolving
Commitments with such reduction to be allocated among such other Revolving
Tranches as the Borrower may direct; provided that (i) not less than a ratable
share of such Commitment reduction shall be allocated to the Revolving Facility;
(ii) if, upon the incurrence of such Specified Refinancing Revolving
Commitments, the Borrower does not specify how the Commitment reduction under
this Section 2.10(b) shall be allocated, then such Commitment reduction shall be
allocated ratably among such other Revolving Tranches and (iii) Commitment
reductions of each Revolving Tranche shall be applied ratably among all
revolving Commitments of such Tranche.

2.11 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Revolving
Loans, the Swingline Loans or the Term Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 1:00 P.M. New York City time, two Business Days prior
thereto, in the case of LIBO Rate Loans, and no later than 1:00 P.M., New York
City time, one Business Day prior thereto, in the case of Base Rate Loans, which
notice shall specify (i) the date and amount of prepayment, (ii) whether the
prepayment is of Revolving Loans or Term Loans and (iii) whether the prepayment
is of LIBO Rate Loans or Base Rate Loans; provided that if a LIBO Rate Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein (provided that such notice may be conditioned on receiving the proceeds
of any refinancing), together with (except in the case

 

38



--------------------------------------------------------------------------------

of Revolving Loans that are Base Rate Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Loans shall be in an aggregate principal amount of (i) $1,000,000
or a whole multiple of $100,000 in excess thereof (in the case of prepayments of
Base Rate Loans) or (ii) $1,000,000 or a whole multiple of $500,000 in excess
thereof (in the case of prepayments of LIBO Rate Loans), and in each case shall
be subject to the provisions of Section 2.18. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $50,000 or a whole multiple
of $50,000 in excess thereof.

(b) (i) Notwithstanding anything to the contrary in Section 2.11(a) above, the
Borrower may at any time and from time to time prepay Term Loans (each, a
“Discounted Voluntary Prepayment”) during the period commencing on the Effective
Date and ending on the Term Loan Maturity Date pursuant to the procedures
described in this Section 2.11(b). In connection with any Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
(each, a “Discounted Prepayment Option Notice”) that the Borrower desires to
prepay Term Loans with proceeds in an aggregate amount specified by the Borrower
(each, a “Proposed Discounted Prepayment Amount”), which amount shall be not
less than $10,000,000 in the aggregate in each case at a discount as specified
below; provided that (A) the Proposed Discounted Prepayment Amount together with
the aggregate actual amount of all prior Discounted Voluntary Prepayments made
after the Effective Date shall not exceed $750,000,000 and (B) no proceeds of
Revolving Loans shall be used to finance any Discounted Voluntary
Prepayment. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount, (B) a discount range selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the principal amount of Term Loans (the “Discount Range”), (C) the
source of proceeds to be used to make such Discounted Voluntary Prepayment and
(D) the date by which Term Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least two Business Days following the date of the Discounted Prepayment Option
Notice (“Acceptance Date”).

(ii) Upon receipt of any Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each Term Lender thereof. On or prior to the
Acceptance Date, each Term Lender may specify by written notice (each, a “Lender
Participation Notice”) to the Administrative Agent a discount to par (the
“Acceptable Discount”) within the Discount Range for a principal amount (subject
to rounding requirements specified by the Administrative Agent) of Term Loans at
which such Lender is willing to permit a Discounted Voluntary Prepayment
(“Offered Loans”). Based on the Acceptable Discounts and principal amounts of
Term Loans specified by the Term Lenders in the applicable Lender Participation
Notices, the applicable discount (the “Applicable Discount”) for the Discounted
Voluntary Prepayment will be either (A) the Acceptable Discount at which the
Borrower can repay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount) or (B) in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount), the Applicable
Discount shall be the lowest Acceptable Discount specified by the Term Lenders
that is within the Discount Range. The Applicable Discount shall be applicable
for all Term Lenders who have offered to participate in the Voluntary Discounted
Prepayment and have Qualifying Term Loans (as defined below).

(iii) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Term
Lenders that specify an Acceptable Discount that is equal to or higher than the
Applicable Discount (“Qualifying Term Loans”) at the Applicable Discount;
provided that if the aggregate proceeds required to prepay

 

39



--------------------------------------------------------------------------------

Qualifying Term Loans (disregarding any interest payable at such time) would
exceed the Proposed Discounted Prepayment Amount for such Discounted Voluntary
Prepayment, the Borrower shall prepay such Qualifying Term Loans at the
Applicable Discount ratably based on the respective principal amounts of such
Qualifying Term Loans (subject to rounding requirements specified by the
Administrative Agent). Each Discounted Voluntary Prepayment shall be made within
five Business Days of the Acceptance Date, without premium or penalty, upon
irrevocable notice (each a “Discounted Voluntary Prepayment Notice”), delivered
to the Administrative Agent no later than 1:00 P.M. New York City time, three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent; provided
that if a LIBO Rate Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21. Upon receipt of any Discounted Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable Term
Lenders on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.

(iv) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.11(b)(ii) above) established by
the Administrative Agent and agreed to by the Borrower.

(v) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Term Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

2.12 Mandatory Prepayments. (a) Unless the Required Prepayment Lenders shall
otherwise agree, if any Indebtedness (excluding any Indebtedness incurred in
accordance with Section 7.2), shall be incurred by the Borrower or any Domestic
Subsidiary that is a Restricted Subsidiary, an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of receipt of such Net Cash
Proceeds toward the prepayment of the Loans as set forth in Section 2.12(e).

(b) If any Refinancing Notes or any Specified Refinancing Term Loans shall be
incurred by the Borrower, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of receipt of such Net Cash Proceeds toward
the prepayment of the Loans being refinanced thereby.

(c) Unless the Required Prepayment Lenders shall otherwise agree, if on any date
the Borrower or any Domestic Subsidiary that is a Restricted Subsidiary shall
for its own account receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
such Net Cash Proceeds shall be applied on such date toward the prepayment of
the Loans as set forth in Section 2.12(e); provided that notwithstanding the
foregoing, (i) the Borrower shall not be required to prepay the Loans pursuant
to this paragraph (c) in excess of the amount such that the Total Senior Secured
Leverage Ratio immediately after such prepayment would be equal to or less than
the Total Senior Secured Leverage Ratio immediately prior to effecting such
Asset Sale (the amount of Net Cash Proceeds not required to prepay the Loans as
a result of this provision is herein referred to as “Excess Sale Proceeds”),
(ii) during any fiscal year, the Borrower shall not be permitted to deliver a

 

40



--------------------------------------------------------------------------------

Reinvestment Notice in respect of such Net Cash Proceeds to the extent that
after giving effect to such Asset Sale or Recovery Event, such Net Cash
Proceeds, together with all other Net Cash Proceeds of all such Asset Sales and
Recovery Events received in such fiscal year, would exceed 5% of Consolidated
Total Assets, (iii) on each Reinvestment Prepayment Date, the Loans shall be
prepaid as set forth in Section 2.12(e) by an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event and (iv) on
the date (the “Trigger Date”) that is one year after any such Reinvestment
Prepayment Date, the Loans shall be prepaid as set forth in Section 2.12(e) by
an amount equal to the portion of any Committed Reinvestment Amount with respect
to the relevant Reinvestment Event not actually expended by such Trigger Date.

(d) Unless the Required Prepayment Lenders shall otherwise agree, if, for any
fiscal year of the Borrower there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply an amount equal to
(i) the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the
aggregate amount of all prepayments of Revolving Loans and Swingline Loans
during such fiscal year to the extent accompanied by permanent optional
reductions of the Revolving Commitments and all optional prepayments of the Term
Loans, New Term Loans or Specified Refinancing Term Loans during such fiscal
year (in each case, other than a) any such prepayment constituting a Discounted
Voluntary Prepayment, or b) to the extent any such prepayment is funded with the
proceeds of new long-term Indebtedness (including the Senior Unsecured Notes) or
any Equity Issuance, toward the prepayment of the Loans as set forth in
Section 2.12(e)). Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten days after the date on which the
financial statements referred to in Section 6.1(a), for the fiscal year with
respect to which such prepayment is made, are required to be delivered to the
Administrative Agent. Notwithstanding the foregoing, all mandatory prepayments
pursuant to this Section 2.12(d) shall be limited to the extent that the
Borrower reasonably determines that such mandatory prepayments would result in
adverse tax consequences related to the repatriation of funds in connection
therewith by Foreign Subsidiaries of the Borrower; provided that any amount so
excluded from any such mandatory prepayment pursuant to the operation of this
sentence shall not increase the Available Amount pursuant to clause (a)(i) of
the definition thereof.

(e) Amounts to be applied in connection with the prepayment of Term Loans
pursuant to Section 2.12 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.18(b) until paid in full. The application of any
prepayment to the Term Loans pursuant to Section 2.12 shall be made, first, to
Base Rate Loans and, second, to LIBO Rate Loans. Each prepayment of the Loans
under Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

(f) Notwithstanding anything to the contrary in Section 2.12(e) or 2.18, with
respect to the amount of any mandatory prepayment described in Section 2.12(a),
(c) or (d) above (such amounts, the “Prepayment Amount”), at any time when Term
Loans remain outstanding, the Borrower will, in lieu of applying such amount to
the prepayment of Term Loans as provided in paragraph (e) above, on the date
specified in Section 2.12 for such prepayment, give the Administrative Agent
telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Term Lender a notice (each, a
“Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send to
each Term Lender a Prepayment Option Notice, which shall be in the form of
Exhibit J (or such other form approved by the Administrative Agent), and shall
include an offer by the Borrower to prepay on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the relevant Term Loans of such Lender by an amount equal to the
portion of the Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Term Loans. On the Mandatory
Prepayment Date, the Borrower shall pay to the relevant Term Lenders the

 

41



--------------------------------------------------------------------------------

aggregate amount necessary to prepay that portion of the outstanding relevant
Term Loans in respect of which such Lenders have accepted (it being understood
that any Lender’s failure to object prior to the relevant Mandatory Prepayment
Date shall be deemed as an acceptance by such Lender of the offer to prepay
contained in such Prepayment Option Notice and the amount to be prepaid in
respect of Term Loans held by such Lender) prepayment as described above;
provided that, following such offer and application, any amount remaining
unapplied shall be returned to the Borrower.

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert LIBO Rate Loans made to the Borrower to Base Rate Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 P.M., New York City time, on the second Business Day preceding
the proposed conversion date; provided that if any LIBO Rate Loan is so
converted on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. The Borrower may elect from time to time to convert Base Rate
Loans made to the Borrower to LIBO Rate Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 1:00 P.M., New York City
time, on the second Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided that no Base Rate Loan under a particular Facility may be converted
into a LIBO Rate Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any LIBO Rate Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 1:00 P.M., New York City time, on the second Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any LIBO Rate Loan is so
continued on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21
and; provided, further, that no LIBO Rate Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations and; provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.14 Minimum Amounts and Maximum Number of LIBO Rate Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of LIBO Rate Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that (a) after giving effect thereto, the aggregate principal amount of the
LIBO Rate Loans comprising each LIBO Rate Tranche shall be equal to a minimum of
$1,000,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than fifteen LIBO Rate Tranches shall be outstanding at any one time.

2.15 Interest Rates and Payment Dates. (a) Each LIBO Rate Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the LIBO Rate determined for such day plus the Applicable
Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

42



--------------------------------------------------------------------------------

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall automatically bear interest at a rate per annum equal
to in the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation, any
principal amount of Reimbursement Obligation, any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, at the request of the
Administrative Agent or Required Lenders, bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans under the relevant Facility
plus 2% (or, in the case of Reimbursement Obligations, the rate applicable to
Base Rate Loans under the Revolving Facility plus 2% and in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section shall be payable from time to time on demand.

2.16 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a LIBO
Rate. Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the LIBO Rate Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct in the absence
of manifest error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period for any LIBO Rate Loan:

(a) the Administrative Agent shall have determined (which determination shall be
presumptively correct absent manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the Effective Date the LIBO Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

43



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any LIBO Rate Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to LIBO Rate Loans shall be continued as Base Rate
Loans and (z) any outstanding LIBO Rate Loans under the relevant Facility shall
be converted, on the last day of the then-current Interest Period with respect
thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
LIBO Rate Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to LIBO Rate Loans.

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Revolving Commitments of the Lenders shall be made
pro rata according to the respective Term Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders. Each payment (including
prepayments, and except as set forth in Section 2.12(f)) in respect of principal
or interest in respect of the Term Loans and each payment in respect of fees
payable hereunder shall be applied to the amounts of such obligations owing to
the Term Lenders, pro rata according to the respective amounts then due and
owing to such Lenders.

(b) Each optional prepayment of the Term Loans shall be applied to the remaining
installments thereof as specified by the Borrower. Each mandatory prepayment on
account of principal of and interest on the Term Loans pursuant to Section 2.12
shall be applied as directed by the Borrower. Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

(c) Each payment (including prepayments) to be made by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 2:00 P.M.,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBO Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a LIBO Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such

 

44



--------------------------------------------------------------------------------

amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent
on demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be presumptively correct in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within two Business Days after such Borrowing Date, the
Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans under the relevant
Facility, on demand, from the Borrower. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Defaulting
Lender.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

(g) Each obligation of the Loan Parties under the Loan Documents related to any
Loans or Letter of Credit shall be paid in Dollars. All commitment fees payable
pursuant to Section 2.9 shall be calculated and payable in Dollars.

(h) For the avoidance of doubt, the provisions of this Section 2.18 shall not be
construed to apply to (i) the application of cash collateral provided for in
Section 2.27, (ii) the assignment and participations (including by means of a
Discounted Voluntary Prepayment) described in Section 2.11(b) or (iii) the
incurrence of Specified Refinancing Debt in accordance with Section 2.26 or New
Loans in accordance with Section 2.25 and, in each case the payments and
Commitment reductions associated therewith.

2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the Effective Date:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBO Rate hereunder; or

(ii) shall impose on such Lender any other condition not otherwise contemplated
hereunder;

 

45



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining LIBO Rate Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within ten Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding liquidity or capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority first made, in each case, subsequent to the Effective Date shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a reasonably detailed written request therefor
(consistent with the detail provided by such Lender to similarly situated
borrowers), the Borrower shall pay to such Lender, in Dollars, such additional
amount or amounts as will compensate such Lender or such corporation on an
after-tax basis for such reduction.; provided, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed be a change in a Requirement of Law regardless of the date
enacted, adopted, issued or implemented.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than 180 days prior to the date that such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such 180-day period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the
Obligations.

2.20 Taxes. (a) Except as otherwise provided in this Agreement, all payments
made by the Borrower under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or Other Taxes, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes, net profits and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision

 

46



--------------------------------------------------------------------------------

or taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) and (ii) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located. If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable by the Borrower
to the Administrative Agent or any Lender hereunder, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after deduction
or withholding of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (e), (f) or (h), as applicable, of this Section; (ii)
that are United States withholding taxes imposed on amounts payable under any
Loan Document to such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.24) or changes its lending office,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Non-Excluded Taxes pursuant to this paragraph or (iii) that are Taxes
imposed under FATCA.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Lender and the Administrative Agent for
the full amount of Non-Excluded Taxes and Other Taxes on or with respect to any
payment by or on account of any Obligation of Borrower hereunder (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.20) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor which shows in reasonable detail the basis and amount of such
Non-Excluded Taxes or Other Taxes.

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
such Lender.

(e) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
accurate and complete copies of IRS Form W-8ECI, W-8BEN, W-8BEN-E or W-8IMY
together with supporting documentation, as applicable, or, (ii) in the case of a
Non-US Lender claiming exemption from United States federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit F and two
accurate and complete copies of IRS Form W-8BEN or W-8BEN-E, as applicable, or
any subsequent versions or successors to such forms, in each case properly
completed and duly executed by such Non-US Lender claiming complete exemption
from, or a reduced rate of, United States

 

47



--------------------------------------------------------------------------------

federal withholding tax on all payments by the Borrower or any Loan Party under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-US Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Non-US Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-US Lender. Notwithstanding any other provision
of this paragraph, a Non-US Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-US Lender is not legally able to
deliver.

(f) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “US Lender”) shall deliver to the Borrower
and the Administrative Agent two accurate and complete copies of IRS Form W-9,
or any subsequent versions or successors to such form. Such forms shall be
delivered by each US Lender on or before the date it becomes a party to this
Agreement. In addition, each US Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such US
Lender.

(g) If the Administrative Agent or any Lender determines, in its sole good faith
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.20, it
shall promptly pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person or to file for any refund. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Obligations.

(h) If a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to Tax imposed by FATCA if such Lender or
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Administrative Agent shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender and the
Administrative Agent has complied with such Lender’s and the Administrative
Agent’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the Effective Date. In
addition, each Lender and the Administrative Agent shall deliver such
documentation promptly upon the obsolescence or invalidity of any documentation
previously delivered by such Lender or Administrative Agent.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (other than lost profits,
including the loss of Applicable Margin) that such Lender may actually sustain
or incur as a consequence of (a) default by the Borrower in

 

48



--------------------------------------------------------------------------------

making a borrowing of, conversion into or continuation of LIBO Rate Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from LIBO Rate Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of LIBO Rate Loans on a day
that is not the last day of an Interest Period with respect thereto. A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be presumptively correct in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Obligations.

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof, in each case, first made after the Effective Date, shall make it
unlawful for any Lender to make or maintain LIBO Rate Loans as contemplated by
this Agreement, such Lender shall promptly give notice thereof (a “Rate
Determination Notice”) to the Administrative Agent and the Borrower, and (a) the
commitment of such Lender hereunder to make LIBO Rate Loans, continue LIBO Rate
Loans as such and convert Base Rate Loans to LIBO Rate Loans shall be suspended
during the period of such illegality and (b) such Lender’s Loans then
outstanding as LIBO Rate Loans shall be converted automatically to Base Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a LIBO Rate Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage and; provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20 or 2.22.

2.24 Replacement of Lenders. The Borrower shall be permitted to replace with a
financial institution or financial institutions, fund or any Lender that (a)
requests reimbursement for amounts owing pursuant to Section 2.19, 2.20 or 2.21
(to the extent a request made by a Lender pursuant to the operation of Section
2.21 is materially greater than requests made by other Lenders) or gives a
notice of illegality pursuant to Section 2.22, (b) is a Defaulting Lender, or
(c) has refused to consent to any waiver or amendment with respect to any Loan
Document that requires such Lender’s consent and has been consented to by the
Required Lenders; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution or financial
institutions shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iii) the Borrower shall
be liable to such replaced Lender under Section 2.21 (as though Section 2.21
were applicable) if any LIBO Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(iv) the replacement financial institution or financial institutions, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
to the extent that an assignment to such replacement financial institution of
the rights and obligations being acquired by it would otherwise require the
consent of the Administrative Agent pursuant to Section 10.6(b)(i)(B), (v) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6, (vi) the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
in respect of any period prior to the date on which

 

49



--------------------------------------------------------------------------------

such replacement shall be consummated, (vii) if applicable, the replacement
financial institution or financial institutions shall consent to such amendment
or waiver and (viii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.25 Incremental Loans. (a) The Borrower may from time to time after the
Effective Date by written notice to the Administrative Agent elect to request
the establishment of one or more new term loan or revolving commitments (the
“New Loan Commitments”) hereunder, in an aggregate amount for all such New Loan
Commitments not to exceed the sum of (i) $400,000,000 (the “Cash-Capped
Incremental Facility”) plus (ii) an unlimited amount that could be incurred
while at the same time remaining in compliance with the Senior Incurrence Test
on a pro forma basis (the “Senior Incurrence Incremental Facility”) and (iii) an
amount equal to all voluntary prepayments and repurchases of Term Loans and
Revolving Loans (to the extent accompanied by a permanent reduction in
commitments therefor) made after the Effective Date (other than (x) any
prepayments required as a condition precedent to the Extension Amendment and
(ii) any prepayment, repurchase, or commitment reduction financed with the
proceeds of long term indebtedness) (the “Prepay Incremental Facility”, and
together with the Cash-Capped Incremental Facility and the Senior Incurrence
Incremental Facility, the “Incremental Amount”), provided that any New Loan
Commitments established pursuant to this Section 2.25(a) (i) will count towards
the Prepay Incremental Facility prior to the Senior Incurrence Incremental
Facility (to the extent permitted by the pro forma calculation of the Senior
Incurrence Test required prior to the incurrence of such Senior Incurrence
Incremental Facility) prior to reducing the maximum amount under the Cash-Capped
Incremental Facility and (ii) may be incurred under any portion of the
Incremental Amount, and proceeds from any such incurrence may be utilized in a
single transaction by first calculating the incurrence under the Prepay
Incremental Facility, then calculating incurrence under the Senior Incurrence
Incremental Facility (without inclusion of any amounts utilized pursuant to the
Cash-Capped Incremental Facility) and then calculating the incurrence under the
Cash-Capped Incremental Facility. Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than 5 Business
Days (or such shorter period as the Administrative Agent may agree in its
reasonable discretion) after the date on which such notice is delivered to
Administrative Agent; provided that any Lender offered or approached to provide
all or a portion of any New Loan Commitments may elect or decline, in its sole
discretion, to provide such New Loan Commitment; provided that, at the request
of the Borrower, the Joint Lead Arrangers (in consultation with the Borrower),
will use their commercially reasonable efforts to obtain financial
institutions (reasonably satisfactory to the Borrower) to provide a commitment
to the extent necessary to satisfy the Borrower’s request for New Loans subject
to prevailing market conditions and payment of customary fees. Such New Loan
Commitments shall become effective as of such Increased Amount Date; provided
that (1) no Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Loan Commitments and to the making of any
tranche of New Loans pursuant thereto and after giving effect to any Permitted
Acquisition consummated in accordance therewith; (2) the proceeds of any New
Loans shall be used for general corporate purposes of the Borrower and its
Subsidiaries (including Permitted Acquisitions); (3) the New Loans shall share
ratably in the Collateral; (4) the New Loans that are term loans (“New Term
Loans”) shall share ratably in any mandatory prepayments of the existing Term
Loans; (5) in the case of any New Term Loans, the maturity date thereof shall
not be earlier than the latest maturity date of any Term Loan Tranche and the
weighted average life to maturity shall be equal to or greater than the weighted
average life to maturity of the Term Loans that are not New Loans; (6) in the
case of any New Loans that are revolving loans (“New Revolving Loans”) the
maturity date thereof shall be the then latest maturity date of any Revolving
Tranche and such New Revolving Loans shall not require any scheduled commitment
reductions prior to such maturity date; (7) the New Revolving Loans shall share
ratably in any mandatory prepayments of the existing Revolving Loans; (8) all
terms and documentation with respect to any New Loans which differ from those
with respect to the Loans under the applicable Facility shall be reasonably
satisfactory to the

 

50



--------------------------------------------------------------------------------

Administrative Agent; (9) such New Loan Commitments shall be effected pursuant
to one or more Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and one or more New Lenders; and (10) the Borrower shall
deliver or cause to be delivered any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction, including any supplements or amendments to the Security Documents
providing for such New Loans to be secured thereby.

(b) On any Increased Amount Date on which any New Loan Commitments become
effective, subject to the foregoing terms and conditions, each lender with a New
Loan Commitment (each, a “New Lender”) shall become a Lender hereunder with
respect to such New Loan Commitment.

(c) The terms and provisions of the New Loan Commitments of any Tranche shall
be, except as otherwise set forth in the relevant Joinder Agreement, identical
to those of the applicable Loans and for purposes of this Agreement, any New
Loans or New Loan Commitments shall be deemed to be Term Loans, Revolving Loans
or Revolving Commitments, as applicable. Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.25.

2.26 Specified Refinancing Debt.

(a) So long as no Default of Event of Default shall have occurred and be
continuing or would result from the incurrence thereof, the Borrower may, from
time to time, and subject to the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), add one or more new term loan
facilities and new revolving credit facilities to the Facilities (“Specified
Refinancing Debt”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to refinance or
extend the maturity of all or any portion of any Loans or Commitments
(“Refinanced Debt”) then outstanding under this Agreement, in each case pursuant
to a Refinancing Amendment; provided that in order to constitute Specified
Refinancing Debt such Specified Refinancing Debt:

(i) shall rank pari passu in right of payment and of security with the other
Obligations and Commitments hereunder and shall only be secured by a security
interest in the Collateral;

(ii) shall have such pricing (subject to clause (v) below), funding and
prepayment terms as may be agreed by the Borrower and the applicable Lenders
thereof; provided that (A) the Term Facility shall, at the option of the
Borrower, share (x) at least ratably in any optional and mandatory prepayments
(including any discounted prepayment or repurchase) of any Specified Refinancing
Term Loans or (y) more favorably to a Term Loan tranche with a prior maturity
date and (B) the Revolving Facility shall (1) share ratably in any borrowings
under any Revolving Tranche (other than borrowings related to a swingline or
letter of credit facility, in each case to the extent provided in any
Refinancing Amendment and consented to by the Administrative Agent and the
applicable Swingline Lenders and Issuing Lenders), (2) share at least ratably in
any commitment reductions and (3) share ratably in any optional and mandatory
repayments (including any discounted prepayment or repurchase) of any Specified
Refinancing Revolving Commitments (other than (x) repayments related to a
swingline or letter of credit facility, in each case to the extent provided in
any Refinancing Amendment and consented to by the Administrative Agent and the
applicable Swingline Lenders and Issuing Lenders and (y) any prepayments of the
Revolving Facility made with a concurrent reduction of Revolving Commitments)
(the requirements set forth in subclauses (A) and (B) above, the “Pro Rata
Requirements”);

 

51



--------------------------------------------------------------------------------

(iii) shall not have a maturity date prior to the Term Loans being refinanced
with such Specified Refinancing Debt;

(iv) subject to clauses (ii) and (iii) above, will have terms and conditions
that are substantially identical to, or less favorable to the Lenders providing
such Specified Refinancing Debt than, the terms and conditions of such
Refinanced Debt;

(v) shall not have a principal or commitment amount (or accrued value) greater
than such Refinanced Debt (excluding accrued interest, fees, discounts (subject
to clause (ii) above), premiums and expenses;

(vi) shall not require the Borrower nor any Restricted Subsidiary to be an
obligor or guarantor of such Specified Refinancing Debt except to the extent
that such Person was such an obligor or guarantor in respect of the Refinanced
Debt; and

(vii) substantially concurrently with the incurrence thereof, any proceeds shall
be applied to the prepayment of outstanding Loans pursuant to Section 2.12 and
the Commitments pursuant to Section 2.10 shall be permanently reduced, as
applicable (including proportionate reductions in the Swingline Commitment and
L/Commitment, respectively, unless otherwise provided in the Refinancing
Amendment);

provided, however that the terms and conditions applicable to such Specified
Refinancing Debt may provide for any additional or different financial or other
covenants or other provisions that are agreed among the Borrower and the Lenders
thereof and applicable only during periods after the latest maturity date of the
Loans that is in effect on the date such Specified Refinancing Debt is issued,
incurred or obtained or the date on which all non-refinanced or extended
Obligations are paid in full.

(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Any proposed Specified Refinancing Debt (including
extension offers) shall first be requested on a ratable basis from existing
Lenders in respect of the Refinanced Debt. At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each applicable Lender is requested to respond (which
shall in no event be less than seven Business Days from the date of delivery of
such notice to such Lenders). Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in providing such Specified Refinancing Debt and, if so, whether by
an amount equal to, greater than, or less than its ratable portion (based on
such Lender’s ratable share in respect of the applicable Refinanced Debt) of
such Specified Refinancing Debt. Any Lender approached to provide all or a
portion of any Specified Refinancing Debt may elect or decline, in its sole
discretion, to provide such Specified Refinancing Debt. Any Lender not
responding within such time period shall be deemed to have declined to
participate in providing such Specified Refinancing Debt. The Administrative
Agent shall notify the Borrower and each applicable Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested issuance of Specified Refinancing Debt, and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld),
the Borrower may also invite additional Assignees that meet the requirements of
Section 10.6(b)(i) and (ii) (as if the terms “Term Loans” and “Revolving
Facility” in that Section referred to Specified Refinancing Term Loans and
Specified Refinancing Revolving Commitments) to become Lenders in respect of
such Specified Refinancing Debt pursuant to a joinder agreement in form and
substance reasonably satisfactory to the

 

52



--------------------------------------------------------------------------------

Administrative Agent. Notwithstanding the foregoing, except as permitted by
Section 2.11(b), none of Holdings, the Borrower nor their Subsidiaries may
become a Lender in respect of such Specified Refinancing Debt.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
5.2, to the satisfaction of any applicable Minimum Term Loan Extension Condition
(as defined below) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date (including any supplements or amendments to the
Security Documents providing for such Specified Refinancing Debt to be secured
thereby), other than changes to such legal opinions resulting from a change in
law, change in fact or change in counsel’s form of opinion reasonably
satisfactory to the Administrative Agent. The Lenders hereby irrevocably
authorize the Agents to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Tranches of Specified Refinancing Debt and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Tranches, in
each case on terms consistent with this Section 2.26.

(d) Each class of Specified Refinancing Debt incurred under this Section 2.26
shall be in an aggregate principal amount that is (x) not less than $15,000,000
and (y) an integral multiple of $1,000,000 in excess thereof; provided that the
Borrower may at its election specify as a condition (a “Minimum Refinancing
Condition”) to consummating any such request for Specified Refinancing Debt that
a minimum amount (to be determined, and specified in the notice referred to in
Section 2.26(b), in the Borrower’s sole discretion and may be waived by the
Borrower) of Specified Refinancing Debt of any or all applicable Tranches to be
tendered. Any Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of the Borrower, or the provision to the Borrower of
Swingline Loans, pursuant to any revolving credit commitments established
thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swingline Loans under the Revolving Commitments.

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Refinanced Debt, including, without limitation, for purposes of prepayments,
voting, assignments and participations). Any Refinancing Amendment may, without
the consent of any Person other than the Borrower, the Administrative Agent and
the Lenders providing such Specified Refinancing Debt, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.26. In addition, if so provided in the
relevant Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving
Termination Date shall be reallocated from Lenders holding Revolving Commitments
to Lenders holding extended revolving commitments in accordance with the terms
of such Refinancing Amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

 

53



--------------------------------------------------------------------------------

2.27 Defaulting Lenders.

(a) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to such Defaulting Lender’s
Revolving Percentage of (x) L/C Obligations and (y) the aggregate principal
amount of Swingline Loans then outstanding:

(i) subject to the limitation in the first proviso below, such Defaulting
Lender’s Revolving Percentage of (x) L/C Obligations and (y) the aggregate
principal amount of Swingline Loans then outstanding shall automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments; provided that (A) the sum of (x) the amount of
each Non-Defaulting Lender’s Revolving Percentage of any outstanding Swingline
Loans, plus (y) the principal amount of such Non-Defaulting Lender’s outstanding
Revolving Loans at the time of such reallocation, plus (z) such Non-Defaulting
Lender’s Revolving Percentage of the L/C Obligations as in effect immediately
prior to such reallocation may not exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, and (B)
subject to Section 2.29 hereof, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion of such Defaulting Lender’s Revolving
Percentage of (x) L/C Obligations or (y) the aggregate principal amount of
Swingline Loans then outstanding cannot be so reallocated (the “Unreallocated
Portion”), whether by reason of the first proviso in clause (i) above or
otherwise, the Borrowers will, not later than two (2) Business Days after demand
by the Administrative Agent (at the direction of any Issuing Lender) and/or the
Swingline Lender, as the case may be (A) cash collateralize the obligations of
the Borrower to the Issuing Lender in respect of such L/C Obligations in an
amount at least equal to 105% of the aggregate amount of such Unreallocated
Portion of such Defaulting Lender’s Revolving Percentage of L/C Obligations, (B)
in the case of such outstanding Swingline Loans, prepay and/or cash
collateralize in full the Unreallocated Portion thereof, or (C) make other
arrangements satisfactory to the Administrative Agent and to the Issuing Lender
and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

(iii) any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated, non-interest
bearing account until (subject to Section 2.27(d)) the termination of the
Revolving Commitments and payment in full of all Obligations, and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement; second, to the payment of any amounts
owing by such Defaulting Lender to the Issuing Lenders under this Agreement
(ratably in accordance with the amounts owing to the Issuing Lenders); third, to
the payment of post-default interest and then current interest due and payable
to the Non-Defaulting

 

54



--------------------------------------------------------------------------------

Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to pay principal and
unreimbursed amounts under drawn Letters of Credit honored by the Issuing Lender
that have not been reimbursed and are then due and payable to the Non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them; sixth, to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders; and seventh, after the termination of the
Revolving Commitments and payment in full of all Revolving Loans or any other
Obligations of any Loan Party under the Loan Documents, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(b) Anything herein to the contrary notwithstanding, during such period as a
Revolving Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.9(a) and
3.3(a) (without prejudice to the rights of Non-Defaulting Lenders in respect of
such fees); provided that (a) to the extent that all or any portion of such
Defaulting Lender’s Revolving Percentage of (x) L/C Obligations or (y) the
aggregate principal amount of Swingline Loans then outstanding are reallocated
to the Non-Defaulting Lenders pursuant to Section 2.27(a)(i), such fees that
would have accrued for the benefit of such Defaulting Lender will instead accrue
for the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Commitments, and (b) to the extent
that all or any portion of such Defaulting Lender’s Revolving Percentage of (x)
L/C Obligations or (y) the aggregate principal amount of Swingline Loans then
outstanding cannot be so reallocated, such fees will instead accrue for the
benefit of and be payable to the applicable Issuing Lenders or the Swingline
Lender, as applicable, as their respective interests appear (and the pro rata
payment provisions of Section 2.18 will automatically be deemed adjusted to
reflect the provisions of this Section).

(c) With the consent of the Administrative Agent, the Borrower may terminate the
unused amount of the Revolving Commitment of a Defaulting Lender upon not less
than three (3) Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof), and in such event the provisions of
Section 2.27(a)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Lenders or any Lenders may have
against such Defaulting Lender.

(d) If the Borrower, the Administrative Agent and the Issuing Lenders agree in
writing in their discretion that a Lender is no longer a Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause each Lender’s L/C Obligations, Revolving Loans and
outstanding Swing Loans to be based upon its Revolving Percentage, whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 

55



--------------------------------------------------------------------------------

2.28 Term Loan Repricing Transaction. Notwithstanding anything to the contrary
in this Agreement, in the event that, on or prior to the six month anniversary
of the Effective Date, the Borrower (a) makes any prepayment of Term Loans
constituting a Term Loan Repricing Transaction or (b) effects any amendment of
this Agreement constituting a Term Loan Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (x) in the case of clause (a), a prepayment premium of
1.00% of the amount of the Term Loans being prepaid and (y) in the case of
clause (b), a payment equal to 1.00% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment.

2.29 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower or, provided that the Borrower is a co-obligor, any
Guarantor on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Revolving Termination Date; provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender to
exceed any limits imposed by, any applicable Requirement of Law.

 

56



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the relevant Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified to the
Borrower by such Issuing Lender an Application therefor, with a copy to the
Administrative Agent, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event without the consent of
the applicable Issuing Lender shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof. Each Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the relevant Lenders, notice of the
issuance of each Letter of Credit issued by it (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on each outstanding
Letter of Credit requested by it, at a per annum rate equal to the Applicable
Margin then in effect with respect to LIBO Rate Loans under the Revolving
Facility (minus the fronting fee referred to below), on the face amount of such
Letter of Credit, which fee shall be shared ratably among the Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date. In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee on the aggregate face amount of all outstanding Letters
of Credit issued by it to the Borrower of 0.125% per annum, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit requested by the
Borrower.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant agrees with each Issuing Lender that, if a
draft is paid under any Letter of Credit issued by it for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Lender upon demand an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Borrower, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

57



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant as of the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any relevant L/C
Participant with respect to any amounts owing under this Section shall be
presumptively correct in the absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a) such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender on the Business Day following the date on which such Issuing
Lender notifies the Borrower of the date and amount of a draft presented under
any Letter of Credit issued by such Issuing Lender at the Borrower’s request and
paid by such Issuing Lender for the amount of (a) such draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to such Issuing Lender at its address
for notices specified to the Borrower and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at a rate equal to (i) until the
second Business Day next succeeding the date of the relevant notice, the rate
applicable to Base Rate Loans under the Revolving Facility and (ii) thereafter,
the rate set forth in Section 2.15(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
8(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 3.4 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 2.7 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 2.5 (or, if applicable,
Section 2.7), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the relevant
Issuing Lender of such drawing under such Letter of Credit.

 

58



--------------------------------------------------------------------------------

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of such Borrower against any beneficiary of such Letter of
Credit or any such transferee, or any other events or circumstances that,
pursuant to applicable law or the applicable customs and practices promulgated
by the International Chamber of Commerce, are not within the responsibility of
such Issuing Lender, except for errors or omissions resulting from the gross
negligence or willful misconduct of such Issuing Lender or its employees or
agents. No Issuing Lender shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of such
Issuing Lender or its employees or agents. The Borrower agrees that any action
taken or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards or care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of such Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued by such Issuing Lender shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants (as to itself, Holdings and each of its Subsidiaries) to
the Agents and each Lender, which representations and warranties shall be deemed
made on the Effective Date and on the date of each borrowing of Loans or
issuance of a Letter of Credit hereunder that:

4.1 [Intentionally Omitted].

4.2 No Change. At any time after the Effective Date as of which this
representation and warranty is made or deemed made, there has been no event,
development or circumstance since December 31, 2015 that has had or will have a
Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of the Borrower and its Restricted
Subsidiaries (other than any Immaterial Subsidiaries) (a) (i) is duly organized
(or incorporated), validly existing and in good standing (or, only where
applicable, the equivalent status in any foreign jurisdiction)

 

59



--------------------------------------------------------------------------------

under the laws of the jurisdiction of its organization or incorporation, (ii)
has the corporate or organizational power and authority, and the legal right, to
own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect and
(iii) is duly qualified as a foreign corporation or limited liability company
and in good standing (where such concept is relevant) under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except, in each case, to the extent
that the failure to be so qualified or in good standing (where such concept is
relevant) would not have a Material Adverse Effect and (b) is in compliance with
all Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. (a) Each Loan Party
has the corporate power and authority to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow or
have Letters of Credit issued hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the extensions of credit on the terms and conditions of this
Agreement.

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.

(c) Each Loan Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealing.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not (a) violate the
organizational or governing documents of the Loan Parties, (b) except as would
not have a Material Adverse Effect, violate any Requirement of Law or any
Contractual Obligation of Holdings, the Borrower or any of its Restricted
Subsidiaries or (c) except as would not have a Material Adverse Effect, result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3).

4.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, likely to be commenced within a reasonable time period against
the Borrower or any of its Restricted Subsidiaries or against any of their
Properties or revenues which, taken as a whole, (a) as of the Effective Date,
involve any Loan Document or (b) would reasonably be expected to have a Material
Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

 

60



--------------------------------------------------------------------------------

4.8 Ownership of Property; Liens. Except as set forth in Schedule 4.8, each of
the Borrower and its Restricted Subsidiaries has good title or title in fee
simple, as applicable, to all its Property (other than Intellectual Property and
Real Property), in each case, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and none of such
Property is subject to any Lien except as permitted by the Loan Documents.

4.9 Intellectual Property. Each of the Borrower and its Restricted Subsidiaries
owns, or has a valid license to use, all Intellectual Property necessary for the
conduct of its business as currently conducted free and clear of all Liens,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. To the Borrower’s knowledge, no holding, injunction,
decision or judgment has been rendered by any Governmental Authority and neither
the Borrower nor any of its Restricted Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would limit, cancel or question the validity
of the Borrower’s or any Restricted Subsidiary’s rights in, any Intellectual
Property in any respect that would reasonably be expected to have a Material
Adverse Effect. To the Borrower’s knowledge, no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by the
Borrower or its Restricted Subsidiaries of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, except as would not
reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by the Borrower and its Restricted Subsidiaries does not
infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

4.10 Taxes. The Borrower and its Restricted Subsidiaries (i) filed or caused to
be filed all federal, state, provincial and other tax returns that are required
to be filed and (ii) paid all taxes shown to be due and payable on said returns
and all other taxes, fees or other charges imposed on it or any of its Property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which any reserves required in conformity with GAAP have been
provided on the books of the Borrower or such Restricted Subsidiary, as the case
may be), except in each case where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against the Borrower or its Restricted Subsidiaries that, if made, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any of its Restricted Subsidiaries has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4, except as could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the regulations of the Board. If requested by
any Lender (through the Administrative Agent) or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.

 

61



--------------------------------------------------------------------------------

4.12 ERISA. (a) Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: neither a Reportable Event nor
an “accumulated funding deficiency” (within the meaning of Section 412(a) of the
Code or Section 302(a)(2) of ERISA) has occurred during the five-year period
prior to the date on which this representation is made with respect to any Plan,
and each Plan has complied with the applicable provisions of ERISA and the Code;
no termination of a Single Employer Plan has occurred, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period; the present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits;
none of Holdings, the Borrower or any of its Restricted Subsidiaries has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
would reasonably be expected to result in a liability under ERISA; none of
Holdings, the Borrower or any of its Restricted Subsidiaries would become
subject to any liability under ERISA if the Borrower or such Restricted
Subsidiary were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made; and no Multiemployer Plan is in Reorganization or Insolvent nor has the
PBGC or Holdings or any Commonly Controlled Entity or any Multiemployer Plan
instituted proceedings or taken any other action during the five year period
prior to the date on which this representation is made with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan.

(b) Holdings, the Borrower and its Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(3) of ERISA which is
subject to Title IV of ERISA that is maintained by a Commonly Controlled Entity
(other than Holdings, the Borrower and its Restricted Subsidiaries) (a “Commonly
Controlled Plan”) merely by virtue of being treated as a single employer under
Title IV of ERISA with the sponsor of such plan that would reasonably be likely
to have a Material Adverse Effect and result in a direct obligation of Holdings,
the Borrower or any of its Restricted Subsidiaries to pay money.

4.13 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

4.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.14 constitute all
the Subsidiaries of the Borrower as of the Effective Date. Schedule 4.14 sets
forth as of the Effective Date the name and jurisdiction of incorporation of
each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and the designation of such Subsidiary as
a Restricted Subsidiary, an Immaterial Subsidiary and/or an Unrestricted
Subsidiary.

(b) As of the Effective Date, except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to officers, employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any of its Restricted Subsidiaries.

4.15 Environmental Matters. Other than exceptions to any of the following that
would not reasonably be expected to have a Material Adverse Effect, none of the
Borrower or any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
Business; or (ii) has become subject to any Environmental Liability.

 

62



--------------------------------------------------------------------------------

4.16 Accuracy of Information, etc. No statement or information (excluding the
projections and pro forma financial information referred to below) contained in
this Agreement, any other Loan Document or any certificate furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of any Loan
Party for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents when taken as a whole, contained as of the date such
statement, information, or certificate was so furnished, any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements contained herein or therein not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

4.17 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein (including any proceeds of any item of Collateral); provided,
that for purposes of this Section 4.17(a), Collateral shall be deemed to exclude
any Deposit Accounts (as defined in the Guarantee and Collateral Agreement). In
the case of (i) the Pledged Securities described in the Guarantee and Collateral
Agreement, when any stock certificates or notes, as applicable, representing
such Pledged Securities are delivered to the Administrative Agent and (ii) the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.17 (which financing statements have been duly completed and executed
(as applicable) and delivered to the Administrative Agent) and such other
filings as are specified on Schedule 3 to the Guarantee and Collateral Agreement
are made, the Collateral Agent shall have a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the applicable
Loan Parties in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements and the filings specified
on Schedule 3 to the Guarantee and Collateral Agreement, and through the
delivery of the Pledged Securities required to be delivered on the Closing
Date), as security for the Obligations, in each case prior and superior in right
to any other Person (except (i) in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3, (ii) in the case of Collateral consisting
of Pledged Shares, Liens permitted by Section 7.3(g) to the extent securing
Indebtedness expressly permitted by Section 7.2(u) and (iii) Liens having
priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.

(b) The Mortgages shall be effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable Lien
on the mortgaged property described therein and proceeds thereof; and such
Mortgage shall constitute a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in
such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens permitted by Section 7.3
or other encumbrances or rights permitted by the relevant Mortgage).

4.18 Solvency. The Borrower is (on a consolidated basis) Solvent.

4.19 Labor Matters. (a) There are no strikes, work stoppages, slowdowns or
lockouts pending or threatened against or involving the Borrower or any of its
Restricted Subsidiaries, other than those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(b) There are no unfair labor practices, charges, grievances, complaints or
arbitrations pending, or, to the Borrower’s knowledge, threatened, against or
involving Holdings, the Borrower or any of their Subsidiaries, other than those
that, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

(c) Except as set forth on Schedule 4.19, as of the Effective Date, there is no
material labor or collective bargaining agreement covering any employee of
Holdings, the Borrower or any of their Subsidiaries.

4.20 Real Property. (a) Schedule 4.20A sets forth a complete list of all
material real property owned by the Borrower or any Restricted Subsidiary as of
the Effective Date (each, an “Owned Property”), and Schedule 4.20B sets forth a
complete list of all material leases of real property under which the Borrower
or a Restricted Subsidiary is the lessee (the “Leases” and, together with the
Owned Property, the “Real Property”).

(b) Except as disclosed in Schedule 4.20A, the Borrower and/or its Restricted
Subsidiaries have good and valid fee simple title to all Owned Properties, free
and clear of all Liens, other than Liens permitted in Section 7.3 except, in
each case, as could reasonably be expected to have a Material Adverse Effect.

(c) Except as disclosed in Schedule 4.20B, the Borrower and/or a Restricted
Subsidiaries has valid leasehold interests in and to the properties pursuant to
the Leases free and clear of all Liens (on such leasehold interests) except
Liens permitted in Section 7.3 except, in each case, as could reasonably be
expected to have a Material Adverse Effect.

4.21 Sanctions Laws; Anti-Corruption Laws.

(a) Sanctions Laws and Regulations. Except as could not reasonably be expected
to result in a Material Adverse Effect each of Holdings, the Borrower and each
of their respective Subsidiaries is in compliance with the Sanctions Laws and
Regulations. No Loan, Letter of Credit or use of proceeds will violate or result
in the violation of any Sanctions Laws and Regulations applicable to any party
hereto.

(b) OFAC. None of Holdings, the Borrower, any of its Subsidiaries or any
director, officer, employee or, to the knowledge of the Borrower, agent or
affiliate of the Borrower or any of its Subsidiaries is a Person that is, or to
the knowledge of the Borrower is owned or controlled by Persons that are: (i)
the subject of any sanctions administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other applicable sanctions authority (collectively, “Sanctions”),
or (ii) located, organized or resident in a country or territory which is itself
the subject of Sanctions, including at this time, without limitation the Crimea
region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria.

(c) Anti-Corruption Laws. No part of the proceeds of the Loans will be used,
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or any other applicable
anti-corruption law (collectively, “Anti-Corruption Laws”). The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officer, employees and agents with Anti-Corruption Laws, and the Borrower, its
Subsidiaries and their respective officers and employees (in each case, in such
capacities), and to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws in all material respects.

 

64



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

5.1 [Intentionally Omitted].

5.2 Conditions to Each Loan and Extension of Credit After Closing Date. The
agreement of each Lender to make any Loan, issue any commitments or to issue or
participate in any Letter of Credit hereunder on any date after the Closing Date
is subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects, in each case on and as of such date as if made
on and as of such date except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder on any date after the Closing Date shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or backstopped
on terms reasonably acceptable to the applicable Issuing Lender) or any Loan or
other amount is owing to any Lender or any Agent hereunder (other than (i)
contingent or indemnification obligations not then due and (ii) obligations in
respect of Specified Hedge Agreements or Cash Management Obligations), the
Borrower shall, and shall cause each of the Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on Intralinks™):

(a) within 90 days after the end of each fiscal year of the Borrower, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit or any
other material qualification, by independent certified public accountants of
nationally recognized standing; and

(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated

 

65



--------------------------------------------------------------------------------

statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
in the previous year, certified by a Responsible Officer on behalf of the
Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the lack of notes);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as disclosed therein and except in the case of the financial
statements referred to in clause (b), for customary year-end adjustments and the
absence of footnotes).

The Borrower may elect to deliver financial statements of Holdings and its
consolidated Subsidiaries in lieu of financial statements of the Borrower and
its consolidated Subsidiaries in satisfaction of the requirements of Section
6.1(a) and 6.1(b) commencing on any period following the Effective Date and for
each period thereafter; provided, that concurrently with the delivery of any
such financial statements of Holdings and its consolidated Subsidiaries, the
Borrower shall deliver a schedule showing adjustments attributable solely to
Holdings and its consolidated Subsidiaries (other than the Borrower and its
consolidated Subsidiaries).

Notwithstanding the foregoing, (i) in the event that Holdings or the Borrower
delivers to the Administrative Agent an Annual Report on Form 10-K for any
fiscal year, as filed with the SEC or in such form as would have been suitable
for filing with the SEC, within the time frames set forth in clause (a) above,
such Form 10-K shall satisfy all requirements of clause (a) of this Section 6.1
with respect to such fiscal year and (ii) in the event that Holdings or the
Borrower delivers to the Administrative Agent a Quarterly Report on Form 10-Q
for any fiscal quarter, as filed with the SEC or in such form as would have been
suitable for filing with the SEC, within the time frames set forth in clause (b)
above, such Form 10-Q shall satisfy all requirements of clause (b) of this
Section 6.1 with respect to such fiscal quarter to the extent that it contains
the information required by such clause (b); in each case to the extent that
information contained in such Form 10-K or Form 10-Q satisfies the requirements
of clauses (a) or (b) of this Section 6.1, as the case may be.

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (g), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a) or an Annual Report on Form 10-K (delivered pursuant to the last
paragraph of Section 6.1), a certificate of the independent certified public
accountants in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1 or an Annual Report on Form 10-K or a Quarterly Report on Form 10-Q
(in either case, delivered pursuant to the last paragraph of Section 6.1), (i) a
Compliance Certificate of a Responsible Officer on behalf of the Borrower
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) to the
extent not previously disclosed to the Administrative Agent, a description of
any new Subsidiary and of any change in the jurisdiction of organization of any
other Loan Party and a listing of any material Intellectual Property filings by
any Borrower and Subsidiary Guarantors since the date of the most recent list
delivered pursuant to this clause (or, in the case of the first such list so
delivered, since the Closing Date);

 

66



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income
(collectively, the “Annual Operating Budget”)); provided, that delivery of such
Annual Operating Budget shall not be required so long as Holdings or the
Borrower is required to make public filings to the holders of any class of its
debt or public equity securities with the SEC;

(d) promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC (other than any filings made on Form 8-K), in each case to
the extent not already provided pursuant to Section 6.1 or any other clause of
this Section 6.2;

(e) promptly upon delivery thereof to the Borrower and to the extent permitted,
copies of any accountants’ letters addressed to its Board of Directors (or any
committee thereof); and

(f) [Intentionally Omitted];

(g) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material taxes,
governmental assessments and governmental charges (other than Indebtedness),
except (a) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves required in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be or (b) to the extent that failure to
pay, discharge or satisfy such obligations would not reasonably be expected to
have a Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence, etc.; Compliance. (a)
Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law, including but not limited
to Environmental Laws, except to the extent that failure to comply therewith
would not reasonably be excepted to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all Property useful and
necessary in its business in reasonably good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

(b) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(c) Maintain insurance with financially sound and reputable insurance companies
on all its material Property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Administrative Agent of written notice thereof and (ii) name the
Administrative Agent as insured party or loss payee.

(d) With respect to any real property that is subject to a Mortgage, maintain
insurance as required by Section 6.8(b)(iii) (regardless of when such real
property was acquired).

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
financial dealings and transactions in relation to its business and activities,
(b) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records upon
reasonable notice and during normal business hours (provided that such visits
shall be coordinated by the Administrative Agent, and such visits shall be
limited to no more than one such visit per calendar year, in each case, except
during the continuance of an Event of Default), (c) permit representatives of
any Lender to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Borrower and its Restricted
Subsidiaries with officers and employees of the Borrower and its Restricted
Subsidiaries and (d) permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with its independent certified public accountants; provided that a Responsible
Officer of the Borrower shall be present during such discussion and any such
discussions with the Borrower’s independent certified public accountants shall
be coordinated by the Administrative Agent, and such visits shall be at the
Lender’s expense and shall be limited to no more than one such visit per
calendar year, in each case, except during the continuance of an Event of
Default.

6.7 Notices. Promptly upon a Responsible Officer of the Borrower or any
Subsidiary Guarantor obtaining knowledge thereof, give notice to the
Administrative Agent (who shall promptly notify each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any other Person,
that in either case, would reasonably be expected to have a Material Adverse
Effect;

(c) the following events, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after the Borrower or any Subsidiary Guarantor
knows thereof: (i) the occurrence of any Reportable Event with respect to any
Plan, a failure to make any required contribution to a Plan,

 

68



--------------------------------------------------------------------------------

the creation of any Lien in favor of the PBGC or a Plan or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan,
(ii) the institution of proceedings or the taking of any other action by the
PBGC or Holdings or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or (iii) the occurrence of any similar events with
respect to a Commonly Controlled Plan, that would reasonably be likely to result
in a direct obligation of the Borrower or any of its Restricted Subsidiaries to
pay money;

(d) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect;

(e) the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 6.8; and

(f) (i) the occurrence of any material labor dispute to which the Borrower or
any of its Subsidiaries is or may become a party, including any strikes, work
stoppages, slowdowns, lockouts or other disputes relating to any of such
Person’s plants and other facilities, and (ii) the incurrence of any material
Worker Adjustment and Retraining Notification Act or related liability with
respect to the closing of any plant or other facility of any such Person.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Restricted Subsidiary
proposes to take with respect thereto.

6.8 Additional Collateral, etc. (a) With respect to any Property (other than
Property to the extent expressly excluded from the Collateral pursuant to the
Security Documents) located in the United States having a value, individually or
in the aggregate of at least $10,000,000 acquired after the Closing Date by the
Borrower and any Subsidiary Guarantor (other than (x) any interests in real
property and any Property described in paragraph (c) or paragraph (d) of this
Section, (y) any Property subject to a Lien expressly permitted by Section
7.3(g), 7.3(k) or 7.3(aa) and (z) Instruments, Certificated Securities,
Securities and Chattel Paper, which are referred to in the last sentence of this
paragraph (a)) as to which the Administrative Agent for the benefit of the
Secured Parties does not have a perfected Lien, promptly (i) give notice of such
Property to the Administrative Agent and execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent reasonably requests to grant
to the Administrative Agent for the benefit of the Secured Parties a security
interest in such Property and (ii) take all actions reasonably requested by the
Administrative Agent to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected security interest (to the extent required by the
Security Documents) in such Property (with respect to Property of a type owned
by the Borrower or a Subsidiary Guarantor as of the Closing Date to the extent
the Administrative Agent for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent. If any amount
in excess of $10,000,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated
Security, Security or Chattel Paper (or, if more than $10,000,000 in the
aggregate payable under or in connection with the Collateral shall become
evidenced by Instruments, Certificated Securities, Securities or Chattel Paper),
such Instrument, Certificated Security, Security or Chattel Paper shall be
promptly delivered to the Administrative Agent indorsed in a manner reasonably
satisfactory to the Administrative Agent to be held as Collateral pursuant to
this Agreement.

 

69



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property located in the United
States having a value (together with improvements thereof) of at least
$5,000,000 acquired after the Closing Date by the Borrower or a Subsidiary
Guarantor (other than any such real property subject to a Lien expressly
permitted by Section 7.3(g), 7.3(k) or 7.3(aa)), (i) give notice of such
acquisition to the Administrative Agent and, if requested by the Administrative
Agent execute and deliver a first priority Mortgage (subject to Liens Permitted
by Section 7.3) in favor of the Administrative Agent for the benefit of the
Secured Parties, covering such real property (provided that no Mortgage nor
survey shall be obtained if the Administrative Agent determines in consultation
with the Borrower that the costs of obtaining such Mortgage or survey are
excessive in relation to the value of the security to be afforded thereby), (ii)
if reasonably requested by the Administrative Agent (A) provide the Lenders with
a lenders’ title insurance policy with extended coverage covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate unless the title insurance policy referred to above shall not
contain an exception for any matter shown by a survey (except to the extent an
existing survey has been provided and specifically incorporated into such title
insurance policy), each in form and substance reasonably satisfactory to the
Administrative Agent, and (B) use commercially reasonable efforts to obtain any
consents or estoppels reasonably deemed necessary by the Administrative Agent,
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) provide to the
Administrative Agent evidence of flood hazard insurance reasonably acceptable to
the Administrative Agent if any portion of the improvements on the owned
property is currently or at any time in the future identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (and any amendment or successor act thereto) or otherwise being
designated as a “special flood hazard area or part of a 100 year flood zone”, in
an amount equal to 100% of the full replacement cost of the improvements;
provided, however, that a portion of such flood hazard insurance may be obtained
under the National Flood Insurance Act of 1968, the Flood Disaster Protection
Act of 1973 or the National Flood Insurance Reform Act of 1994, as each may be
amended and (iv) if requested by the Administrative Agent deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(c) Except as otherwise contemplated by Section 7.7(p), with respect to any new
Domestic Subsidiary that is a Material Subsidiary (and is not an Unrestricted
Subsidiary or a Domestic Subsidiary that is owned directly or indirectly by a
Foreign Subsidiary) created or acquired after the Closing Date (which, for the
purposes of this paragraph, shall include (x) any previously non-wholly owned
Domestic Subsidiary that becomes wholly owned and is a Material Subsidiary (and
is not an Unrestricted Subsidiary or a Domestic Subsidiary that is owned
directly or indirectly by a Foreign Subsidiary) and (y) any Domestic Subsidiary
that was previously an Immaterial Subsidiary or an Unrestricted Subsidiary and
becomes a Material Subsidiary (and is not an Unrestricted Subsidiary or a
Domestic Subsidiary that is owned directly or indirectly by a Foreign
Subsidiary) or a Restricted Subsidiary, as applicable) by the Borrower or any
Restricted Subsidiary, promptly (i) give notice of such acquisition or creation
to the Administrative Agent and, if requested by the Administrative Agent,
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected security interest (to the extent required by
the Security Documents) in the Capital Stock of such new Subsidiary that is
owned by such Loan Party, (ii) except to the extent they are the subject of a
Lien securing Indebtedness permitted under Section 7.2(u), deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and (iii) if such new Subsidiary is a
wholly owned Domestic Subsidiary (and is not an Unrestricted Subsidiary, an
Immaterial Subsidiary or a Domestic Subsidiary that is owned directly or

 

70



--------------------------------------------------------------------------------

indirectly by a Foreign Subsidiary), cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected security interest (to the extent required by the
Security Documents) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (to the extent the Administrative
Agent, for the benefit of the Secured Parties, has a perfected first priority
security interest in the same type of Collateral as of the Closing Date),
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent. Notwithstanding the foregoing, if substantially all of the
assets of any new Domestic Subsidiary that is a Material Subsidiary (and is not
an Unrestricted Subsidiary or a Domestic Subsidiary that is owned directly or
indirectly by a Foreign Subsidiary) consist of stock of one or more Foreign
Subsidiaries, such new Domestic Subsidiary will be treated as a Foreign
Subsidiary subject to Section 6.8(d) hereof instead of this Section 6.8(c), and,
for the avoidance of doubt, any first tier Foreign Subsidiaries owned directly
by such Domestic Subsidiary shall not be subject to Section 6.8(d) hereof.

(d) Except as otherwise contemplated by Section 7.7(p), with respect to any new
first tier Foreign Subsidiary that is a Material Subsidiary (and is not an
Unrestricted Subsidiary) created or acquired after the Closing Date (which, for
the purposes of this paragraph, shall include any first-tier Foreign Subsidiary
that previously was an Immaterial Subsidiary or an Unrestricted Subsidiary and
becomes a Material Subsidiary or a Restricted Subsidiary, as applicable) by the
Borrower or any Restricted Subsidiary, promptly (i) give notice of such
acquisition or creation to the Administrative Agent and, if requested by the
Administrative Agent, execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or reasonably advisable in order to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest (to
the extent required by the Security Documents) in the Capital Stock of such new
first tier Foreign Subsidiary that is owned by such Loan Party (provided that in
no event shall more than 65% of the total outstanding voting Capital Stock of
any such Foreign Subsidiary be required to be so pledged), and (ii) except to
the extent they are the subject of a Lien securing Indebtedness permitted under
Section 7.2(u), to the extent permitted by applicable law, deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and take such other action as may be
necessary or, in the reasonable opinion of the Administrative Agent, necessary
to perfect or ensure appropriate priority the Lien of the Administrative Agent
thereon.

(e) Notwithstanding anything in this Section 6.8 to the contrary, neither the
Borrower nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest granted to the Administrative
Agent for the ratable benefit of the Secured Parties under the laws of any
jurisdiction outside the United States.

6.9 Further Assurances. Maintain the security interest created by the Security
Documents as a perfected security interest (to the extent such security interest
can be perfected through the filing of UCC-1 financing statements, the
Intellectual Property filings to be made pursuant to Schedule 3 of the Guarantee
and Collateral Agreement or the delivery of Pledged Securities required to be
delivered under the Guarantee and Collateral Agreement), subject to the rights
of the Borrower and the Subsidiary Guarantors to dispose of the Collateral. From
time to time the Loan Parties shall execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
all such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Administrative Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,

 

71



--------------------------------------------------------------------------------

including, without limitation, filing any financing or continuation statements
or financing change statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby. Notwithstanding anything in this Section 6.9 to the
contrary, neither the Borrower nor any of its Restricted Subsidiaries shall be
required to take any actions in order to perfect the security interest granted
to the Collateral Agent for the ratable benefit of the Secured Parties under the
laws of any jurisdiction outside the United States.

6.10 Use of Proceeds. Use the proceeds of the Term Loans, the Revolving Loans,
the Swingline Loans and the Letters of Credit to finance Permitted Acquisitions
and Investments permitted hereunder and for other general corporate purposes of
the Borrower and its Subsidiaries not prohibited by this Agreement.

6.11 [Intentionally Omitted].

6.12 Unrestricted Subsidiaries. Within 15 Business Days of designation of any
Subsidiary as an unrestricted Subsidiary, provide the Administrative Agent with
(a) a copy of the resolution of the board of directors of the Borrower or any
committee thereof giving effect to such designation of a Subsidiary as an
Unrestricted Subsidiary and (b) a certificate signed by a Responsible Officer
certifying that such designation complied with the provisions contained in the
definition of “Unrestricted Subsidiary” in Section 1.1.

SECTION 7. NEGATIVE COVENANTS

The Borrower (on behalf of itself, each of the Restricted Subsidiaries and
Holdings, as applicable) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been (i) cash
collateralized or (ii) backstopped on terms reasonably acceptable to the
applicable Issuing Lender) or any Loan or other amount is owing to any Lender or
any Agent hereunder (other than (i) contingent or indemnification obligations
not then due and (ii) obligations in respect of Specified Hedge Agreements or
Cash Management Obligations), the Borrower shall not, and shall not permit any
of the Restricted Subsidiaries to:

7.1 Total Senior Secured Leverage Ratio.

(a) If any Revolving Loans are outstanding on the last day of any fiscal quarter
of the Borrower, except with the written consent of the Majority Revolving
Facility Lenders, permit the Total Senior Secured Leverage Ratio of the Borrower
for the period of four consecutive fiscal quarters of the Borrower ending as of
the last day of such fiscal quarter to exceed 5.50:1.00.

Notwithstanding the foregoing, if on the last day of any fiscal quarter for
which the Total Senior Secured Leverage Ratio is tested pursuant to the prior
sentence, the Total Senior Secured Leverage Ratio exceeds the applicable ratio
set forth above by not more than 0.50:1.00 (after giving effect to the
application of any Specified Equity Contribution for such fiscal quarter, if
applicable), the Borrower may elect by written notice to the Administrative
Agent to be delivered any time on or after the first day and prior to the day
that is ten Business Days after the day on which financial statements are
required to be delivered for such fiscal quarter pursuant to Section 6.1 to
increase the Applicable Margin by 0.25% for the next fiscal quarter (retroactive
to the first day of such fiscal quarter) and upon such election the Borrower
shall be deemed to be in compliance with this Section 7.1(a) (the “Rate-Based
Cure”); provided that the Rate-Based Cure shall only be available for any four
separate fiscal quarter periods (but no more than two consecutive fiscal quarter
periods) during the term of the Facilities. The Rate-Based Cure shall be
separate and apart from a Specified Equity Contribution made pursuant to clause
(b) below and both may be applied in the same fiscal quarter.

 

72



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the financial covenant set forth
in clause (a) above only (and not any other provision of this Agreement,
including any such other provision that utilizes a calculation of Consolidated
EBITDA), (i) any cash common equity contribution or (ii) any other equity
contribution on terms reasonably acceptable to the Administrative Agent (that
does not constitute Disqualified Capital Stock), in each case made by Holdings
or any Parent Company to the Borrower, on or after the first day of any fiscal
quarter and prior to the day that is 15 Business Days after the day on which
financial statements are required to be delivered for such fiscal
quarter pursuant to Section 6.1 (it being understood that each such contribution
shall be credited with respect to only one fiscal quarter; provided that such
credit shall be effective as to such fiscal quarter for all periods in which
such fiscal quarter is included) will, at the request of the Borrower, be deemed
to increase, dollar for dollar, Consolidated EBITDA for such fiscal quarter for
the purposes of determining compliance with such financial covenant at the end
of such fiscal quarter and applicable subsequent periods (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided further that (i) in each four fiscal quarter
period there shall be a period of at least two fiscal quarters in which no
Specified Equity Contribution is made, (ii) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in compliance with the financial covenant set forth in clause (a) above
and (iii) all Specified Equity Contributions shall be disregarded for purposes
of determining any other calculations or amounts with respect to any other
provisions contained in this Agreement.

7.2 Indebtedness. Create, issue, incur, assume, or permit to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any Restricted Subsidiary pursuant to any
Loan Document or Hedge Agreement or in respect of any Cash Management
Obligations or Refinancing Notes;

(b) Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries or of
any Subsidiary Guarantor to the Borrower or any Restricted Subsidiary; provided
that any such Indebtedness owing to a Restricted Subsidiary that is not a
Subsidiary Guarantor is expressly subordinated in right of payment to the
Obligations pursuant to the Guarantee and Collateral Agreement or otherwise,
(ii) of any Non-Guarantor Subsidiary that is a Domestic Subsidiary to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary and (iii) of any
Non-Guarantor Subsidiary that is a Foreign Subsidiary to any other Non-Guarantor
Subsidiary that is a Foreign Subsidiary;

(c) Indebtedness (including, without limitation, Indebtedness incurred in
connection with sale-leaseback transactions and Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed the greater of (A) $100,000,000 and (B) 15% of Consolidated EBITDA
as of the end of the four fiscal quarter period most recently ended immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 6.1 at any one time outstanding;

(d) Indebtedness outstanding on the Effective Date and listed on Schedule 7.2(d)
and any Permitted Refinancings thereof;

(e) Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor not
prohibited by this Agreement to be incurred, (ii) by any Non-Guarantor
Subsidiary of obligations of any Non-Guarantor Subsidiary that is a Domestic
Subsidiary and (iii) by any Non-Guarantor Subsidiary that is a Foreign
Subsidiary of obligations of any other Non-Guarantor Subsidiary that is a
Foreign Subsidiary;

 

73



--------------------------------------------------------------------------------

(f) Indebtedness of Foreign Subsidiaries of the Borrower and Indebtedness of
Non-Guarantor Subsidiaries in respect of local lines of credit, letters of
credit, bank guarantees, factoring arrangements and similar extensions of credit
in the ordinary course of business in an aggregate principal amount
outstanding pursuant to this clause (f), including any Permitted Refinancings
thereof , not to exceed the greater of (A) $250,000,000 and (B) 20% of
Consolidated EBITDA as of the end of the four fiscal quarter period for which
financial statements have been delivered pursuant to Section 6.1 most recently
ended prior to the date of such incurrence (or, in each case, the equivalent
thereof, measured at the time of each incurrence, in the applicable foreign
currency);

(g) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(h) (i) Indebtedness of any Permitted Joint Venture or Non-Guarantor Subsidiary
to any Loan Party and (ii) Guarantee Obligations of the Borrower or any
Subsidiary Guarantor of Indebtedness for Borrowed Money of any Permitted Joint
Ventures or Non-Guarantor Subsidiaries, to the extent such Indebtedness and
Guaranty Obligations are permitted as Investments by Section 7.7(h);

(i) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed);

(j) (i) Indebtedness of the Borrower in respect of the Senior Unsecured Notes
(and Permitted Refinancings thereof) in an aggregate principal amount not to
exceed $1,000,000,000 plus any capitalized interest, accrued interest, fees,
discounts, premiums and expenses, in each case, in respect thereof and (ii)
Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, interest, fees, discounts, premiums and expenses; provided, in
each case, that in the case of any guarantee of Indebtedness in respect of the
Senior Unsecured Notes by any Restricted Subsidiary that is not a Subsidiary
Guarantor, such Restricted Subsidiary becomes a Subsidiary Guarantor under this
Agreement at or prior to the time of such guarantee;

(k) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed $125,000,000 at any one time outstanding;

(l) [Intentionally Omitted];

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, property casualty or liability
insurance, take-or-pay obligations in supply arrangements, self-insurance
obligations, performance, bid and surety bonds and completion guaranties, in
each case in the ordinary course of business;

(n) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the acquisition or Disposition of any business, assets or
Subsidiary; provided, however, that (A) such Indebtedness is not reflected on
the balance sheet of the Borrower or any Restricted Subsidiary prepared in

 

74



--------------------------------------------------------------------------------

accordance with GAAP (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause) and
(B) the maximum assumable liability in respect of all such Indebtedness shall at
no time exceed the gross proceeds including noncash proceeds (the fair market
value of such noncash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Borrower and the Restricted Subsidiaries in connection with such disposition;

(o) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(p) Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(q) [Intentionally Omitted];

(r) Indebtedness of the Borrower or any Subsidiary Guarantor as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(s) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(t) Guarantee Obligations made in the ordinary course of business; provided that
such Guarantees are not of Indebtedness for Borrowed Money and such Guarantee
Obligations would not otherwise in the aggregate reasonably be expected to have
a Material Adverse Effect;

(u) Indebtedness (i) of any Person that becomes a Restricted Subsidiary after
the Closing Date as part of an acquisition, merger or consolidation or
amalgamation or other Investment not prohibited hereunder (a “New Subsidiary”),
which Indebtedness exists at the time of such acquisition, merger or
consolidation, amalgamation or Investments and Permitted Refinancings thereof;
provided further that (A) such acquired Indebtedness exists at the time such
Person becomes a Restricted Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Restricted Subsidiary (except to the
extent such acquired Indebtedness refinanced other Indebtedness to facilitate
such Person becoming a Restricted Subsidiary) and (B) neither the Borrower nor
any Restricted Subsidiary (other than the applicable New Subsidiary) shall
provide any security or guarantee therefor and (ii) incurred to finance any
acquisition or other Investment permitted under Section 7.7, in an aggregate
amount for all such Indebtedness incurred pursuant to clauses (i) and (ii) above
not to exceed $120,000,000 at any one time outstanding

(v) [Intentionally Omitted];

(w) (i) other secured Indebtedness, so long as after giving effect to the
incurrence of such secured Indebtedness (as if such Indebtedness had been
incurred on the first day of the most recently completed period of four
consecutive fiscal quarters of the Borrower ending on or prior to such date),
the Total Senior Secured Leverage Ratio would be less than or equal to 4.00:1.00
and (ii) other Indebtedness so long as after giving effect to the incurrence of
such Indebtedness (as if such Indebtedness had been incurred on the first day of
the most recently completed period of four consecutive fiscal quarters of the
Borrower ending on or prior to such date), the Total

 

75



--------------------------------------------------------------------------------

Leverage Ratio would be less than or equal to 5.5:1.00; provided that, in each
case, (A) no Default or Event of Default shall have occurred and be continuing
at the time of incurrence of such Indebtedness or would result therefrom and (B)
the terms of such Indebtedness (x) do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the later of the
(1) Term Loan Maturity Date, (2) the Revolving Termination Date or (3) such
later date that is the latest final maturity date of any incremental extension
of credit hereunder and (y) provide for covenants and events of default (A) that
are, taken as a whole, customary for Indebtedness of a similar nature as such
Indebtedness or (B) to which the Administrative Agent has not objected, after
being afforded a period of ten Business Days to review the terms of such
Indebtedness;

(x) receivables or factoring arrangements in the ordinary course of business;

(y) [Intentionally Omitted];

(z) (i) Indebtedness representing deferred compensation to employees of
Holdings, the Borrower or any Restricted Subsidiary incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of the
Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred in connection with any Investment permitted
hereunder;

(aa) Indebtedness of the Borrower or any Restricted Subsidiary to Holdings;
provided that any repayments in respect thereto shall be deemed to be a
Restricted Payment subject to compliance with the requirements of Section 7.6;

(bb) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (aa) above; and

(cc) Indebtedness consisting of the deferred purchase price of notes issued by
Borrower or any Restricted Subsidiary to the officers, directors and employees
of Holdings, Borrower or any Restricted Subsidiary, issued, in lieu of or
combined with cash payments, in each case, to the extent permitted by Section
7.6(e), to purchase or redeem equity interests (or option or warrants or similar
instruments) of Holdings, Borrower or any Restricted Subsidiary upon death,
disability, termination of employment, termination or exercise of options by
such Persons in accordance with equity plans or employment agreements.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

76



--------------------------------------------------------------------------------

(d) deposits and other Liens to secure the performance of bids, trade contracts
(other than for borrowed money), leases, subleases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(f) Liens (i) in existence on the Effective Date listed on Schedule 7.3(f) (or
to the extent not listed on such Schedule 7.3(f), where the fair market value of
the Property to which such Lien is attached is less than $5,000,000), (ii)
securing Indebtedness permitted by Section 7.2(d) and (iii) created after the
Closing Date in connection with any refinancing, refundings, or renewals or
extensions thereof permitted by Section 7.2(d); provided that no such Lien is
spread to cover any additional Property of the Borrower or any Restricted
Subsidiary after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.2(c), 7.2(f), 7.2(h), 7.2(o), 7.2(s), 7.2(u) and
7.2(w)(i); provided that (i) in the case of any such Liens securing Indebtedness
incurred pursuant to Section 7.2(c), or to the extent incurred to finance
Acquisitions or Investments permitted under Section 7.7 and permitted by Section
7.2(k) or (u)(ii), (x) other than with respect to sale-leasebacks, such Liens
shall be created substantially concurrently with the acquisition of the assets
financed by such Indebtedness, (y) such Liens do not at any time encumber any
Property of the Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness and the proceeds thereof and (z) the principal
amount of Indebtedness secured thereby is not increased, (ii) in the case of any
such Liens securing Indebtedness pursuant to Section 7.2(h)(i), such Liens do
not at any time encumber any Property of the Borrower or any Restricted
Subsidiary, (iii) in the case of any such Liens securing Indebtedness incurred
pursuant to Section 7.2(s), such Liens do not encumber any Property other than
cash paid to any such insurance company in respect of such insurance, (iv) in
the case of any such Liens securing Indebtedness pursuant to Section 7.2(u)(i),
such Liens exist at the time that the relevant Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary and (v) in the case of any such Liens
securing Indebtedness incurred pursuant to Section 7.2(c), the aggregate
principal amount of such Indebtedness so secured shall not exceed $150,000,000
at any one time outstanding minus the aggregate amount incurred pursuant to
clause (aa) below;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased, and any financing statement filed in
connection with any such lease;

(j) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8(h);

(k) Liens on Property or assets in existence at the time acquired pursuant to an
Investment permitted under Section 7.7(f), (i), (m) or (y) (and the proceeds
thereof) and not created in connection with, or in contemplation thereof;
provided that, in each case, any Indebtedness secured by such Liens is otherwise
permitted by Section 7.2;

 

77



--------------------------------------------------------------------------------

(l) [Intentionally Omitted];

(m) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(o) Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(p) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.7;

(q) Liens deemed to exist in connection with Investments permitted by Section
7.7(b) that constitute repurchase obligations;

(r) licenses granted in the ordinary course of business to use Intellectual
Property owned or developed by, or licensed to, the Borrower or any of its
Restricted Subsidiaries;

(s) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(t) Liens on cash deposits securing any Hedge Agreement permitted hereunder;

(u) Any interest or title of a lessor under any lease or subleases entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business;

(v) Liens on cash or cash equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

(w) Liens on the Collateral securing any obligations incurred under any
Refinancing Notes and Refinancing Notes Indentures;

(x) (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrowers and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) other Liens securing cash
management obligations (that do not constitute Indebtedness) in the ordinary
course of business;

(y) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

78



--------------------------------------------------------------------------------

(z) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2 and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit and the proceeds and
products thereof;

(aa) other Liens with respect to obligations of the Borrower or any Restricted
Subsidiary, including Indebtedness incurred pursuant to Section 7.2(k), that do
not exceed (A) $50,000,000 minus (B) any aggregate amount applied to pursuant
7.3(g)(v) in excess of $100,000,000, at any one time outstanding;

(bb) Liens on securities that are the subject of customary repurchase agreements
constituting Cash Equivalents or Foreign Cash Equivalents; and

(cc) Liens to secure the Indebtedness of the Borrower and its Subsidiaries that
is permitted to be incurred under Section 7.2(x) or to perfect the sale of
receivables of the Borrower and its Restricted Subsidiaries that are subject to
the related factoring programs.

7.4 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that:

(a) (i) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or (ii) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into any Subsidiary Guarantor (provided that
(x) a Subsidiary Guarantor shall be the continuing or surviving corporation or
(y) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.8 in connection therewith);

(b) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged or
consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary, and any Non-Guarantor Subsidiary
that is a Domestic Subsidiary may be merged or consolidated with or into, or be
liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets upon voluntary liquidation or otherwise to the Borrower or any Subsidiary
Guarantor; provided that any such Dispositions by any Non-Guarantor Subsidiary
to the Borrower or any Subsidiary Guarantor shall be for consideration not
exceeding the fair market value of such assets or, to the extent such
consideration exceeds the fair market value, the Excess Amount is permitted by
Section 7.7(y);

(d) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation dissolution, winding-up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary;

(e) Dispositions permitted by Section 7.5 may be consummated; and

(f) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.

 

79



--------------------------------------------------------------------------------

7.5 Dispositions of Property. Dispose of any of its owned Property (including,
without limitation, receivables) whether now owned or hereafter acquired, or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a) (i) the Disposition of surplus, obsolete or worn out property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any intellectual property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined in the ordinary course of
business by the management of the Borrower to be no longer useful or necessary
in the operation of the Business;

(b) (i) the sale of inventory in the ordinary course of business, (ii) the
cross-licensing or licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii)), to the extent that the Property received in such exchange is of a
value equivalent to the value of the Property exchanged (provided that after
giving effect to such exchange, the value of the Property of the Borrower or any
Subsidiary Guarantor subject to Liens in favor of the Collateral Agent under the
Security Documents is not materially reduced);

(c) Dispositions permitted by Section 7.4;

(d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; provided that the sale or issuance of Capital Stock
of an Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Foreign
Subsidiary that is a Restricted Subsidiary to any other Foreign Subsidiary that
is a Restricted Subsidiary and (iii) the Capital Stock of any Subsidiary that is
an Unrestricted Subsidiary to any other Subsidiary that is an Unrestricted
Subsidiary;

(e) the Disposition of other assets for fair market value; provided that (i) at
least 75% of the consideration received by the Borrower or the applicable
Restricted Subsidiary is in the form of cash or Cash Equivalents and (ii) the
requirements of Section 2.12(c), to the extent applicable, are complied with in
connection therewith;

(f) Dispositions in connection with a Permitted Asset Swap; provided, that any
cash or Cash Equivalents received must be applied in accordance with Section
2.12(c);

(g) the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use of such Property by the Borrower or
its Restricted Subsidiaries;

(h) non-consensual Dispositions in connection with a Recovery Event; provided
that the requirements of Section 2.12(c), to the extent applicable, with respect
to such Recovery Event are complied with;

(i) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

 

80



--------------------------------------------------------------------------------

(j) the Disposition of Property (i) by the Borrower or any Subsidiary Guarantor
to the Borrower or any other Subsidiary Guarantor, (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower or any Subsidiary Guarantor provided that any
consideration received by any such Non-Guarantor Subsidiary is not in excess of
fair market value or, to the extent such consideration exceeds fair market
value, the Excess Amount is permitted by Section 7.7(y) or (B) any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary or (iii) by the
Borrower or any Subsidiary Guarantor to a Non-Guarantor Subsidiary provided that
any such transfers shall not be for consideration equal to less than the fair
market value for such Properties, or if such consideration is for less than fair
market value (such difference, the “Differential Amount”) such Differential
Amount is permitted by Section 7.7(y); provided, further, that any sale or
issuance of Capital Stock of an Unrestricted Subsidiary to the Borrower or a
Subsidiary Guarantor is otherwise permitted by Section 7.7;

(k) the sale of Cash Equivalents and Foreign Cash Equivalents in the ordinary
course of business;

(l) the factoring of receivables in the ordinary course of business;

(m) Dispositions of Investments in Permitted Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between the
Permitted Joint Venture parties set forth in joint venture arrangements or
similar binding agreements; provided that the requirements of Section 2.12(c),
to the extent applicable, are complied with in connection therewith;

(n) the transfer for fair value of Property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred Property; provided that such transfer is
permitted under Section 7.7(h); and

(o) (i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7 and (iv) payments in
Cash and Cash Equivalents permitted by Section 7.8.

7.6 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Restricted Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

(a) (i) any Restricted Subsidiary may make Restricted Payments to the Borrower
or any Subsidiary Guarantor, (ii) Non-Guarantor Subsidiaries that are Domestic
Subsidiaries may make Restricted Payments to other Non-Guarantor Subsidiaries
that are Domestic Subsidiaries that are Restricted Subsidiaries and (iii)
Non-Guarantor Subsidiaries that are Foreign Subsidiaries may make Restricted
Payments to other Non-Guarantor Subsidiaries that are Restricted Subsidiaries;

 

81



--------------------------------------------------------------------------------

(b) (i) provided that (x) no Default or Event of Default is continuing or would
result therefrom and (y) the Fixed Charge Coverage Ratio for the most recently
ended period of four consecutive fiscal quarters of the Borrower exceeds
2.00:1.00 for such period immediately before and on a pro forma basis
immediately after giving effect to such Restricted Payment, the Borrower may
make Restricted Payments in an aggregate amount not to exceed an amount equal to
the Available Amount and (ii) make Restricted Payments in an aggregate amount
not to exceed the greater of (A) $100,000,000 and (B) 1.75% of Consolidated
Total Assets as of the end of the four fiscal quarter period most recently ended
immediately prior to the date of such Restricted Payment for which financial
statements have been delivered pursuant to Section 6.1;

(c) the Borrower may make Restricted Payments to Holdings, to permit Holdings to
pay (i) any taxes which are due and payable by Holdings or such Parent Company,
the Borrower and the Restricted Subsidiaries as part of a consolidated group (or
shareholders of Holdings, to the extent such taxes are attributable to Holdings,
the Borrower and the Restricted Subsidiaries, but not greater than the amount
that would be payable by the Borrower, on a consolidated basis, if the Borrower
were the taxpayer), (ii) customary fees, salary, bonus, severance and other
benefits payable to, and indemnities provided on behalf of, their current and
former officers and employees and members of their board of directors, (iii)
ordinary course corporate operating expenses and other fees and expenses
required to maintain its corporate existence, (iv) fees and expenses to the
extent permitted under clause (i) of the second sentence of Section 7.9 and (v)
reasonable fees and expenses incurred in connection with any unsuccessful debt
or equity offering by Holdings or such Parent Company to the extent that the
proceeds thereof were intended to be used for the benefit of the Borrower and
its Restricted Subsidiaries;

(d) the Borrower may make Restricted Payments in the form of common stock of the
Borrower;

(e) the Borrower or any Subsidiary may make Restricted Payments to, directly or
indirectly, purchase its Capital Stock from present or former officers,
directors, consultants, agents or employees (or their estates, family members or
former spouses) of Holdings, the Borrower or any Subsidiary upon the death,
disability, retirement or termination of the applicable officer, director,
consultant, agent or employee or pursuant to any equity subscription agreement,
stock option or equity incentive award agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement; provided that the aggregate
amount of payments under this clause (e) in any fiscal year of the Borrower
shall not exceed the sum of (i) $20,000,000 (which shall increase to $30,000,000
subsequent to the consummation of a Holdings IPO) plus (ii) any proceeds
received from key man life insurance policies, plus (iii) the amount of any bona
fide cash bonuses otherwise payable to members of management, directors or
consultants of Holdings, any Parent Company, the Borrower or its Restricted
Subsidiaries in connection with the Transactions that are foregone in return for
the receipt of Capital Stock the fair market value of which is equal to or less
than the amount of such cash bonuses; provided that any Restricted Payments
permitted (but not made) pursuant to this clause (e) in the any prior fiscal
year may be carried forward to any subsequent calendar year, subject to a
maximum of $40,000,000 in any calendar year (which shall increase to $60,000,000
subsequent to the consummation of a Holdings IPO); and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
by any member of management of Holdings, the Borrower or its Restricted
Subsidiaries in connection with a repurchase of the Capital Stock of Holdings,
the Borrower or its Restricted Subsidiaries will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.6;

(f) the Borrower and its Restricted Subsidiaries may make noncash repurchases of
Capital Stock deemed to occur upon exercise of stock options or similar equity
incentive awards if such Capital Stock represent a portion of the exercise price
of such options or similar equity incentive awards;

 

82



--------------------------------------------------------------------------------

(g) [Intentionally Omitted];

(h) the Borrower may make Restricted Payments to allow Holdings or any Parent
Company to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Capital
Stock of any such Person;

(i) provided that no Default or Event of Default is continuing or would result
therefrom, after a Holdings IPO, the Borrower may make Restricted Payments to
Holdings so that Holdings may make Restricted Payments to its equity holders in
an aggregate amount not exceeding 6.0% per annum of the Net Cash Proceeds
received by the Borrower from any Equity Issuance in connection with a public
offering of Capital Stock of Holdings; provided that the Available Amount shall
be reduced by a corresponding amount of any such Restricted Payments;

(j) [Intentionally Omitted]; and

(k) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.7 and 7.9.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or all or substantially all of
the assets constituting an ongoing business from, or make any other investment
in, any other Person (all of the foregoing, “Investments”), except:

(a) (i) extensions of trade credit in the ordinary course of business and (ii)
purchases and acquisitions of inventory, supplies, materials and equipment or
purchases of contract rights or licenses or leases of intellectual property in
each case in the ordinary course of business, to the extent such purchases and
acquisitions constitute Investments;

(b) Investments in Cash Equivalents and Foreign Cash Equivalents and Investments
that were Cash Equivalents or Foreign Cash Equivalents when made;

(c) (i) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2 to the extent arising as a result of Indebtedness
among Holdings, the Borrower or any Restricted Subsidiary and Guarantee
Obligations permitted by Section 7.2 and payments made in respect of such
Guarantee Obligations, (ii) the forgiveness or conversion to equity of any
Indebtedness permitted by Section 7.2(b) or 7.2(h) and (iii) Guarantees by any
Borrower or any Restricted Subsidiary of operating leases (other than Capital
Lease Obligations) or of other obligations of any Subsidiary that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(d) loans and advances to employees, consultants, officers, or directors of
Holdings, the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business in an aggregate amount (for Holdings, the Borrower and all
Restricted Subsidiaries) not to exceed $15,000,000 (excluding (for purposes of
such cap) travel and entertainment expenses, but including relocation expenses)
at any one time outstanding;

 

83



--------------------------------------------------------------------------------

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic Subsidiary that becomes a Subsidiary
Guarantor at the time of such Investment in accordance with Section 6.8;

(f) (i) Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Subsidiary Guarantor or a part of the
Borrower or any Subsidiary Guarantor or becomes (whether or not such Person is a
wholly owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 6.8(c) and (ii) other Permitted Acquisitions in an aggregate purchase
price (other than purchase price paid through the issuance of equity by Holdings
with the proceeds thereof, including (x) whether or not any equity is issued,
capital contributions (other than relating to Disqualified Capital Stock) and
(y) equity issued to the seller) in an aggregate amount not to exceed, together
with the aggregate amount of all Investments made pursuant to Section 7.7(h)
(including Indebtedness incurred pursuant to Section 7.2(h)), the sum of (A)
$400,000,000 plus (B) an amount equal to the Available Amount;

(g) loans by the Borrower and its Restricted Subsidiaries to the employees,
officers or directors of Holdings, the Borrower or any of its Restricted
Subsidiaries in connection with management incentive plans; provided that such
loans represent cashless transactions pursuant to which such employees, officers
or directors directly invest the proceeds of such loans in the Capital Stock of
Holdings;

(h) Investments by the Borrower and its Restricted Subsidiaries in Permitted
Joint Ventures and by the Borrower or any Subsidiary Guarantor in any
Non-Guarantor Subsidiary in an aggregate amount (for the Borrower and all
Restricted Subsidiaries) not to exceed, together with the aggregate amount of
all Investments made pursuant to Section 7.7(f)(ii) (including Indebtedness
incurred pursuant to Section 7.2(h)), the sum of (A) $400,000,000 plus (B) an
amount equal to the Available Amount; provided, however, that any Investment
made for purposes of funding an Acquisition permitted under Section 7.7(f)(ii)
shall not be deemed to be an Investment for the purposes of this Section 7.7(h);

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

(j) Investments (i) by any Non-Guarantor Subsidiary that is a Domestic
Subsidiary in any other Non-Guarantor Subsidiary that is a Domestic Subsidiary
and (ii) by any Non-Guarantor Subsidiary that is a Foreign Subsidiary in any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

(k) Investments in existence on the Effective Date and listed on Schedule 7.7;

(l) Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or anticipation of such Person becoming a Restricted Subsidiary;

(n) Investments arising as a result of payments permitted by Section 7.8(a);

 

84



--------------------------------------------------------------------------------

(o) [Intentionally Omitted];

(p) Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.8(d) and 6.8(e); provided that, in each case, to the
extent such new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to an acquisition permitted by this Section 7.7, and
such new Subsidiary at no time holds any assets or liabilities other than any
merger consideration contributed to it contemporaneously with the closing of
such merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days or such longer period as the Administrative Agent shall agree);

(q) Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 7.5; provided that such non-cash consideration shall in no event
exceed 25% of the total consideration received for such sale;

(r) Investments resulting from pledges and deposits referred to in Sections
7.3(c) and (d);

(s) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(t) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(u) advances of payroll payments to employees, or fee payments to directors or
consultants, in the ordinary course of business;

(v) Investments consisting of Loans by the Borrower to Holdings in lieu of cash
payments of Restricted Payments permitted by Section 7.6;

(w) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(x) [Intentionally Omitted]; and

(y) so long as no Event of Default shall have occurred and be continuing at the
time of the Investment or would result therefrom, additional Investments so long
as the aggregate amount thereof outstanding, together with the aggregate amount
of all Excess Amounts pursuant to Section 7.4(c) and Section 7.5(j)(ii)(A) and
Differential Amounts pursuant to Section 7.5(j), at no time exceeds the sum of
(A) $150,000,000 plus (B) an amount equal to the Available Amount.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

85



--------------------------------------------------------------------------------

7.8 [Intentionally Omitted].

7.9 Transactions with Affiliates. Enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Restricted Subsidiary) unless such
transaction is (a) otherwise not prohibited under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may (i) enter into any
transaction with an Affiliate that is expressly permitted by the terms of this
Agreement to be entered into by the Borrower or such Restricted Subsidiary with
an Affiliate; and (ii) without being subject to the terms of this Section 7.9,
enter into any transaction with any Person which is an Affiliate of Holdings
only by reason of such Person and Holdings having common directors. For the
avoidance of doubt, this Section 7.9 shall not apply to employment, bonus,
retention and severance arrangements with, and payments of compensation or
benefits to or for the benefit of, current or former employees, consultants,
officers or directors of the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business.

7.10 [Intentionally Omitted].

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31.

7.12 Negative Pledge Clauses. Enter into any agreement that prohibits or limits
the ability of the Borrower or any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Subsidiary Guarantor, its obligations under the Guarantee and
Collateral Agreement, other than:

(a) this Agreement and the other Loan Documents;

(b) the Senior Unsecured Notes Indenture;

(c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof);

(d) software and other Intellectual Property licenses in the ordinary course of
business pursuant to which the Borrower or such Restricted Subsidiary is the
licensee of the relevant software or Intellectual Property, as the case may be,
(in which case, any prohibition or limitation shall relate only to the assets
subject of the applicable license);

(e) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation;

(f) any agreements regarding Indebtedness of any Non-Guarantor Subsidiary not
prohibited under Section 7.2 (in which case, any prohibition or limitation shall
only be effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries);

 

86



--------------------------------------------------------------------------------

(g) prohibitions and limitations in effect on the Effective Date and listed on
Schedule 7.12;

(h) customary provisions limiting the disposition or distribution of assets or
property contained in joint venture agreements and other similar agreements
applicable to Joint Ventures, which limitation is applicable only to the assets
that are the subject of such agreements;

(i) customary provisions in agreements entered into in the ordinary course
restricting the subletting or assignment of any lease governing a leasehold
interest;

(j) customary restrictions and conditions contained in any agreement relating to
an asset sale permitted by Section 7.4 or 7.5;

(k) any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person (or Persons), other than the Person,
or the property or assets of the Person (or Persons), so acquired; provided
that, in the case of Indebtedness, such Indebtedness was permitted hereby;

(l) restrictions imposed by applicable law;

(m) [Intentionally Omitted];

(n) restrictions in respect of Indebtedness secured by Liens permitted by
Sections 7.3(g), 7.3(k) and 7.3(aa) relating solely to the assets or proceeds
thereof secured by such Indebtedness to the extent required to be so limited by
such Sections; and

(o) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.

7.13 Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
Restricted Subsidiary or (b) make Investments in the Borrower or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to such Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (iii) customary net worth provisions contained in real Property
leases entered into by the Borrower and its Restricted Subsidiaries, so long as
the Borrower has determined in good faith that such net worth provisions would
not reasonably be expected to impair the ability of the Borrower and its
Restricted Subsidiaries to meet their ongoing obligations, (iv) any restrictions
contained in agreements related to Indebtedness of any Non-Guarantor Subsidiary
not prohibited under Section 7.2 (in which case such restriction shall relate
only to such Non-Guarantor Subsidiary and its Restricted Subsidiaries) or
Indebtedness secured by Liens permitted by Sections 7.3(g) and 7.3(aa),
(v) customary restrictions regarding licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of Intellectual Property in the ordinary course of
business (in which case such restriction shall relate only to such Intellectual
Property), (vi) Contractual Obligations incurred in the ordinary course of
business which include customary provisions restricting the assignment of any
agreement relating thereto, (vii) customary provisions limiting the disposition
or distribution of assets or property contained in joint venture agreements and
other similar agreements applicable to Joint Ventures,

 

87



--------------------------------------------------------------------------------

which limitation is applicable only to the assets that are the subject of such
agreements, (viii) customary provisions in agreements entered into in the
ordinary course restricting the subletting or assignment of any lease governing
a leasehold interest, (ix) customary restrictions and conditions contained in
any agreement relating to an asset sale permitted by Section 7.4 or 7.5, (x) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary, which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted hereby, and (xi)
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business.

7.14 Lines of Business. Enter into any business, either directly or through any
of its Restricted Subsidiaries, except for the Business or a business reasonably
related thereto or that are reasonable extensions thereof.

7.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes.

7.16 Changes in Jurisdictions of Organization; Name. In the case of any Loan
Party, change its name or change its jurisdiction of organization, in either
case except upon prompt written notice to the Collateral Agent and delivery to
the Collateral Agent, of all additional executed financing statements, financing
change statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for in the Security Documents.

7.17 Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, neither Holdings shall, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (that has not been (i) cash
collateralized or (ii) backstopped on terms reasonably acceptable to the
applicable Issuing Lender) or any Loan or other amount is owing to any Lender or
any Agent hereunder (other than contingent or indemnification obligations not
then due):

(a) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than (i) those incidental
to the ownership of the Capital Stock of, in the case of Holdings, the Borrower
and the Subsidiaries of the Borrower and those incidental to Investments by or
in Holdings not prohibited hereunder o, (ii) activities incidental to the
maintenance of its existence and compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to Holdings’
employees, (iii) activities relating to the performance of obligations under the
Loan Documents to which Holdings is a party or expressly permitted thereunder,
(iv) the making of Restricted Payments to the extent of Restricted Payments
permitted to be made to Holdings pursuant to Section 7.6, (v) the receipt and
payment of Restricted Payments permitted under Section 7.6, (vi) those related
to the Transactions, (vii) in the case of Holdings, other financing activities,
(viii) activities in connection with or in preparation for a Holdings IPO, and
(ix) in the case of Holdings, to the extent that Section 7 expressly permits the
Borrower or a Restricted Subsidiary to enter into a transaction with Holdings.

(b) permit any Liens on the Capital Stock of the Borrower other than Liens in
favor of the Lenders and non-consensual Liens arising by operation of law.

 

88



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) At any time after the Effective Date, any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document, shall in either case prove to have been inaccurate in any
material respect on or as of the date made or deemed made or furnished; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.7(a) or Section 7 (other than the Financial
Covenant); or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after such Loan Party receives from
the Administrative Agent or any Lender notice of the existence of such default;
or

(e) The Borrower or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness for Borrowed Money beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
for Borrowed Money was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness for Borrowed Money or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default shall
occur, the effect of which payment or other default or other event of default is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness for Borrowed Money to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or to become payable; provided that (A) a
default, event or condition described in this paragraph shall not at any time
constitute an Event of Default unless, at such time, one or more defaults or
events of default of the type described in this paragraph shall have occurred
and be continuing with respect to Indebtedness for Borrowed Money the
outstanding principal amount of which individually or in the aggregate exceeds
$50,000,000 and (B) this paragraph (e) shall not apply to (i) secured
Indebtedness that becomes due solely as a result of the sale, transfer,
destruction or other disposition of the Property or assets securing such
Indebtedness for Borrowed Money if (A) such sale, transfer, destruction or other
disposition is not prohibited hereunder and under the documents governing such
Indebtedness and (B) such Indebtedness does not remain outstanding for more than
30 days after such Indebtedness becomes due or (ii) any Guarantee Obligations
except to the extent such

 

89



--------------------------------------------------------------------------------

Guarantee Obligations shall become due and payable by any Loan Party and remain
unpaid after any applicable grace period or period permitted following demand
for the payment thereof; or

(f) (i) Any Loan Party or any Material Subsidiary that is not a Loan Party
(other than an Unrestricted Subsidiary) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Holdings, the Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against substantially all of its assets that results in the entry of an
order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) Any Loan Party or any Material Subsidiary that is not a Loan Party
(other than an Unrestricted Subsidiary) shall incur any liability in connection
with any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Loan Party or any Material Subsidiary that is not a
Loan Party (other than an Unrestricted Subsidiary), (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Loan Party or any Material
Subsidiary that is not a Loan Party (other than an Unrestricted Subsidiary)
shall, or is reasonably likely to, incur any liability as a result of a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition (other than one which could not reasonably be
expected to result in a violation of any applicable law or of the qualification
requirements of the Code) shall occur or exist with respect to a Plan or a
Commonly Controlled Plan; and in each case in clauses (i) through (vi) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to result in a direct obligation of any Loan
Party or any Material Subsidiary that is not a Loan Party (other than an
Unrestricted Subsidiary) to pay money that could have a Material Adverse Effect;
or

 

90



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against any Loan Party or
any Material Subsidiary that is not a Loan Party (other than an Unrestricted
Subsidiary) involving liabilities of any such Loan Party or Material Subsidiary
(other than an Unrestricted Subsidiary that is not a Loan Party) (not paid or
fully covered by insurance or effective indemnity) of $50,000,000 (net of any
amounts which are covered by insurance or an effective indemnity) or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(i) (i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15) to be in full
force and effect or shall be asserted in writing by the Borrower or any
Subsidiary not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Security Document and
to extend to Collateral that is not immaterial to the Borrower and its
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby, except to the
extent that (x) any such loss of perfection or priority results from limitations
of foreign laws, rules and regulations as they apply to pledges of Capital Stock
in Foreign Subsidiaries or the application thereof, or from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Guarantee and Collateral
Agreement or to file UCC continuation statements, (y) such loss is covered by a
lender’s title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) any such loss of validity,
perfection or priority is the result of any failure by the Administrative Agent
to take any action necessary to secure the validity, perfection or priority of
the liens, other than as a result of any act or omission by any Loan Party or
(iii) the Guarantees pursuant to the Security Documents by any Loan Party of any
of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by any Loan
Party not to be in effect or not to be legal, valid and binding obligations;

(j) (i) Holdings shall cease to own, directly or indirectly, 100% of the Capital
Stock of the Borrower; or (ii) the Borrower becomes aware of (by way of a report
or any other filing pursuant to Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or any successor provision, proxy, vote,
written notice or otherwise) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that any
“person” or “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act) in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase, would become the holder of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision) of 50% or more of the total voting power of the Capital
Stock of Holdings (directly or through the acquisition of voting power of
Capital Stock of any of Holdings’ direct or indirect parent companies) (any such
event, a “Change of Control”); provided that such Change of Control under this
clause (ii) shall not constitute a Default or Event of Default unless a Ratings
Event has occurred within the Ratings Decline Period;

(k) Solely with respect to the Revolving Loans, Swingline Loans and the Letters
of Credit, the Borrower shall fail to observe or perform the Financial Covenant
(“Financial Covenant Event of Default”); provided that notwithstanding anything
to the contrary in this Agreement or the other Loan Documents, a Financial
Covenant Event of Default shall not constitute an Event of Default with respect
to any Term Loans except as set forth in clause (l) below; or

 

91



--------------------------------------------------------------------------------

(l) With respect to the Term Loans, any Financial Covenant Event of Default
shall have occurred and the Majority Revolving Facility Lenders shall, as a
result of such event, (i) terminate the Revolving Commitments or (ii) declare
the Revolving Loans then outstanding to be due and payable prior to the
Revolving Termination Date, in whole or in part; provided that no Event of
Default shall remain continuing under this clause upon the Majority Revolving
Facility Lenders rescinding such acceleration and/or waiving such Financial
Covenant Cross Default with respect to the Revolving Loans;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other Obligations owing under
this Agreement and the other Loan Documents shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) the Administrative Agent may, with the
consent of, and shall, upon the request of, the Required Lenders (or, with
respect to a Financial Covenant Event of Default, the consent of the Majority
Revolving Facility Lenders only, and in such case, without limiting Section
8(l)), by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith and declare the Revolving Loans hereunder (with accrued
interest thereon) and all other Obligations owing to any Revolving Lender,
Swingline Lender or Issuing Lender under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable and the Revolving Commitments shall immediately
terminate; and (ii) except with respect to an Event of Default specified in
Section 8(k), the Administrative Agent may, with the consent of, and shall, upon
the request of, the Required Lenders declare the Loans hereunder (with accrued
interest thereon) and all other Obligations owing under this Agreement and the
other Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been backstopped or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower then due and owing hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section or otherwise in any Loan Document, presentment, demand and protest of
any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Authorization and Action. (a) Each Lender and each Issuing Lender hereby
appoints Citicorp North America, Inc. as the Administrative Agent and the
Collateral Agent hereunder and each Lender and each Issuing Lender authorizes
the Administrative Agent and the Collateral Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent and the Collateral
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender and each Issuing
Lender hereby authorizes the Administrative Agent and the

 

92



--------------------------------------------------------------------------------

Collateral Agent to execute and deliver, and to perform its obligations under,
each of the Loan Documents to which the Administrative Agent and the Collateral
Agent, as the case may be, is a party, to exercise all rights, powers and
remedies that the Administrative Agent and the Collateral Agent may have under
such Loan Documents and, in the case of the Security Documents, to act as agent
for the Lenders, Issuing Lenders and the other Secured Parties under such
Security Documents. Each Lender and each Issuing Lender hereby appoints (i)
Sumitomo Mitsui Banking Corporation as Documentation Agent and (ii) Lehman
Brothers Commercial Bank and Merrill Lynch, Pierce, Fenner & Smith Incorporated
as Syndication Agents, and hereby authorizes each of them to act in their
respective capacity on behalf of such Lender and such Issuing Lender in
accordance with the terms of this Agreement and the other Loan Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), no Agent shall be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and each Issuing Lender;
provided, however, that the Agents shall not be required to take any action that
(i) such Agent in good faith believes exposes it to personal liability unless
the Agent receives an indemnification satisfactory to it from the Lenders and
the Issuing Lenders with respect to such action or (ii) is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender and each Issuing Lender prompt notice of each notice given to it by any
Loan Party pursuant to the terms of this Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, each Agent is acting solely on behalf of the Lenders and the Issuing
Lenders and its duties are entirely administrative in nature. No Agent assumes
or shall be deemed to have assumed any obligation other than as expressly set
forth herein and in the other Loan Documents or any other relationship as the
agent, fiduciary or trustee of or for any Lender, Issuing Lender or holder of
any other Obligation. The Agents may perform any of their duties under any Loan
Document by or through their agents or employees.

(d) In the event that Citicorp North America, Inc. or any of its Affiliates is
or becomes an indenture trustee under the Trust Indenture Act of 1939 (as
amended, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Loan Party pursuant to any Loan Document, the parties hereto
acknowledge and agree that any payment or property received in satisfaction of
or in respect of any Obligation of such Loan Party hereunder or under any other
Loan Document by or on behalf of Citicorp North America, Inc. in its capacity as
the Administrative Agent for the benefit of any Loan Party under any Loan
Document (other than Citicorp North America, Inc. or an Affiliate of Citicorp
North America, Inc.) and which is applied in accordance with the Loan Documents
is exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.

(e) The Joint Lead Arrangers, the Syndication Agent and the Documentation Agent
shall have no obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity

(f) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders authorize the Agents to enter into intercreditor
agreements(in a form customary for intercreditor agreements or collateral trust
agreements in light of then prevailing market conditions), subordination
agreements and amendments to the Loan Documents and/or Security Documents to
reflect arrangements with respect to any obligations permitted to be incurred
hereunder and secured by Liens permitted to be incurred hereunder on all or a
portion of the Collateral, on terms reasonably acceptable to the Agents.

 

93



--------------------------------------------------------------------------------

9.2 Agents’ Reliance, Etc. None of the Agents, any of their Affiliates or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, each Agent (a) may treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 10.6, (b) may rely on the
Register, (c) may consult with legal counsel (including counsel to the Borrower
or any other Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender or
Issuing Lender and shall not be responsible to any Lender or Issuing Lender for
any statements, warranties or representations made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document, (e) shall not have any duty to ascertain or to inquire
either as to the performance or observance of any term, covenant or condition of
this Agreement or any other Loan Document, as to the financial condition of any
Loan Party or as to the existence or possible existence of any Default or Event
of Default, (f) shall not be responsible to any Lender or Issuing Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto, (g) shall incur no liability under or in respect of this Agreement or
any other Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties (other than through such Person’s gross negligence or
willful misconduct) and (h) may refuse to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable Requirements of Law, including,
without limitation, any action that may be in violation of the automatic stay
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture, medication
or termination of property of a Defaulting Lender in violation of any
Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors.

9.3 Posting of Approved Electronic Communications. (a) Each of the Lenders, the
Issuing Lender and the Borrower agree, and the Borrower shall cause each
Subsidiary Guarantor to agree, that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lenders and Issuing Lenders by posting such Approved Electronic Communications
on IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuing Lenders,
Holdings and the Borrower acknowledges and agrees, and the Borrower shall cause
each Subsidiary Guarantor to acknowledge and agree, that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuing

 

94



--------------------------------------------------------------------------------

Lenders, Holdings and the Borrower hereby approves, and the Borrower shall cause
each Subsidiary Guarantor to approve, distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes, and the Borrower shall cause each Subsidiary Guarantor to understand
and assume, the risks of such distribution; provided, however that the Agent
shall remain liable for any such distribution to the extent such liability is a
primarily the result of its gross negligence and willful misconduct as found in
a final non-appealable judgment by a court of competent jurisdiction.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.

(d) Each of the Lenders, the Issuing Lenders, Holdings and the Borrower agree,
and the Borrower shall cause each Subsidiary Guarantor to agree, that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

9.4 The Agents as Lenders. With respect to its Aggregate Exposure, each Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender. The terms “Lenders”, “Revolving Lenders”, “Term Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include, without limitation, each Agent in its individual
capacity as a Lender, a Revolving Lender, Term Lender or as one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with, any
Loan Party as if such Agent was not acting as an Agent.

9.5 Lender Credit Decision. Each Lender and each Issuing Lender acknowledges
that it shall, independently and without reliance upon any Agent or any other
Lender, conduct its own independent investigation of the financial condition and
affairs of the Borrower and each other Loan Party in connection with the making
and continuance of the Loans and with the issuance of the Letters of
Credit. Each Lender and each Issuing Lender also acknowledges that it shall,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents. Except for the documents expressly
required by any Loan Document to be transmitted by the Administrative Agent to
the Lenders or the Issuing Lenders, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any Issuing Lender with any
credit or other information concerning the business, prospects, operations,
property, financial or other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party that may come into the possession of any Agent
or any Affiliate thereof or any employee or agent of any of the foregoing.

 

95



--------------------------------------------------------------------------------

9.6 Indemnification. Each Lender agrees to indemnify each Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, any Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or such Affiliate’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse each Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including fees,
expenses and disbursements of financial and legal advisors) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that such Agent is not reimbursed for such expenses.

9.7 Successor Agents. Any Agent may resign 30 days after giving written notice
thereof to the Lenders and the Borrower or earlier upon appointment of a
successor Agent hereunder. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required upon the occurrence and during the
continuance of an Event of Default under Section 8(a) or 8(f)). Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as Agent,
the retiring Agent shall take such action as may be reasonably necessary to
assign to the successor Agent its rights as Agent under the Loan
Documents. After such resignation, the retiring Agent shall continue to have the
benefit of this Section 9 as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement and the other Loan Documents.

9.8 Concerning the Collateral and the Security Documents. Each Lender and each
Issuing Lender agrees that any action taken by the Administrative Agent or the
Required Lenders (or, where required by the express terms of this Agreement, a
greater proportion of the Lenders) in accordance with the provisions of this
Agreement or of the other Loan Documents, and the exercise by the Administrative
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders, Issuing Lenders and other Secured Parties. Without limiting the
generality of the foregoing, the Administrative Agent shall have the sole and
exclusive right and authority to (i) act as the disbursing and collecting agent
for the Lenders and the

 

96



--------------------------------------------------------------------------------

Issuing Lenders with respect to all payments and collections arising in
connection herewith and with the Security Documents, (ii) execute and deliver
each Security Document and accept delivery of each such agreement delivered by
the Borrower or any of its Subsidiaries, (iii) act as collateral agent for the
Lenders, the Issuing Lenders and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Administrative
Agent hereby appoints, authorizes and directs each Lender and Issuing Lender to
act as collateral sub-agent for the Administrative Agent, the Lenders and the
Issuing Lenders for purposes of the perfection of all security interests and
Liens with respect to the Collateral and cash and Cash Equivalents held by, such
Lender or such Issuing Lender, (iv) manage, supervise and otherwise deal with
the Collateral, (v) take such action as is necessary or desirable to maintain
the perfection and priority of the security interests and Liens created or
purported to be created by the Security Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent, the Lenders,
the Issuing Lenders and the other Secured Parties with respect to the Collateral
under the Loan Documents relating thereto, applicable law or otherwise.

9.9 Collateral Matters Relating to Related Obligations. The benefit of the Loan
Documents and of the provisions of this Agreement relating to the Collateral
shall extend to and be available in respect of any Obligation arising under any
Specified Hedge Agreement or Cash Management Obligation or that is otherwise
owed to Persons other than the Administrative Agent, the Lenders and the Issuing
Lenders (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Administrative Agent and all Secured Parties, that
(a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Administrative Agent shall
hold, and have the right and power to act with respect to, the Guarantee and
Collateral Agreement and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuing Lenders and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guarantee and Collateral
Agreement, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Secured Party under any
separate instrument or agreement or in respect of any Related Obligation, (c)
each Secured Party shall be bound by all actions taken or omitted, in accordance
with the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent and the Required Lenders, each of whom shall be entitled to
act at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuing Lenders, to the extent set forth in this Agreement)
shall have any right to be notified of, or to direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
this Agreement or the Loan Documents and (e) no holder of any Related Obligation
shall exercise any right of setoff, banker’s lien or similar right except to the
extent provided in Section 10.7.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. (a) Subject to Sections 2.25 and 2.26, neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or

 

97



--------------------------------------------------------------------------------

modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Agents and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights or obligations of the
Agents, the Swingline Lender, the Issuing Lenders, the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Agents may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive or reduce
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date or reduce the amount of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (A) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective (x) as
to the Revolving Facility, with the consent of the Majority Revolving Facility
Lenders and (y) as to the Term Facility, with the consent of the Majority Term
Facility Lenders) and (B) that any amendment or modification of defined terms
used in the financial ratios in this Agreement shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (i))) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly and adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
paragraph (a) or (c) of Section 2.18; (v) amend, modify or waive any provision
of paragraph (b) of Section 2.18 without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(vi) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (vii) amend, modify or waive any provision of Section 9
without the written consent of the Agents; (viii) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (ix) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lenders; or (y) affect the grant or nature of an
option granted to a Special Purpose Vehicle pursuant to Section 10.6(e) or the
right or duties of such Special Purpose Vehicle hereunder without the written
consent of such Special Purpose Vehicle. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing unless limited by the terms of such
waiver; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) pursuant to Sections 2.25 and 2.26 or with the written consent of the
Required Lenders, the Agents, Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement (it being understood that no
Lender shall have any obligation to provide or to commit to provide all or any
portion of any such additional credit facility) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders

 

98



--------------------------------------------------------------------------------

holding such credit facilities in any determination of the Required Lenders and
Majority Facility Lenders. Notwithstanding the foregoing, this Agreement may not
be amended or otherwise modified (by way of a Refinancing Amendment or
otherwise) to remove or modify (i) the Pro Rata Requirements without the consent
of each Lender directly and adversely affected thereby or (ii) the consent
rights of the Swingline Lenders or Issuing Lenders, as applicable, set forth in
the definition of “Refinancing Amendment” without the consent of the Swingline
Lenders and Issuing Lenders, as applicable.

(c) Anything herein to the contrary notwithstanding, during such period as a
Revolving Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Revolving Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Revolving Commitment and the
outstanding Loans of such Revolving Lender hereunder will not be taken into
account in determining whether the Required Lenders, Majority Facility Lenders
or all of the Lenders, as required, have approved any such amendment or waiver
(and the definitions of “Required Lenders” and “Majority Facility Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Revolving Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender,
reduce the amount of principal or the rate or amount of interest on any amount
owing to such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower, the Agents, and as
set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Holdings:   

Allison Transmission Holdings, Inc.

4700 W. 10th Street

Indianapolis, IN 46222

Attention: David Graziosi

Telecopy: 317-242-0450

Telephone: 317-242-6937

With a copy to:   

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004

Attention: Jeffrey Chenard and Manu Gayatrinath

Telecopy: 202-637-2201

Telephone: 202-637-2200

The Borrower:   

Allison Transmission, Inc.

4700 W. 10th Street

Indianapolis, IN 46222

Attention: David Graziosi

Telecopy: 317-242-0450

Telephone: 317-242-6937

 

99



--------------------------------------------------------------------------------

With a copy to:   

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004

Attention: Jeffrey Chenard and Manu Gayatrinath

Telecopy: 202-637-2201

Telephone: 202-637-2200

Agents:   

Citicorp North America, Inc.

390 Greenwich Street

New York, NY 10013

   Attention: Neil Mahon    Telecopy: 646-291-1629    Telephone: 212.723.6614
With a copy to:   

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

   Attention: Danek Freeman    Telecopy: 212-310-8007    Telephone: 212-310-8646

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, three (3) Business Days after being deposited in the
mails, (iii) if delivered by posting to an Approved Electronic Platform (to the
extent permitted by Section 10.3 to be delivered thereunder), an Internet
website or a similar telecommunication device requiring a user prior access to
such Approved Electronic Platform, website or other device (to the extent
permitted by Section 10.2 to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to the Approved Electronic
Platform and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Section 2 or Section 9 shall not be effective until received by the
Administrative Agent.

(c) Use of Electronic Platform. Notwithstanding clause (a) and (b) above (unless
the Administrative Agent requests that the provisions of clause (a) and (b)
above be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of any Approved Electronic Communication by
any other means the Loan Parties shall deliver all Approved Electronic
Communications to the Administrative Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (c) shall
prejudice

 

100



--------------------------------------------------------------------------------

the right of the Administrative Agent or any Lender or Issuing Lender to deliver
any Approved Electronic Communication to any Loan Party in any manner authorized
in this Agreement or to request that the Borrower effect delivery in such
manner.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Indemnification. Except with respect to taxes which
are addressed in Section 2.20, the Borrower agrees (a) to pay or reimburse each
Agent and the Joint Lead Arrangers for all their respective reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities (other than fees payable to syndicate members) and the
development, preparation, execution and delivery of this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith and any amendment, supplement or modification thereto, and, as to the
Agents only, the administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of counsel to the Agents (including one primary counsel and
such local counsel as the Agents may reasonably require in connection with
collateral matters, but no more than one counsel in any jurisdiction) in
connection with all of the foregoing, (b) to pay or reimburse each Lender, each
Issuing Lender, the Agents and the Joint Lead Arrangers for all their documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the documented fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Agents and each Issuing Lender and (c) to pay,
indemnify or reimburse each Lender, each Agent, each Issuing Lender, each Joint
Lead Arranger and their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling Persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower, any of its Subsidiaries or any of the Properties and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against Holdings or the
Borrower hereunder (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that neither Holdings nor the Borrower
shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a court of competent jurisdiction to have resulted from the gross negligence, or
willful misconduct of, or material breach of this Agreement by, such Indemnitee
or its affiliates, officers, directors, trustees, employees, advisors, agents or
controlling Persons. All amounts due under this Section 10.5 shall be payable
promptly after receipt of a reasonably detailed invoice therefor. Statements
payable by the Borrower pursuant to this Section shall

 

101



--------------------------------------------------------------------------------

be submitted to the Borrower at the address thereof set forth in Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Obligations.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
Defaulting Lender, a subsidiary of a Defaulting Lender or any Person who, upon
becoming a Lender, would constitute any of the foregoing, all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
or Specified Refinancing Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(B) in the case of an assignment under the Term Facility, the Borrower; provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and

(C) in the case of an assignment under the Revolving Facility, the Borrower,
each Issuing Lender and the Swingline Lender; provided, that no consent of the
Borrower shall be required for an assignment to a Revolving Lender, an Affiliate
of a Revolving Lender or if an Event of Default under Section 8(a) or (f) has
occurred and is continuing.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or
(y) $1,000,000, in the case of the Term Facility, unless the Borrower and the
Administrative Agent otherwise consent; provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Section 8(a) or (f) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

 

102



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the case of contemporaneous assignments to or by two or more related Approved
Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder, shall be a party hereto as a Lender and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.5); provided that each such Assignment and
Assumption shall not be effective until acknowledged in writing by the
Administrative Agent. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. If any Issuing Lender ceases to be a Lender hereunder by virtue of
any assignment made pursuant to this Section 10.6, then, as of the effective
date of such cessation, such Issuing Lender’s obligations to Issue Letters of
Credit pursuant to Section 3 shall terminate and such Issuing Lender shall be an
Issuing Lender hereunder only with respect to outstanding Letters of Credit
issued prior to such date; provided that the Administrative Agent shall provide
prompt notice to the Borrower of any such Issuing Lender ceasing to be an
Issuing Lender hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Holdings, the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive for such purposes), notwithstanding notice to the
contrary. The Register shall be available for inspection by Holdings, the
Borrower, the Issuing Lenders, the Swingline Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

103



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), but in any event not to certain persons identified to the
Administrative Agent by the Borrower prior to the Closing Date, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts. No Participant shall be entitled to the
benefits of Section 2.20 unless such Participant complies with Section 2.20(e)
or (f), as (and to the extent) applicable, as if such Participant were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) In addition to the other assignment rights provided in this Section 10.6,
each Lender may grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such

 

104



--------------------------------------------------------------------------------

Special Purpose Vehicle together with the making of Loans pursuant thereto shall
satisfy (once and to the extent that such Loans are made) the obligation of such
Lender to make such Loans thereunder; provided, however, that (x) nothing herein
shall constitute a commitment or an offer to commit by such a Special Purpose
Vehicle to make Loans hereunder and no such Special Purpose Vehicle shall be
liable for any indemnity or other Obligation (other than the making of Loans for
which such Special Purpose Vehicle shall have exercised an option, and then only
in accordance with the relevant option agreement) and (y) such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain responsible to the other parties for the performance of its obligations
under the terms of this Agreement and shall remain the holder of the Obligations
for all purposes hereunder

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above, Section 2.11 or Section 2.12.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise) in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

(c) Notwithstanding the foregoing provisions of the Section 10.7, in the event
that any Defaulting Lender becomes a Benefited Lender or exercises any right of
setoff (i) all excess payment or benefits of collateral or all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.27, and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders and (ii) the Defaulting Lender
will provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
is a Benefited Lender or exercised such rights of setoff.

(d) For the avoidance of doubt, the provisions of this Section 10.7 shall not be
construed to apply to (i) the application of cash collateral provided for in
Section 2.27, (ii) the assignment

 

105



--------------------------------------------------------------------------------

and participations (including by means of a Discounted Voluntary Prepayment)
described in Section 2.11(b) or (iii) the incurrence of Specified Refinancing
Debt in accordance with Section 2.26 or New Loans in accordance with Section
2.25 and, in each case the payments and commitments reductions associated
therewith.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.

10.11 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
IN ANY WAY TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

10.12 Submission to Jurisdiction; Waivers. Notwithstanding anything in any Loan
Document to the contrary, each of Holdings and the Borrower hereby irrevocably
and unconditionally:

(a) agrees that any legal action or proceeding brought by it relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, shall be brought
and determined exclusively in the courts of the State of New York, the courts of
the United States for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

 

106



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

10.14 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that such Person shall use
commercially reasonable efforts to inform the Borrower promptly of any such
requirements unless such applicable law, regulation, subpoena or legal process
is in connection with bank regulatory and examination matters), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this

 

107



--------------------------------------------------------------------------------

Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.15 Release of Collateral and Guarantee Obligations; Subordination of
Liens. (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement or Cash
Management Obligations or contingent or indemnification obligations not then
due) take such actions as shall be required to release its security interest in
any Collateral being Disposed of in such Disposition, and to release any
Guarantee Obligations under any Loan Document of any Person being Disposed of in
such Disposition, to the extent necessary to permit consummation of such
Disposition in accordance with the Loan Documents. Any representation or
warranty contained in any Loan Document relating to any such Property so
Disposed of (other than Property Disposed of to the Borrower or any of its
Restricted Subsidiaries) shall no longer be deemed to be repeated once such
Property is so Disposed of.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Specified Hedge Agreement or Cash Management Obligations and (y) any contingent
or indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or backstopped on terms reasonably
acceptable to the applicable Issuing Lender, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement documentation with respect to the Cash Management Obligations) take
such actions as shall be required to release its security interest in all
Collateral, and to release all Guarantee Obligations under any Loan Document,
whether or not on the date of such release there may be outstanding Obligations
in respect of Specified Hedge Agreements or Cash Management Obligations or
contingent or indemnification obligations not then due. Any such release of
Guarantee Obligations shall be deemed subject to the provision that such
Guarantee Obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Indebtedness
permitted by Section 7.2(c) and secured by a Lien permitted by Section 7.3(g),
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender) take such actions to subordinate the Lien of the Secured Parties on the
applicable Collateral, in each case, if requested by the Administrative Agent,
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent.

10.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial ratios, standards or terms in this Agreement, then the
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial ratios, standards
and terms in this

 

108



--------------------------------------------------------------------------------

Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

10.17 WAIVERS OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

10.19 Limitation on Liability.

(a) Holdings and the Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except to the extent such liability is determined by a court of
competent jurisdiction to have resulted primarily from such Indemnitee’s gross
negligence or willful misconduct. In no event, however, shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or anticipated savings). Each of Holdings and the Borrower hereby waives,
releases and agrees (each for itself and on behalf of its Subsidiaries) not to
sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ALLISON TRANSMISSION HOLDINGS, INC. By:  

 

Name:   Title:   ALLISON TRANSMISSION, INC. By:  

 

Name:   Title:  

 

[Signature Page to Allison Transmission Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Lender By:  

 

Name:   Title:   CITIBANK, N.A., as Issuing Lender By:  

 

Name:   Title:  

 

[Signature Page to Allison Transmission Credit Agreement]



--------------------------------------------------------------------------------

Exhibit C

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 4.1(d) of Amendment No. 13, dated as of September 23, 2016
(the “Amendment”; unless otherwise defined herein, terms defined in the
Amendment and used herein shall have the meanings given to them in the
Amendment), to that certain Credit Agreement, dated as of August 7, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including but not limited to, the Amendment, the “Credit Agreement”), among
Allison Transmission Holdings, Inc. (“Holdings”), Allison Transmission, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement as lenders (the “Lenders”),
Citicorp North America, Inc., as Administrative Agent, and the other agents and
arrangers parties thereto, the undersigned Assistant Secretary of Allison
Transmission Holdings, Inc. (the “Company”), hereby certifies on behalf of the
Company as follows:

 

  1. Eric C. Scroggins is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned Secretary of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on [                    ]. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 

1



--------------------------------------------------------------------------------

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

         ALLISON TRANSMISSION HOLDINGS, INC.

 

     

 

Name:    Eric C. Scroggins       Name:    David S. Graziosi Title:   

Vice President, General Counsel and

Secretary

      Title:   

President, Chief Financial Officer and

Treasurer

Date:    [            ], 2016      

 

 

[Signature Page to Amendment No. 13 Closing Certificate]



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

  

OFFICE

       

SIGNATURE

David S. Graziosi

  

President, Chief Financial Officer and Treasurer

     

 

Eric C. Scroggins

  

Vice President, General Counsel and Secretary

     

 

 

[Signature Page to Amendment No. 13 Closing Certificate - Incumbency]